 



Exhibit 10.1
FOURTH AMENDED AND RESTATED
UNSECURED REVOLVING CREDIT AGREEMENT
DATED AS OF AUGUST 23, 2005
AMONG
FIRST INDUSTRIAL, L.P., AS BORROWER
FIRST INDUSTRIAL REALTY TRUST, INC.,
AS GENERAL PARTNER AND GUARANTOR
THE LENDERS
AND
JPMORGAN CHASE BANK, N.A.
AS ADMINISTRATIVE AGENT
AND
JPMORGAN SECURITIES INC.,
AS LEAD ARRANGER AND SOLE BOOK RUNNER
AND
WACHOVIA BANK, NATIONAL ASSOCIATION,
AS SYNDICATION AGENT
AND
COMMERZBANK, AG, PNC BANK, NATIONAL ASSOCIATION
and WELLS FARGO BANK, N.A.,
AS DOCUMENTATION AGENTS
AND
AMSOUTH BANK, THE BANK OF NEW YORK, THE BANK OF NOVA SCOTIA,
BANK OF MONTREAL and SUNTRUST BANK
AS CO-AGENTS

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Article I. DEFINITIONS AND ACCOUNTING TERMS
    2  
1.1. Definitions
    2  
1.2. Financial Standards
    17  
Article II. THE FACILITY
    18  
2.1. The Facility
    18  
2.2. Principal Payments and Extension Option
    18  
2.3. Requests for Advances; Responsibility for Advances
    18  
2.4. Evidence of Credit Extensions
    19  
2.5. Ratable and Non-Pro Rata Loans
    19  
2.6. Applicable Margins
    19  
2.7. Other Fees
    20  
2.8. Minimum Amount of Each Advance
    20  
2.9. Interest
    20  
2.10. Selection of Rate Options and LIBOR Interest Periods
    20  
2.11. Method of Payment
    23  
2.12. Default
    23  
2.13. Lending Installations
    23  
2.14. Non-Receipt of Funds by Administrative Agent
    23  
2.15. Swingline Loans
    24  
2.16. Competitive Bid Loans
    25  
2.17. Voluntary Reduction of Aggregate Commitment Amount
    29  
2.18. Increase in Aggregate Commitment
    29  
2.19. Application of Moneys Received
    29  
Article III. THE LETTER OF CREDIT SUBFACILITY
    30  
3.1. Obligation to Issue
    30  
3.2. Types and Amounts
    30  
3.3. Conditions
    31  
3.4. Procedure for Issuance of Facility Letters of Credit
    31  
3.5. Reimbursement Obligations; Duties of Issuing Bank
    33  
3.6. Participation
    33  
3.7. Payment of Reimbursement Obligations
    34  
3.8. Compensation for Facility Letters of Credit
    35  
3.9. Letter of Credit Collateral Account
    36  
Article IV. CHANGE IN CIRCUMSTANCES
    36  
4.1. Yield Protection
    36  
4.2. Changes in Capital Adequacy Regulations
    37  
4.3. Availability of LIBOR Advances
    38  
4.4. Funding Indemnification
    38  
4.5. Taxes
    38  
4.6. Lender Statements; Survival of Indemnity
    40  
4.7. Replacement of Lenders under Certain Circumstances
    41  
Article V. CONDITIONS PRECEDENT
    41  
5.1. Conditions Precedent to Closing
    41  
5.2. Conditions Precedent to Subsequent Advances
    44  
Article VI. REPRESENTATIONS AND WARRANTIES
    44  

i 



--------------------------------------------------------------------------------



 



         
6.1. Existence
    44  
6.2. Corporate/Partnership Powers
    44  
6.3. Power of Officers
    45  
6.4. Government and Other Approvals
    45  
6.5. Solvency
    45  
6.6. Compliance With Laws
    45  
6.7. Enforceability of Agreement
    45  
6.8. Title to Property
    46  
6.9. Litigation
    46  
6.10. Events of Default
    46  
6.11. Investment Company Act of 1940
    46  
6.12. Public Utility Holding Company Act
    46  
6.13. Regulation U
    46  
6.14. No Material Adverse Financial Change
    46  
6.15. Financial Information
    46  
6.16. Factual Information
    47  
6.17. ERISA
    47  
6.18. Taxes
    47  
6.19. Environmental Matters
    47  
6.20. Insurance
    48  
6.21. No Brokers
    48  
6.22. No Violation of Usury Laws
    48  
6.23. Not a Foreign Person
    48  
6.24. No Trade Name
    49  
6.25. Subsidiaries
    49  
6.26. Unencumbered Assets
    49  
Article VII. ADDITIONAL REPRESENTATIONS AND WARRANTIES
    51  
7.1. Existence
    51  
7.2. Corporate Powers
    51  
7.3. Power of Officers
    51  
7.4. Government and Other Approvals
    51  
7.5. Compliance With Laws
    51  
7.6. Enforceability of Agreement
    51  
7.7. Liens; Consents
    51  
7.8. Litigation
    52  
7.9. Events of Default
    52  
7.10. Investment Company Act of 1940
    52  
7.11. Public Utility Holding Company Act
    52  
7.12. No Material Adverse Financial Change
    52  
7.13. Financial Information
    52  
7.14. Factual Information
    52  
7.15. ERISA
    52  
7.16. Taxes
    53  
7.17. No Brokers
    53  
7.18. Subsidiaries
    53  
7.19. Status
    53  
Article VIII. AFFIRMATIVE COVENANTS
    54  

ii 



--------------------------------------------------------------------------------



 



         
8.1. Notices
    54  
8.2. Financial Statements, Reports, Etc.
    54  
8.3. Existence and Conduct of Operations
    56  
8.4. Maintenance of Properties
    57  
8.5. Insurance
    57  
8.6. Payment of Obligations
    57  
8.7. Compliance with Laws
    57  
8.8. Adequate Books
    57  
8.9. ERISA
    58  
8.10. Maintenance of Status
    58  
8.11. Use of Proceeds
    58  
8.12. Pre-Acquisition Environmental Investigations
    58  
8.13. Distributions
    58  
Article IX. NEGATIVE COVENANTS
    58  
9.1. Change in Business
    58  
9.2. Change of Management of Properties
    58  
9.3. Change of Borrower Ownership
    59  
9.4. Use of Proceeds
    59  
9.5. Transfers of Unencumbered Assets
    59  
9.6. Liens
    59  
9.7. Regulation U
    60  
9.8. Indebtedness and Cash Flow Covenants
    60  
9.9. Mergers and Dispositions
    61  
9.10. Negative Pledge
    61  
9.11. Maximum Revenue from Single Tenant
    61  
Article X. DEFAULTS
    61  
10.1. Nonpayment of Principal
    61  
10.2. Certain Covenants
    61  
10.3. Nonpayment of Interest and Other Obligations
    61  
10.4. Cross Default
    62  
10.5. Loan Documents
    62  
10.6. Representation or Warranty
    62  
10.7. Covenants, Agreements and Other Conditions
    62  
10.8. No Longer General Partner
    62  
10.9. Material Adverse Financial Change
    62  
10.10. Bankruptcy
    62  
10.11. Legal Proceedings
    63  
10.12. ERISA
    63  
10.13.[Intentionally Omitted.]
    63  
10.14. Failure to Satisfy Judgments
    63  
10.15. Environmental Remediation
    63  
Article XI. ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
    64  
11.1. Acceleration
    64  
11.2. Preservation of Rights; Amendments
    64  
Article XII. THE ADMINISTRATIVE AGENT
    65  
12.1. Appointment
    65  
12.2. Powers
    65  

iii 



--------------------------------------------------------------------------------



 



         
12.3. General Immunity
    65  
12.4. No Responsibility for Loans, Recitals, etc
    65  
12.5. Action on Instructions of Lenders
    66  
12.6. Employment of Administrative Agents and Counsel
    66  
12.7. Reliance on Documents; Counsel
    66  
12.8. Administrative Agent’s Reimbursement and Indemnification
    66  
12.9. Rights as a Lender
    66  
12.10. [Intentionally Omitted.]
    67  
12.11. Lender Credit Decision
    67  
12.12. Successor Administrative Agent
    67  
12.13. Notice of Defaults
    68  
12.14. Requests for Approval
    68  
12.15. Copies of Documents
    68  
12.16. Defaulting Lenders
    68  
12.17. Delegation to Affiliates
    69  
12.18. Co-Agents, Managing Agents, Documentation Agent, Syndication Agent, etc
    69  
Article XIII. BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
    69  
13.1. Successors and Assigns
    69  
13.2. Participations
    70  
13.3. Assignments
    71  
13.4. Dissemination of Information
    72  
13.5. Tax Treatment
    72  
Article XIV. GENERAL PROVISIONS
    73  
14.1. Survival of Representations
    73  
14.2. Governmental Regulation
    73  
14.3. Taxes
    73  
14.4. Headings
    73  
14.5. No Third Party Beneficiaries
    73  
14.6. Expenses; Indemnification
    73  
14.7. Severability of Provisions
    74  
14.8. Nonliability of the Lenders
    74  
14.9. Choice of Law
    74  
14.10. Consent to Jurisdiction
    74  
14.11. Waiver of Jury Trial
    74  
14.12. Successors and Assigns
    74  
14.13. Entire Agreement; Modification of Agreement
    75  
14.14. Dealings with the Borrower
    75  
14.15. Set-Off
    76  
14.16. Counterparts
    76  
14.17. Patriot Act CIP Notice
    76  
Article XV. NOTICES
    76  
15.1. Giving Notice
    76  
15.2. Change of Address
    78  

iv 



--------------------------------------------------------------------------------



 



EXHIBITS

         
A
  —   Percentages
B-1
  —   Form of Note
B-2
  —   Form of Competitive Bid Note
C-1
  —   Form of Competitive Bid Quote Request
C-2
  —   Invitation for Competitive Bid Quotes
C-3
  —   Competitive Bid Quote
D
  —   Form of Guaranty
E
  —   Opinion of Borrower's Counsel
F
  —   Opinion of General Partner's Counsel
G
  —   Wiring Instructions
H
  —   Form of Compliance Certificate
I
  —   Intentionally Deleted
J
  —   Form of Assignment Agreement
K
  —   Form of Designation Agreement
L
  —   Form of Amendment

SCHEDULES

     
6.9
  Litigation (Borrower)
6.19
  Environmental Compliance
6.24
  Trade Names
6.25
  Subsidiaries (Borrower)
6.26
  Unencumbered Assets
7.8
  Litigation (General Partner)
7.18
  Subsidiaries (General Partner)

v 



--------------------------------------------------------------------------------



 



FOURTH AMENDED AND RESTATED UNSECURED REVOLVING CREDIT AGREEMENT
     THIS FOURTH AMENDED AND RESTATED UNSECURED REVOLVING CREDIT AGREEMENT is
entered into as of August 23, 2005 by and among the following:
     FIRST INDUSTRIAL, L.P., a Delaware limited partnership having its principal
place of business at 311 South Wacker Drive, Suite 4000, Chicago, Illinois 60606
(“Borrower”), the sole general partner of which is First Industrial Realty
Trust, Inc., a Maryland corporation;
     FIRST INDUSTRIAL REALTY TRUST, INC., a Maryland corporation that is
qualified as a real estate investment trust whose principal place of business is
311 South Wacker Drive, Suite 4000, Chicago, Illinois 60606 (“General Partner”);
     JPMORGAN CHASE BANK, N.A. (“JPMCB”), a national bank organized under the
laws of the United States of America having an office at 1 Bank One Plaza,
Chicago, Illinois 60670 as Administrative Agent (“Administrative Agent”) for the
Lenders (as defined below);
     WACHOVIA BANK, NATIONAL ASSOCIATION as Syndication Agent (“Syndication
Agent”);
     COMMERZBANK, AG, PNC BANK, NATIONAL ASSOCIATION and WELLS FARGO BANK, N.A.
as Documentation Agents (“Documentation Agents”); and
     AMSOUTH BANK, THE BANK OF NEW YORK, THE BANK OF NOVA SCOTIA, BANK OF
MONTREAL and SUNTRUST BANK as Co-Agents (“Co-Agents”).
     Those Lenders identified on the signature pages hereto.
RECITALS
     A. Borrower is primarily engaged in the business of acquiring, developing,
owning and operating bulk warehouse and light industrial properties.
     B. Borrower, the General Partner, the Administrative Agent and certain of
the Lenders are parties to the “Existing Credit Agreement” (as defined below).
     C. The Borrower has requested that the Existing Credit Agreement (the
“Facility”) be amended and restated, to extend the maturity date of the Facility
and to amend certain other provisions of the Existing Credit Agreement further
as hereinafter set forth. The Administrative Agent and the Lenders have agreed
to do so.
     D. General Partner is fully liable for the obligations of Borrower
hereunder by virtue of its status as the sole general partner of Borrower and as
guarantor under the Guaranty.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.1. Definitions. As used in this Agreement, the following terms have the
meanings set forth below:
     “Absolute Interest Period” means, with respect to a Competitive Bid Loan
made at an Absolute Rate, a period of up to 180 days as requested by Borrower in
a Competitive Bid Quote Request and confirmed by a Lender in a Competitive Bid
Quote but in no event extending beyond the Maturity Date. If an Absolute
Interest Period would end on a day which is not a Business Day, such Absolute
Interest Period shall end on the next succeeding Business Day.
     “Absolute Rate” means a fixed rate of interest (rounded to the nearest
1/100 of 1%) for an Absolute Interest Period with respect to a Competitive Bid
Loan offered by a Lender and accepted by the Borrower at such rate under
Section 2.16.
     “Adjusted EBITDA” means for any Person the sum of EBITDA for such Person
and such Person’s reported corporate overhead for itself and its Subsidiaries;
provided that “Adjusted EBITDA” shall have deducted overhead related to specific
properties.
     “Adjusted LIBOR Rate” means, with respect to a LIBOR Advance for the
relevant LIBOR Interest Period, the sum of (i) the quotient of (a) the Base
LIBOR Rate applicable to such LIBOR Interest Period, divided by (b) one minus
the Reserve Requirement (expressed as a decimal) applicable to such LIBOR
Interest Period, plus, (ii) in the case of ratable LIBOR Advances, the LIBOR
Applicable Margin in effect from time to time during such LIBOR Interest Period,
or in the case of LIBOR Advances made as Competitive Bid Loans, the Competitive
LIBOR Margin established in the Competitive Bid Quote applicable to such
Competitive Bid Loan.
     “Adjusted Prime Rate” means a floating interest rate equal to the Prime
Rate plus Prime Applicable Margin changing when and as the Prime Rate and Prime
Applicable Margin changes.
     “Adjusted Prime Rate Advance” means an Advance that bears interest at the
Adjusted Prime Rate.
     “Administrative Agent” means JPMCB, in its capacity as contractual
representative of the Lenders pursuant to Article XII, and not in its individual
capacity as a Lender, and any successor Agent appointed pursuant to Article XII.
     “Advance” means a borrowing hereunder, (i) disbursed by the Lenders on the
same Borrowing Date, or (ii) converted or continued by the Lenders on the same
date of conversion or continuation, consisting, in either case, of the aggregate
amount of the several Loans of the same type and, in the case of LIBOR Loans,
for the same Interest Period. The term “Advance” shall include Swingline Loans
and Competitive Bid Loans unless otherwise expressly provided.
     “Affiliate” means any Person directly or indirectly controlling, controlled
by or under direct or indirect common control with any other Person. A Person
shall be deemed to control

2



--------------------------------------------------------------------------------



 



another Person if the controlling Person owns ten percent (10%) or more of any
class of voting securities of the controlled Person or possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.
     “Aggregate Commitment” means, as of any date, the sum of all of the
Lenders’ then-current Commitments, which initially shall be $500,000,000,
subject to Borrower’s right to reduce the Aggregate Commitment pursuant to
Section 2.17 and to increase the Aggregate Commitment pursuant to Section 2.18.
     “Agreement” means this Fourth Amended and Restated Unsecured Revolving
Credit Agreement and all amendments, modifications and supplements hereto.
     “Agreement Execution Date” shall mean August 23, 2005, the date on which
all of the parties hereto have executed this Agreement.
     “Allocated Facility Amount” means, at any time, the sum of all then
outstanding Advances (including all Swingline Loans and Competitive Bid Loans),
and the then outstanding Facility Letter of Credit Obligations.
     “Applicable Cap Rate” means 8.0%.
     “Applicable Margin” means the applicable margins set forth in the table in
Section 2.6 used in calculating the interest rate applicable to the various
types of Advances, which shall vary from time to time in accordance with the
long term, senior unsecured debt ratings of Borrower and General Partner in the
manner set forth in Section 2.6.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arranger” means JPMorgan Securities Inc.
     “Assets Under Development” means, as of any date of determination, any
Project which is under construction and then treated as an asset under
development under GAAP.
     “Base LIBOR Rate” means, with respect to a LIBOR Advance for the relevant
Interest Period, the applicable British Bankers’ Association LIBOR rate for
deposits in U.S. dollars as reported by any generally recognized financial
information service as of 11:00 a.m. (London time) two Business Days prior to
the first day of such Interest Period, and having a maturity equal to such
Interest Period, provided that, if no such British Bankers’ Association LIBOR
rate is available to the Agent, the applicable Base LIBOR Rate for the relevant
Interest Period shall instead be the rate determined by the Agent to be the rate
at which JPMCB or one of its Affiliate banks offers to place deposits in U.S.
dollars with first-class banks in the London interbank market at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period, in the approximate amount of JPMCB’s relevant LIBOR Advance and
having a maturity equal to such Interest Period.
     “Borrower” means First Industrial, L.P., along with its permitted
successors and assigns.

3



--------------------------------------------------------------------------------



 



     “Borrowing Date” means a Business Day on which an Advance is made to the
Borrower.
     “Borrowing Notice” is defined in Section 2.10(a) hereof.
     “Business Day” means a day, other than a Saturday, Sunday or holiday, on
which banks are open for business in Chicago, Illinois and, where such term is
used in reference to the selection or determination of the Adjusted LIBOR Rate,
in London, England.
     “Capital Stock” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person which is not a corporation
and any and all warrants or options to purchase any of the foregoing.
     “Cash Equivalents” shall mean (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by Standard and Poor’s Corporation or P-1 or better by Moody’s Investors
Service, Inc., or (iii) certificates of deposit issued by and time deposits with
commercial banks (whether domestic or foreign) having capital and surplus in
excess of $100,000,000; provided in each case that the same provides for payment
of both principal and interest (and not principal alone or interest alone) and
is not subject to any contingency regarding the payment of principal or
interest, provided that all such Cash Equivalents would qualify as cash
equivalents in accordance with GAAP.
     “Code” means the Internal Revenue Code of 1986 as amended from time to
time, or any replacement or successor statute, and the regulations promulgated
thereunder from time to time.
     “Collateral Letter of Credit” means any irrevocable unconditional Letter of
Credit issued in the name of the Administrative Agent for the benefit of the
Lenders in form and substance satisfactory to the Administrative Agent and drawn
on a bank having a rating of at least AA by S&P and otherwise satisfactory to
the Administrative Agent.
     “Commitment” means the obligation of each Lender, subject to the terms and
conditions of this Agreement and in reliance upon the representations and
warranties herein, to make Advances not exceeding in the aggregate the amount
set forth in Exhibit A, or the amount stated in any subsequent amendment hereto.
     “Competitive Bid Borrowing Notice” is defined in Section 2.16(f).
     “Competitive Bid Lender” means a Lender which has a Competitive Bid Loan
outstanding.
     “Competitive Bid Loan” is a Loan made pursuant to Section 2.16 hereof.
     “Competitive Bid Note” means the promissory note payable to the order of
each Lender in the form attached hereto as Exhibit B-2 to be used to evidence
any Competitive Bid Loans which such Lender elects to make (collectively, the
“Competitive Bid Notes”).
     “Competitive Bid Quote” means a response submitted by a Lender to the
Administrative Agent with respect to a Competitive Bid Quote Request in the form
attached as Exhibit C-3.

4



--------------------------------------------------------------------------------



 



     “Competitive Bid Quote Request” means a written request from Borrower to
Administrative Agent in the form attached as Exhibit C-1.
     “Competitive LIBOR Margin” means, with respect to any Competitive Bid Loan
for a LIBOR Interest Period, the percentage established in the applicable
Competitive Bid Quote which is to be used to determine the interest rate
applicable to such Competitive Bid Loan.
     “Consolidated Operating Partnership” means the Borrower, the General
Partner and any other subsidiary partnerships or entities of either of them
which are required under GAAP to be consolidated with the Borrower and the
General Partner for financial reporting purposes.
     “Consolidated Secured Debt” means as of any date of determination, the sum
of (a) the aggregate principal amount of all Indebtedness of the Consolidated
Operating Partnership outstanding at such date which is secured by a Lien on any
asset or Capital Stock of Consolidated Operating Partnership, including without
limitation loans secured by mortgages, stock, or partnership interests, but
excluding Defeased Debt and (b) the amount by which the aggregate principal
amount of all Indebtedness of the Subsidiaries of the Borrower or General
Partner outstanding at such date exceeds $5,000,000, without duplication of any
Indebtedness included under clause (a).
     “Consolidated Senior Unsecured Debt” means as of any date of determination,
the aggregate principal amount of all Indebtedness of the Consolidated Operating
Partnership outstanding at such date other than (a) Indebtedness which is
contractually subordinated to the Indebtedness of the Consolidated Operating
Partnership under the Loan Documents on terms acceptable to the Administrative
Agent and (b) that portion of Consolidated Secured Debt described in clause
(a) of that definition.
     “Consolidated Total Indebtedness” means as of any date of determination,
all Indebtedness of the Consolidated Operating Partnership outstanding at such
date, determined on a consolidated basis in accordance with GAAP, after
eliminating intercompany items; provided that for purposes of defining
“Consolidated Total Indebtedness” the term “Indebtedness” shall not include the
short term debt (e.g. accounts payable, short term expenses) of Borrower or
General Partner or Defeased Debt.
     “Controlled Group” means all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with all or any of the entities in the Consolidated Operating
Partnership, are treated as a single employer under Sections 414(b) or 414(c) of
the Code.
     “Debt Service” means for any period, (a) Interest Expense for such period
plus (b) the aggregate amount of regularly scheduled principal payments of
Indebtedness (excluding optional prepayments and balloon principal payments due
on maturity in respect of any Indebtedness) required to be made during such
period by the Borrower, or any of its consolidated Subsidiaries plus (c) a
percentage of all such regularly scheduled principal payments required to be
made during such period by any Investment Affiliate on Indebtedness (excluding
optional prepayments and balloon principal payments due on maturity in respect
of any Indebtedness) taken into account in calculating Interest Expense, equal
to the greater of (x) the percentage of the principal amount of such
Indebtedness for which the Borrower or any consolidated Subsidiary is liable and

5



--------------------------------------------------------------------------------



 



(y) the percentage ownership interest in such Investment Affiliate held by the
Borrower and any consolidated Subsidiaries, in the aggregate, without
duplication.
     “Default” means an event which, with notice or lapse of time or both, would
become an Event of Default.
     “Default Rate” means with respect to any Advance, a rate equal to the
interest rate applicable to such Advance plus three percent (3%) per annum.
     “Defaulting Lender” means any Lender which fails or refuses to perform its
obligations under this Agreement within the time period specified for
performance of such obligation, or, if no time frame is specified, if such
failure or refusal continues for a period of five Business Days after written
notice from the Administrative Agent; provided that if such Lender cures such
failure or refusal, such Lender shall cease to be a Defaulting Lender.
     “Defeased Debt” means that portion of debt which has already been defeased
by depositing collateral in the form of obligations supported by the credit of
the United States government in such amounts as are required and permitted under
the terms of the applicable loan documents.
     “Designated Lender” means any Person who has been designated by a Lender to
fund Competitive Bid Loans pursuant to a Designation Agreement in the form
attached hereto as Exhibit K.
     “Dollars” and “$” mean United States Dollars.
     “EBITDA” means, with respect to any Person, income before extraordinary
items, without deduction of any losses related to initial offering costs of
preferred stock which are written off due to the redemption of such preferred
stock, and excluding any gains or losses from pay-off or retirement of debt and
from sales of assets (unless they are the result of Borrower’s Integrated
Industrial Solutions activities, which primarily involve merchant development
activities and land sales, as reported by the Borrower so long as the amount
included in EBITDA from such activities does not exceed 20% of the total amount
of EBITDA), as reported by such Person and its Subsidiaries on a consolidated
basis in accordance with GAAP (reduced to eliminate any income from Investment
Affiliates of such Person, any interest income and, with respect to the
Consolidated Operating Partnership, any income from the assets used for Defeased
Debt), plus Interest Expense, depreciation, amortization and income tax (if any)
expense plus a percentage of such income (adjusted as described above) of any
such Investment Affiliate equal to the allocable economic interest in such
Investment Affiliate held by such Person and any Subsidiaries, in the aggregate
(provided that no item of income or expense shall be included more than once in
such calculation even if it falls within more than one of the foregoing
categories).
     “Effective Date” means each Borrowing Date and, if no Borrowing Date has
occurred in the preceding calendar month, the first Business Day of each
calendar month.
     “Environmental Laws” means any and all Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental

6



--------------------------------------------------------------------------------



 



Authority having jurisdiction over the Borrower, its Subsidiaries or Investment
Affiliates, or their respective assets, and regulating or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect, in each case to the extent the
foregoing are applicable to the operations of the Borrower, any Investment
Affiliate, or any Subsidiary or any of their respective assets or Properties.
     “Equity Value” is defined in Section 10.10 hereof.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and regulations promulgated thereunder from time to time.
     “Event of Default” means any event set forth in Article X hereof.
     “Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, taxes imposed on its overall net income, and
franchise taxes imposed on it, by (i) the jurisdiction under the laws of which
such Lender or the Administrative Agent is incorporated or organized or (ii) the
jurisdiction in which the Administrative Agent’s or such Lender’s principal
executive office of such Lender’s applicable Lending Installation is located.
     “Existing Credit Agreement” means that certain Third Amended and Restated
Unsecured Revolving Credit Agreement dated as of June 11, 2004, as amended.
     “Extension Notice” is defined in Section 2.2 hereof.
     “Facility” means the unsecured revolving credit facility made available
pursuant to this Agreement.
     “Facility Fee” and “Facility Fee Rate” are defined in Section 2.7(b).
     “Facility Letter of Credit” means a Financial Letter of Credit or
Performance Letter of Credit issued hereunder.
     “Facility Letter of Credit Fee” is defined in Section 3.8.
     “Facility Letter of Credit Obligations” means, as at the time of
determination thereof, all liabilities, whether actual or contingent, of the
Borrower with respect to Facility Letters of Credit, including the sum of
(a) the Reimbursement Obligations and (b) the aggregate undrawn face amount of
the then outstanding Facility Letters of Credit.
     “Federal Funds Effective Rate” means, for any day, an interest rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10 a.m. (Chicago
time) on such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.

7



--------------------------------------------------------------------------------



 



     “FIMC” means First Industrial Mortgage Corporation, a Delaware corporation,
and the sole general partner of the Mortgage Partnership. FIMC is a wholly-owned
subsidiary of the General Partner.
     “Financial Letter of Credit” means any standby Letter of Credit which
represents an irrevocable obligation to the beneficiary on the part of the
Issuing Bank (i) to repay money borrowed by or advanced to or for the account of
the account party or (ii) to make any payment on account of any indebtedness
undertaken by the account party, in the event the account party fails to fulfill
its obligation to the beneficiary.
     “Financing Partnership” means First Industrial Financing Partnership, L.P.,
a Delaware limited partnership. Borrower and General Partner, either directly or
indirectly, collectively own 100% of the partnership interests of the Financing
Partnership.
     “Fitch” means Fitch, Inc.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “Funded Percentage” means, with respect to any Lender at any time, a
percentage equal to a fraction the numerator of which is the amount of the
Aggregate Commitment actually disbursed and outstanding to Borrower by such
Lender at such time, and the denominator of which is the total amount of the
Aggregate Commitment disbursed and outstanding to Borrower by all of the Lenders
at such time.
     “Funds From Operations” for any period means GAAP net income, as adjusted
by (i) adding back any losses related to initial offering costs of preferred
stock which are written off due to the redemption of such preferred stock,
(ii) excluding gains and losses from property sales (unless they are the result
of Borrower’s Integrated Industrial Solutions activities, which primarily
involve merchant development activities and land sales, as reported by the
Borrower), debt restructurings and property write-downs and adjusted for the
non-cash effect of straight-lining of rents, (iii) straight-lining various
ordinary operating expenses which are payable less frequently than monthly
(e.g., real estate taxes), and (iv) adding back depreciation, amortization and
all non-cash items. Annualized Funds From Operations for any Person will be
calculated by annualizing actual Funds From Operations for the most recently
ended fiscal quarter. In calculating Funds From Operations, no deduction shall
be made from net income for closing costs and other one-time charges associated
with the formation and capitalization of such Person.
     “GAAP” means generally accepted accounting principles in the United States
of America consistent with those utilized in preparing the audited financial
statements of the Borrower required hereunder.
     “General Partner” means First Industrial Realty Trust, Inc., a Maryland
corporation that is listed on the New York Stock Exchange and is qualified as a
real estate investment trust. General Partner is the sole general partner of
Borrower.

8



--------------------------------------------------------------------------------



 



     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
     “Gross Revenues” means total revenues, calculated in accordance with GAAP.
     “Guarantee Obligation” means as to any Person (the “guaranteeing person”),
any obligation (determined without duplication) of (a) the guaranteeing person
or (b) another Person (including, without limitation, any bank under any letter
of credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counter indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the maximum stated amount of the primary obligation
relating to such Guarantee Obligation (or, if less, the maximum stated liability
set forth in the instrument embodying such Guarantee Obligation), provided, that
in the absence of any such stated amount or stated liability, the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.
     “Guaranty” means the Guaranty executed by the General Partner in the form
attached hereto as Exhibit D.
     “Implied Capitalization Value” means for any Person as of any date, the sum
of (i) the quotient of (x) the Adjusted EBITDA for such Person during the most
recent four fiscal quarters (which Adjusted EBITDA shall exclude any Adjusted
EBITDA attributable to all Assets Under Development or Rollover Projects, and
which Adjusted EBITDA attributable to each Project which was formerly a Rollover
Project shall not be less than zero), and (y) the Applicable Cap Rate, plus
(ii) an amount equal to the then current book value of each Asset Under
Development, plus (iii) the then current book value of Unimproved Land, plus
(iv) with respect to each Rollover Project, an amount equal to 50% of the
then-current book value, determined in accordance with GAAP, of such Rollover
Project (provided that the Rollover Projects shall at no time comprise more than
10% of Implied Capitalization Value), plus (v) an amount equal to 100% of
unrestricted cash and unrestricted cash equivalents, including any cash on
deposit with a qualified intermediary with respect to a deferred tax-free
exchange (and specifically excluding any cash or cash equivalents being used to
support Defeased Debt), plus (vi) an amount equal to 100% of the then-current
book value, determined in accordance with GAAP, of all first mortgage
receivables on income producing commercial properties. For purposes of computing
the Implied

9



--------------------------------------------------------------------------------



 



Capitalization Value, (A) Adjusted EBITDA may be increased from quarter to
quarter by the amount of net cash flow from new leases of space at the
Properties (where such net cash flow has not then been included in EBITDA) which
have a minimum term of one year and (B) Properties which either (i) were
acquired during the most recent four fiscal quarters and/or (ii) were previously
Assets Under Development but which have been completed during such four quarter
period and have at least some tenants in possession of the respective leased
spaces and conducting business operations therein each will be included in the
calculation of Implied Capitalization Value using pro forma EBITDA for such four
quarter period, so long as a “new acquisition/opening summary” form is submitted
to, and approved by, Administrative Agent for each new acquisition or
newly-opened Property during such four quarter period.
     “Indebtedness” of any Person at any date means without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities and other accounts payable, and accrued expenses
incurred in the ordinary course of business and payable in accordance with
customary practices), to the extent such obligations constitute indebtedness for
the purposes of GAAP, (c) any other indebtedness of such Person which is
evidenced by a note, bond, debenture or similar instrument, (d) all obligations
of such Person under financing leases and capital leases, (e) all obligations of
such Person in respect of acceptances issued or created for the account of such
Person, (f) all Guarantee Obligations of such Person (excluding in any
calculation of consolidated Indebtedness of the Consolidated Operating
Partnership, Guarantee Obligations of any member of the Consolidated Operating
Partnership in respect of primary obligations of any other member of the
Consolidated Operating Partnership), (g) all reimbursement obligations of such
Person for letters of credit and other contingent liabilities, (h) Net
Mark-to-Market Exposure under Rate Management Transactions, (i) Rate Management
Obligations, (j) all liabilities secured by any lien (other than liens for taxes
not yet due and payable) on any property owned by such Person even though such
Person has not assumed or otherwise become liable for the payment thereof,
(k) any repurchase obligation or liability of such Person or any of its
Subsidiaries with respect to accounts or notes receivable sold by such Person or
any of its Subsidiaries, and (l) such Person’s pro rata share of debt in
Investment Affiliates and any loans where such Person is liable as a general
partner.
     “Insolvency” means insolvency as defined in the United States Bankruptcy
Code, as amended. “Insolvent” when used with respect to a Person, shall refer to
a Person who satisfies the definition of Insolvency.
     “Interest Expense” means all interest expense of the Consolidated Operating
Partnership determined in accordance with GAAP plus (i) capitalized interest not
covered by an interest reserve from a loan facility, plus (ii) the allocable
portion (based on liability) of any accrued or paid interest incurred on any
obligation for which the Consolidated Operating Partnership is wholly or
partially liable under repayment, interest carry, or performance guarantees, or
other relevant liabilities, plus (iii) the allocable percentage of any accrued
or paid interest incurred on any Indebtedness of any Investment Affiliate,
whether recourse or non-recourse, equal to the applicable economic interest in
such Investment Affiliate held by the Consolidated Operating Partnership, in the
aggregate, provided that no expense shall be included more than once in such
calculation even if it falls within more than one of the foregoing categories;
provided, however, that “Interest Expense” shall not include interest on loans
after they become Defeased Debt.

10



--------------------------------------------------------------------------------



 



     “Interest Period” means either an Absolute Interest Period or a LIBOR
Interest Period.
     “Investment Affiliate” means any Person in which the Consolidated Operating
Partnership, directly or indirectly, has an ownership interest, whose financial
results are not consolidated under GAAP with the financial results of the
Consolidated Operating Partnership on the consolidated financial statements of
the Consolidated Operating Partnership.
     “Invitation for Competitive Bid Quotes” means a written notice to the
Lenders from the Administrative Agent with respect to a Competitive Bid Quote
Request in the form attached as Exhibit C-2 hereto.
     “Issuance Date” is defined in Section 3.4(a)(3).
     “Issuance Notice” is defined in Section 3.4(c).
     “Issuing Bank” means, with respect to each Facility Letter of Credit, the
Lender which issues such Facility Letter of Credit. JPMCB shall be the sole
Issuing Bank.
     “JPMCB” means JPMorgan Chase Bank, N.A.
     “Lenders” means, collectively, JPMCB, and the other Persons executing this
Agreement in such capacity, or any Person which subsequently executes and
delivers any amendment hereto in such capacity and each of their respective
permitted successors and assigns. Where reference is made to “the Lenders” in
any Loan Document it shall be read to mean “all of the Lenders”.
     “Lending Installation” means any U.S. office of any Lender authorized to
make loans similar to the Advances described herein.
     “Letter of Credit” of a Person means a letter of credit or similar
instrument which is issued upon the application of such Person or upon which
such Person is an account party or for which such Person is in any way liable.
     “Letter of Credit Collateral Account” is defined in Section 3.9.
     “Letter of Credit Request” is defined in Section 3.4(a).
     “LIBOR Advance” means an Advance that bears interest at the Adjusted LIBOR
Rate, whether a ratable Advance based on the LIBOR Applicable Margin or a
Competitive Bid Loan based on a Competitive LIBOR Margin.
     “LIBOR Applicable Margin” means, as of any date with respect to any LIBOR
Advance, the Applicable Margin in effect for such LIBOR Advance as determined in
accordance with Section 2.6 hereof.
     “LIBOR Interest Period” means, with respect to a LIBOR Advance, a period of
one, two, three, six or twelve months (to the extent that periods of six or
twelve months are generally available from the Lenders), as selected in advance
by the Borrower, or a period of less than one month, as selected in advance by
the Borrower with the consent of the Administrative Agent and the Lenders.

11



--------------------------------------------------------------------------------



 



     “Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including, without limitation, any conditional sale or other
title retention agreement or lease in the nature thereof, any filing or
agreement to file a financing statement as debtor under the Uniform Commercial
Code on any property leased to any Person under a lease which is not in the
nature of a conditional sale or title retention agreement, or any subordination
agreement in favor of another Person).
     “Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Article II (or any conversion or continuation thereof).
     “Loan Documents” means this Agreement, the Notes, the Competitive Bid
Notes, the Guaranty and any and all other agreements or instruments required
and/or provided to Lenders hereunder or thereunder, as any of the foregoing may
be amended from time to time.
     “Market Value Net Worth” means at any time, the Implied Capitalization
Value of a Person at such time minus the Indebtedness of such Person at such
time.
     “Material Adverse Effect” means, with respect to any matter, that such
matter in the Required Lenders’ good faith judgment may (x) materially and
adversely affect the business, properties, condition or results of operations of
the Consolidated Operating Partnership taken as a whole, or (y) constitute a
non-frivolous challenge to the validity or enforceability of any material
provision of any Loan Document against any obligor party thereto.
     “Material Adverse Financial Change” shall be deemed to have occurred if the
Required Lenders, in their good faith judgment, determine that a material
adverse financial change has occurred which could prevent timely repayment of
any Advance hereunder or materially impair Borrower’s ability to perform its
obligations under any of the Loan Documents.
     “Materials of Environmental Concern” means any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including, without limitation, asbestos,
radon, polychlorinated biphenyls and urea-formaldehyde insulation.
     “Maturity Date” means September 28, 2008, subject to extension pursuant to
the terms and conditions of Section 2.2 hereof or such earlier date on which the
principal balance of the Facility and all other sums due in connection with the
Facility shall be due as a result of the acceleration of the Facility.
     “Monetary Default” means any Default involving Borrower’s failure to pay
any of the Obligations when due.
     “Moody’s” means Moody’s Investors Service, Inc. and its successors.
     “Mortgage Partnership” means First Industrial Mortgage L.P., a Delaware
limited partnership. FIMC is the sole general partner of the Mortgage
Partnership and Borrower is the sole limited partner.
     “Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from

12



--------------------------------------------------------------------------------



 



Rate Management Transactions. “Unrealized losses” means the fair market value of
the cost to such Person of unwinding such Rate Management Transaction as of the
date of determination (assuming the Rate Management Transaction were to be
terminated as of that date), and “unrealized profits” means the fair market
value of the gain to such Person of unwinding such Rate Management Transaction
as of the date of determination (assuming such Rate Management Transaction were
to be terminated as of that date).
     “Note” means the promissory note payable to the order of each Lender in the
amount of such Lender’s maximum Commitment in the form attached hereto as
Exhibit B-1 (collectively, the “Notes”).
     “Obligations” means the Advances, the Facility Letter of Credit Obligations
and all accrued and unpaid fees and all other obligations of Borrower to the
Administrative Agent or any or all of the Lenders arising under this Agreement
or any of the other Loan Documents.
     “Other Taxes” has the meaning set forth in Section 4.5(ii).
     “Payment Date” means the last Business Day of each calendar quarter.
     “Participants” is defined in Section 13.2.1 hereof.
     “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
     “Percentage” means, with respect to each Lender, the applicable percentage
of the then-current Aggregate Commitment represented by such Lender’s
then-current Commitment.
     “Performance Letter of Credit” means any standby Letter of Credit which
represents an irrevocable obligation to the beneficiary on the part of the
Issuing Bank to make payment on account of any default by the account party in
the performance of a nonfinancial or commercial obligation.
     “Permitted Liens” are defined in Section 9.6 hereof.
     “Person” means an individual, a corporation, a limited or general
partnership, an association, a joint venture or any other entity or
organization, including a governmental or political subdivision or an agent or
instrumentality thereof.
     “Plan” means an employee benefit plan as defined in Section 3(3) of ERISA,
whether or not terminated, as to which the Borrower or any member of the
Controlled Group may have any liability.
     “Prime Applicable Margin” means the Applicable Margin in effect for an
Adjusted Prime Rate Advance as determined in accordance with Section 2.6 hereof.
     “Prime Rate” means a rate per annum equal to the prime rate of interest
announced by the Administrative Agent or its parent from time to time (which is
not necessarily the lowest rate charged to any customer) changing when and as
such prime rate changes.

13



--------------------------------------------------------------------------------



 



     “Project” means any real estate asset which is 100% owned by the Borrower
or by any Wholly-Owned Subsidiary and which is operated as an industrial
property.
     “Property” means each parcel of real property owned or operated by the
Borrower, any Subsidiary or Investment Affiliate.
     “Property Operating Income” means, with respect to any Property, for any
period, earnings from rental operations (computed in accordance with GAAP but
without deduction for reserves) attributable to such Property plus depreciation,
amortization and interest expense with respect to such Property for such period,
and, if such period is less than a year, adjusted by straight lining various
ordinary operating expenses which are payable less frequently than once during
every such period (e.g. real estate taxes and insurance). The earnings from
rental operations reported for the immediately preceding fiscal quarter shall be
adjusted to include pro forma earnings (as substantiated to the satisfaction of
the Administrative Agent) for an entire quarter for any Property acquired or
placed in service during such fiscal quarter and to exclude earnings during such
quarter from any property not owned as of the end of the quarter.
     “Purchasers” is defined in Section 13.3.1 hereof.
     “Purpose Credit” has the meaning ascribed to it in Regulation U of the
Board of Governors of the Federal Reserve System.
     “Qualified Officer” means, with respect to any entity, the chief financial
officer, chief accounting officer or controller of such entity if it is a
corporation or of such entity’s general partner if it is a partnership.
     “Rate Management Transaction” means any transaction (including an agreement
with respect thereto) now existing or hereafter entered by the Borrower which is
a rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, interest
rate option, foreign exchange transaction, cap transaction, floor transaction,
collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.
     “Rate Management Obligations” of a Person means any and all obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.
     “Rate Option” means the Adjusted Prime Rate, the Adjusted LIBOR Rate or the
Absolute Rate (only as applicable to Competitive Bid Loans). The Rate Option in
effect on any date shall always be the Adjusted Prime Rate unless the Borrower
has properly selected the Adjusted LIBOR Rate pursuant to Section 2.10 hereof or
a Competitive Bid Loan pursuant to Section 2.16 hereof.

14



--------------------------------------------------------------------------------



 



     “Rating Period” means any period during the term of the Facility during
which the Borrower’s or General Partner’s long-term, senior unsecured debt has
been rated by at least two of S&P, Moody’s, and Fitch and the lower of the
highest two ratings is at least BBB- (S&P) or Baa3 (Moody’s) or an equivalent
rating from Fitch.
     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
     “Reimbursement Obligations” means at any time, the aggregate of the
Obligations of the Borrower to the Lenders, the Issuing Bank and the
Administrative Agent in respect of all unreimbursed payments or disbursements
made by the Lenders, the Issuing Bank and the Administrative Agent under or in
respect of the Facility Letters of Credit.
     “Reportable Event” means a reportable event as defined in Section 4043 of
ERISA and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any such waivers in accordance
with either Section 4043(a) of ERISA or Section 412(d) of the Code.
     “Required Lenders” means Lenders in the aggregate having at least 66 2/3%
of the Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 66 2/3% of the aggregate unpaid
principal amount of the outstanding Advances.
     “Reserve Requirement” means, with respect to a LIBOR Interest Period, the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves) which is imposed under Regulation D on Eurocurrency
liabilities.
     “Rollover Projects” means those Projects which, due to no or low occupancy
at such Project, have a value, determined by dividing the Property Operating
Income for such a Project for the most recent four fiscal quarters by the
Applicable Cap Rate, of less than 50% of book value, provided that a Project
shall no longer be treated as a Rollover Project after: (i) a period of six
consecutive full fiscal quarters has elapsed since such Project was first
included as a Rollover Project, or (ii) such Project has a value, determined by
dividing the Property Operating Income for such Project for the most recent four
fiscal quarters by the Applicable Cap Rate, of greater than 50% of book value.
     “S&P” means Standard & Poor’s Ratings Group and its successors.
     “Subsidiary” means as to any Person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise

15



--------------------------------------------------------------------------------



 



controlled, directly or indirectly through one or more intermediaries, or both,
by such Person, and provided such corporation, partnership or other entity is
consolidated with such Person for financial reporting purposes under GAAP.
     “Swingline Advances” means, as of any date, collectively, all Swingline
Loans then outstanding under this Facility.
     “Swingline Commitment” means the obligation of the Swingline Lender to make
Swingline Loans not exceeding $50,000,000.
     “Swingline Lender” shall mean JPMCB, in its capacity as a Lender.
     “Swingline Loan” means a Loan made by the Swingline Lender under the
special availability provisions described in Section 2.15 hereof.
     “Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.
     “Total Liabilities” means all Indebtedness plus all other GAAP liabilities
of the Borrower and its Subsidiaries.
     “Transferee” is defined in Section 13.4 hereof.
     “Unencumbered Asset” means any Project which as of any date of
determination, (a) is not subject to any Liens other than Permitted Liens set
forth in Sections 9.6(i) through 9.6(v), (b) is not subject to any agreement
(including any agreement governing Indebtedness incurred in order to finance or
refinance the acquisition of such asset) which prohibits or limits the ability
of the Borrower, or its Wholly-Owned Subsidiaries, as the case may be, to
create, incur, assume or suffer to exist any Lien upon any assets or Capital
Stock of the Borrower, or any of its Wholly-Owned Subsidiaries, (c) is not
subject to any agreement (including any agreement governing Indebtedness
incurred in order to finance or refinance the acquisition of such asset) which
entitles any Person to the benefit of any Lien (but not subject to any Liens
other than Permitted Liens set forth in Sections 9.6(i) through 9.6(v)) on any
assets or Capital Stock of the Borrower or any of its Wholly-Owned Subsidiaries
or would entitle any Person to the benefit of any Lien (but excluding the
Permitted Liens set forth in Sections 9.6(i) through 9.6(v)) on such assets or
Capital Stock upon the occurrence of any contingency (including, without
limitation, pursuant to an “equal and ratable” clause), (d) is not the subject
of any material architectural/engineering issue, as evidenced by a certification
of Borrower, and (e) is materially compliant with the representations and
warranties in Article VI below. Notwithstanding the foregoing, if any Project is
a “Superfund” site under federal law or a site identified in writing by the
jurisdiction in which such Project is located as having significant
environmental contamination under applicable state law, Borrower shall so advise
the Lenders in writing and the Required Lenders shall have the right to request
from Borrower a current detailed environmental assessment (or one which is not
more than two years old for Unencumbered Assets owned as of the Agreement
Execution Date), and, if applicable, a written estimate of any remediation costs
from a recognized environmental contractor and to exclude any such Project from
Unencumbered Assets at their election. No Project of a Wholly-Owned Subsidiary
shall be deemed to be

16



--------------------------------------------------------------------------------



 



unencumbered unless such Project and all Capital Stock of such Wholly-Owned
Subsidiary or any other intervening Wholly-Owned Subsidiary between the Borrower
and such Wholly-Owned Subsidiary is unencumbered and neither such Wholly-Owned
Subsidiary nor any other intervening Wholly-Owned Subsidiary between the
Borrower and such Wholly-Owned Subsidiary has any Indebtedness for borrowed
money (other than Indebtedness due to the Borrower).
     “Unimproved Land” means land which constitutes a single tax parcel or
separately platted lot and on which construction of an industrial building has
not commenced.
     “Value of Unencumbered Assets” means, as of any date, the sum of (a) the
value of all Unencumbered Assets that are not Assets Under Development
(determined in the manner set forth below), plus (b) any unrestricted cash,
including any cash on deposit with a qualified intermediary with respect to a
deferred tax-free exchange, plus (c) an amount equal to 100% of the then-current
book value, determined in accordance with GAAP, of each first mortgage
receivable secured by an income producing commercial property, provided that
such first mortgage receivable is not subject to any Lien, plus (d) 100% of the
then current book value of each Asset Under Development that constitutes an
Unencumbered Asset (provided that in no event shall the aggregate amount added
to Value of Unencumbered Assets from the items forth in clauses (b), (c), and
(d) exceed 20% of the total Value of Unencumbered Assets), plus (e) with respect
to each Rollover Project, an amount equal to 50% of the then-current book value,
determined in accordance with GAAP, of each Rollover Project (provided that the
Rollover Projects shall at no time comprise more than 10% of the Value of
Unencumbered Assets). Unencumbered Assets that are not Assets Under Development
shall be valued by dividing the Property Operating Income for such Project for
the most recent four fiscal quarters by the Applicable Cap Rate (provided that
for the purpose of such calculation, the Property Operating Income of each
Unencumbered Asset that was formerly a Rollover Project shall in no event be
less than zero). If a Project has been acquired during such calculation period
then Borrower shall be entitled to include pro forma Property Operating Income
from such property for the entire calculation period in the foregoing
calculation, except for purposes of the financial covenant comparing the
Property Operating Income from Unencumbered Assets during a quarter to Debt
Service for such quarter. If a Project is no longer owned as of the date of
calculation, then no value shall be included based on capitalizing Property
Operating Income from such Project, except for purposes of such financial
covenant comparing the Property Operating Income from Unencumbered Assets during
a quarter to Debt Service for such quarter.
     “Wholly-Owned Subsidiary” means a member of the Consolidated Operating
Partnership 100% of the ownership interests in which are owned, directly or
indirectly, by the Borrower and the General Partner in the aggregate.
     The foregoing definitions shall be equally applicable to both the singular
and the plural forms of the defined terms.
     1.2. Financial Standards. All financial computations required of a Person
under this Agreement shall be made, and all financial information required under
this Agreement shall be prepared, in accordance with GAAP, except that if any
Person’s financial statements are not audited, such Person’s financial
statements shall be prepared in accordance with the same sound accounting
principles utilized in connection with the financial information submitted to
Lenders

17



--------------------------------------------------------------------------------



 



with respect to the Borrower or the General Partner or the Properties in
connection with this Agreement and shall be certified by an authorized
representative of such Person.
ARTICLE II.
THE FACILITY
     2.1. The Facility.
     (a) Subject to the terms and conditions of this Agreement and in reliance
upon the representations and warranties of Borrower and General Partner
contained herein, Lenders agree, severally and not jointly, to make Advances
through the Administrative Agent to Borrower from time to time prior to the
Maturity Date, provided that the making of any such Advance will not cause the
then Allocated Facility Amount to exceed the then-current Aggregate Commitment.
The Advances may be ratable Adjusted Prime Rate Advances, ratable LIBOR
Advances, non-pro rata Swingline Loans or non-pro rata Competitive Bid Loans.
Except as provided in Sections 2.15 and 2.16 hereof, each Lender shall fund its
Percentage of each such Advance and no Lender will be required to fund any
amounts which when aggregated with such Lender’s Percentage of (i) all other
Advances (other than Competitive Bid Loans) then outstanding, (ii) all Swingline
Advances and (iii) all Facility Letter of Credit Obligations would exceed such
Lender’s then-current Commitment. This facility (“Facility”) is a revolving
credit facility and, subject to the provisions of this Agreement, Borrower may
request Advances hereunder, repay such Advances and reborrow Advances at any
time prior to the Maturity Date.
     (b) The Facility created by this Agreement, and that Commitment of each
Lender to lend hereunder, shall terminate on the Maturity Date, unless sooner
terminated in accordance with the terms of this Agreement.
     (c) In no event shall the Aggregate Commitment exceed Six Hundred Million
Dollars ($600,000,000).
     2.2. Principal Payments and Extension Option. Any outstanding Advances
(other than Competitive Bid Loans) and all other unpaid Obligations shall be
paid in full by the Borrower on the Maturity Date. Each Competitive Bid Loan
shall be paid in full on the last day of the applicable Interest Period as
described in Section 2.16 below. The Maturity Date can be extended for an
extension period of one year upon notice to the Administrative Agent not later
than the date which is ninety (90) days prior to the Maturity Date, if (i) no
Default has occurred and is continuing at the time of such notice and at the
time of the then applicable Maturity Date, and (ii) the Borrower pays, on the
first business day of such extension period, an extension fee to the
Administrative Agent for the account of each Lender equal to 0.15% of such
Lender’s Commitment.
     2.3. Requests for Advances; Responsibility for Advances. Ratable Advances
shall be made available to Borrower by Administrative Agent in accordance with
Section 2.1(a) and Section 2.10(a) hereof. The obligation of each Lender to fund
its Percentage of each ratable Advance shall be several and not joint.

18



--------------------------------------------------------------------------------



 



     2.4. Evidence of Credit Extensions. The Advances of each Lender outstanding
at any time (other than Competitive Bid Loans) shall be evidenced by the Notes.
Each Note executed by the Borrower shall be in a maximum principal amount equal
to each Lender’s Percentage of the current Aggregate Commitment. Each Lender
shall record Advances and principal payments thereof on the schedule attached to
its Note or, at its option, in its records, and each Lender’s record thereof
shall be conclusive absent Borrower furnishing to such Lender conclusive and
irrefutable evidence of an error made by such Lender with respect to that
Lender’s records. Notwithstanding the foregoing, the failure to make, or an
error in making, a notation with respect to any Advance shall not limit or
otherwise affect the obligations of Borrower hereunder or under the Notes to pay
the amount actually owed by Borrower to Lenders.
     2.5. Ratable and Non-Pro Rata Loans. Each Advance hereunder shall consist
of Loans made from the several Lenders ratably in proportion to their
Percentages, except for Swingline Loans which shall be made by the Swingline
Lender in accordance with Section 2.15 and Competitive Bid Loans which may be
made on a non-pro rata basis by one or more of the Lenders in accordance with
Section 2.16. The ratable Advances may be Adjusted Prime Rate Advances, LIBOR
Advances or a combination thereof, selected by the Borrower in accordance with
Sections 2.9 and 2.10.
     2.6. Applicable Margins. The Prime Applicable Margin and the LIBOR
Applicable Margin to be used in calculating the interest rate applicable to
different types of Advances shall vary from time to time in accordance with the
ratings for Borrower’s or General Partner’s long-term, senior unsecured debt as
follows:
     Rating Period:

                              LIBOR           Prime Rating Level of Lower of Two
  Applicable           Applicable Highest Ratings*   Margin   Facility Fee  
Margin
A-/A3
    0.475 %     0.125 %     0 %
BBB+/Baa1
    0.55 %     0.15 %     0 %
BBB/Baa2
    0.625 %     0.175 %     0 %
BBB-/Baa3
    0.80 %     0.20 %     0 %
Below BBB- or Baa3
    1.15 %     0.25 %     0.15 %

 

*   The letter categories used above are established by reference to S&P and
Moody’s categories, respectively. At least one of S&P or Moody’s ratings must
always be included in the two ratings used

     All margins and fees change as and when the applicable rating level
changes. In the event an agency issues different ratings for the Borrower and
the General Partner, then the higher rating of the two entities shall be deemed
to be the rating from such agency.

19



--------------------------------------------------------------------------------



 



     2.7. Other Fees.
     (a) The Borrower shall pay the fee due to the Administrative Agent in
connection with Competitive Bid Loans as described in Section 2.16. The Borrower
agrees to pay all other fees payable to the Administrative Agent and JPMorgan
Securities Inc. pursuant to the Borrower’s prior letter agreements with them.
     (b) The Borrower shall pay a fee (“Facility Fee”) to the Administrative
Agent for the account of the Lenders equal to the applicable Facility Fee Rate
in effect from time to time, as shown in Section 2.6 hereof, times the then
Aggregate Commitment, to be shared among the Lenders based on their respective
Percentages. The Facility Fee shall be paid quarterly in arrears on the Payment
Date.
     2.8. Minimum Amount of Each Advance. Each LIBOR Advance shall be in the
minimum amount of $2,000,000 (and in multiples of $100,000 if in excess
thereof), and each Adjusted Prime Rate Advance shall be in the minimum amount of
$1,000,000 (and in multiples of $100,000 if in excess thereof), provided,
however, that any Adjusted Prime Rate Advance may be in the amount of the unused
Aggregate Commitment.
     2.9. Interest.
     (a) The outstanding principal balance under the Notes shall bear interest
from time to time at a rate per annum equal to:
     (i) the Adjusted Prime Rate; or
     (ii) at the election of Borrower with respect to all or portions of the
Obligations, the Adjusted LIBOR Rate.
     (b) All interest shall be calculated for actual days elapsed on the basis
of a 360-day year. Interest accrued on each Advance shall be payable on the
first day of each calendar month in arrears from time to time while such Advance
is outstanding and on the Maturity Date or the effective date of any termination
in full of the Aggregate Commitment under Section 2.17. Interest shall not be
payable for the day of any payment on the amount paid if payment is received by
Administrative Agent prior to noon (Chicago time). If any payment of principal
or interest under the Notes shall become due on a day that is not a Business
Day, such payment shall be made on the next succeeding Business Day and, in the
case of a payment of principal, such extension of time shall be included in
computing interest due in connection with such payment; provided that for
purposes of Section 10.1 hereof, any payments of principal described in this
sentence shall be considered to be “due” on such next succeeding Business Day.
     2.10. Selection of Rate Options and LIBOR Interest Periods.
     (a) Borrower, from time to time, may select the Rate Option and, in the
case of each LIBOR Advance, the commencement date (which shall be a Business
Day) and the length of the LIBOR Interest Period applicable to each LIBOR
Advance. Borrower shall give Administrative Agent irrevocable notice (a
“Borrowing Notice” not later than

20



--------------------------------------------------------------------------------



 



11:00 a.m. (Chicago time) (i) at least one Business Day prior to an Adjusted
Prime Rate Advance, (ii) at least three (3) Business Days prior to a ratable
LIBOR Advance, and (iii) not later than 11:00 a.m. (Chicago time) on the
Borrowing Date for each Swingline Loan, specifying:
     (i) the Borrowing Date, which shall be a Business Day, of such Advance,
     (ii) the aggregate amount of such Advance,
     (iii) the type of Advance selected, and
     (iv) in the case of each LIBOR Advance, the LIBOR Interest Period
applicable thereto.
     The Borrower shall also deliver together with each Borrowing Notice the
compliance certificate required in Section 5.2 and otherwise comply with the
conditions set forth in Section 5.2 for Advances. Administrative Agent shall
provide each Lender by facsimile with a copy of each Borrowing Notice and
compliance certificate on the same Business Day it is received.
     Not later than noon (Chicago time) on each Borrowing Date, each Lender
shall make available its Loan or Loans, in funds immediately available in
Chicago to the Administrative Agent. Administrative Agent will promptly make the
funds so received from the Lenders available to the Borrower.
     (b) Administrative Agent shall, as soon as practicable after receipt of a
Borrowing Notice, determine the Adjusted LIBOR Rate applicable to the requested
ratable LIBOR Advance and inform Borrower and Lenders of the same. Each
determination of the Adjusted LIBOR Rate by Administrative Agent shall be
conclusive and binding upon Borrower in the absence of manifest error.
     (c) If Borrower shall prepay a LIBOR Advance other than on the last day of
the LIBOR Interest Period applicable thereto, Borrower shall be responsible to
pay all amounts due to Lenders as required by Section 4.4 hereof. The Lenders
shall not be obligated to match fund their LIBOR Advances.
     (d) As of the end of each LIBOR Interest Period selected for a ratable
LIBOR Advance, the interest rate on the LIBOR Advance will become the Adjusted
Prime Rate, unless Borrower has once again selected a LIBOR Interest Period in
accordance with the timing and procedures set forth in Section 2.10(g).
     (e) The right of Borrower to select the Adjusted LIBOR Rate for an Advance
pursuant to this Agreement is subject to the availability to Lenders of a
similar option. If Administrative Agent determines that (i) deposits of Dollars
in an amount approximately equal to the LIBOR Advance for which the Borrower
wishes to select the Adjusted LIBOR Rate are not generally available at such
time in the London interbank eurodollar market, or (ii) the rate at which the
deposits described in subsection (i) herein are being

21



--------------------------------------------------------------------------------



 



offered will not adequately and fairly reflect the costs to Lenders of
maintaining an Adjusted LIBOR Rate on an Advance or of funding the same in such
market for such LIBOR Interest Period, or (iii) reasonable means do not exist
for determining an Adjusted LIBOR Rate, or (iv) the Adjusted LIBOR Rate would be
in excess of the maximum interest rate which Borrower may by law pay, then in
any of such events, Administrative Agent shall so notify Borrower and Lenders
and such Advance shall bear interest at the Adjusted Prime Rate.
     (f) In no event may Borrower elect a LIBOR Interest Period which would
extend beyond the Maturity Date. Unless Lenders agree thereto, in no event may
Borrower have more than ten (10) different LIBOR Interest Periods for LIBOR
Advances outstanding at any one time.
     (g) Conversion and Continuation.
     (i) Borrower may elect from time to time, subject to the other provisions
of this Section 2.10, to convert all or any part of a ratable Advance into any
other type of Advance; provided that any conversion of a ratable LIBOR Advance
shall be made on, and only on, the last day of the LIBOR Interest Period
applicable thereto.
     (ii) Adjusted Prime Rate Advances shall continue as Adjusted Prime Rate
Advances unless and until such Adjusted Prime Rate Advances are converted into
ratable LIBOR Advances pursuant to a Conversion/Continuation Notice from
Borrower in accordance with Section 2.10(g)(iv). Ratable LIBOR Advances shall
continue until the end of the then applicable LIBOR Interest Period therefor, at
which time each such Advance shall be automatically converted into an Adjusted
Prime Rate Advance unless the Borrower shall have given the Administrative Agent
a Conversion/Continuation Notice in accordance with Section 2.10(g)(iv)
requesting that, at the end of such LIBOR Interest Period, such Advance either
continue as an Advance of such type for the same or another LIBOR Interest
Period.
     (iii) Notwithstanding anything to the contrary contained in Sections
2.10(g)(i) or (g)(ii), no Advance may be converted into a LIBOR Advance or
continued as a LIBOR Advance (except with the consent of the Required Lenders)
when any Monetary Default or Event of Default has occurred and is continuing.
     (iv) The Borrower shall give the Administrative Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of an Advance or
continuation of a LIBOR Advance not later than 11:00 a.m. (Chicago time) on the
Business Day immediately preceding the date of the requested conversion, in the
case of a conversion into an Adjusted Prime Rate Advance, or 11:00 a.m. (Chicago
time) at least three (3) Business Days prior to the date of the requested
conversion or continuation, in the case of a conversion into or continuation of
a ratable LIBOR Advance, specifying: (1) the requested date (which shall be a
Business Day) of such conversion or continuation; (2) the amount and type of the

22



--------------------------------------------------------------------------------



 



Advance to be converted or continued; and (3) the amounts and type(s) of
Advance(s) into which such Advance is to be converted or continued and, in the
case of a conversion into or continuation of a ratable LIBOR Advance, the
duration of the LIBOR Interest Period applicable thereto. Administrative Agent
shall provide each Lender by facsimile with a copy of each
Conversion/Continuation Notice on the Business Day it is received.
     2.11. Method of Payment. All payments of the Obligations hereunder shall be
made, without set-off, deduction, or counterclaim, in immediately available
funds to Administrative Agent at Administrative Agent’s address specified
herein, or at any other Lending Installation of Administrative Agent specified
in writing by Administrative Agent to Borrower, by noon (local time) on the date
when due and shall be applied ratably by Administrative Agent among Lenders.
Each payment delivered to Administrative Agent for the account of any Lender
shall be delivered promptly by Administrative Agent to such Lender in the same
type of funds that Administrative Agent received at its address specified herein
or at any Lending Installation specified in a notice received by Administrative
Agent from such Lender. Payments not made by Administrative Agent within one
Business Day after receipt shall accrue interest at Federal Funds Effective
Rate. Administrative Agent is hereby authorized to charge the account of
Borrower maintained with JPMCB for each payment of principal, interest and fees
as it becomes due hereunder.
     2.12. Default. Notwithstanding the foregoing, during the continuance of a
Monetary Default or an Event of Default, Borrower shall not have the right to
request a LIBOR Advance, request a Competitive Bid Loan, select a new LIBOR
Interest Period for an existing ratable LIBOR Advance or convert any Adjusted
Prime Rate Advance to a ratable LIBOR Advance. During the continuance of a
Monetary Default or an Event of Default, at the election of the Required
Lenders, by notice to Borrower, outstanding Advances shall bear interest at the
applicable Default Rates until such Monetary Default or Event of Default ceases
to exist or the Obligations are paid in full.
     2.13. Lending Installations. Each Lender may book its Advances at any
Lending Installation selected by such Lender and may change its Lending
Installation from time to time. All terms of this Agreement shall apply to any
such Lending Installation and the Notes shall be deemed held by each Lender for
the benefit of such Lending Installation. Each Lender may, by written or telex
notice to the Administrative Agent and Borrower, designate a Lending
Installation through which Advances will be made by it and for whose account
payments are to be made.
     2.14. Non-Receipt of Funds by Administrative Agent. Unless Borrower or a
Lender, as the case may be, notifies Administrative Agent prior to the date on
which it is scheduled to make payment to Administrative Agent of (i) in the case
of a Lender, an Advance, or (ii) in the case of Borrower, a payment of
principal, interest or fees to the Administrative Agent for the account of the
Lenders, that it does not intend to make such payment, Administrative Agent may
assume that such payment has been made. Administrative Agent may, but shall not
be obligated to, make the amount of such payment available to the intended
recipient in reliance upon such assumption. If such Lender or Borrower, as the
case may be, has not in fact made such payment to Administrative Agent, the
recipient of such payment shall, promptly after demand by Administrative Agent,
repay to Administrative Agent the amount so made available together

23



--------------------------------------------------------------------------------



 



with interest thereon in respect of each day during the period commencing on the
date such amount was so made available by Administrative Agent until the date
Administrative Agent recovers such amount at a rate per annum equal to (i) in
the case of payment by a Lender, the Federal Funds Effective Rate (as determined
by Administrative Agent) for such day or (ii) in the case of payment by
Borrower, the interest rate applicable to the relevant Advance.
     2.15. Swingline Loans. In addition to the other options available to
Borrower hereunder, the Swingline Commitment shall be available for Swingline
Loans subject to the following terms and conditions. Swingline Loans shall be
made available for same day borrowings provided that notice is given in
accordance with Section 2.10 hereof. All Swingline Loans shall bear interest at
the Adjusted Prime Rate and shall be deemed to be Adjusted Prime Rate Advances.
In no event shall the Swingline Lender be required to fund a Swingline Loan if
it would increase the total aggregate outstanding Loans by Swingline Lender
hereunder plus its Percentage of Facility Letter of Credit Obligations to an
amount in excess of its Commitment. Upon request of the Swingline Lender made to
all the Lenders, each Lender irrevocably agrees to purchase its Percentage of
any Swingline Loan made by the Swingline Lender regardless of whether the
conditions for disbursement are satisfied at the time of such purchase,
including the existence of an Event of Default hereunder provided that such
Event of Default did not exist at the time the Swingline Loan was made and
provided further that no Lender shall be required to have total outstanding
Loans (other than Competitive Bid Loans) plus its Percentage of Facility Letters
of Credit to be in an amount greater than its Commitment. Such purchase shall
take place on the date of the request by Swingline Lender so long as such
request is made by noon (Chicago time), otherwise on the Business Day following
such request. All requests for purchase shall be in writing. From and after the
date it is so purchased, each such Swingline Loan shall, to the extent
purchased, (i) be treated as a Loan made by the purchasing Lenders and not by
the selling Lender for all purposes under this Agreement and the payment of the
purchase price by a Lender shall be deemed to be the making of a Loan by such
Lender and shall constitute outstanding principal under such Lender’s Note, and
(ii) shall no longer be considered a Swingline Loan except that all interest
accruing on or attributable to such Swingline Loan for the period prior to the
date of such purchase shall be paid when due by the Borrower to the
Administrative Agent for the benefit of the Swingline Lender and all such
amounts accruing on or attributable to such Loans for the period from and after
the date of such purchase shall be paid when due by the Borrower to the
Administrative Agent for the benefit of the purchasing Lenders. If prior to
purchasing its Percentage of a Swingline Loan one of the events described in
Section 10.10 shall have occurred and such event prevents the consummation of
the purchase contemplated by preceding provisions, each Lender will purchase an
undivided participating interest in the outstanding Swingline Loan in an amount
equal to its Percentage of such Swingline Loan. From and after the date of each
Lender’s purchase of its participating interest in a Swingline Loan, if the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded); provided, however, that in the event that such payment was received by
the Swingline Lender and is required to be returned to the Borrower, each Lender
will return to the Swingline Lender any portion thereof previously distributed
by the Swingline Lender to it. If any Lender fails to so purchase its Percentage
of any Swingline Loan, such Lender shall be deemed to be a Defaulting Lender
hereunder. No Swingline Loan shall be

24



--------------------------------------------------------------------------------



 



outstanding for more than five (5) days at a time and Swingline Loans shall not
be outstanding for more than a total of ten (10) days during any month.
     2.16. Competitive Bid Loans.
     (a) Competitive Bid Option. In addition to ratable Advances pursuant to
Section 2.5, but subject to the terms and conditions of this Agreement
(including, without limitation the limitation set forth in Section 2.1(a) as to
the maximum Allocated Facility Amount), the Borrower may, as set forth in this
Section 2.16, but only during a Rating Period, request the Lenders, prior to the
Maturity Date, to make offers to make Competitive Bid Loans to the Borrower.
Each Lender may, but shall have no obligation to, make such offers and the
Borrower may, but shall have no obligation to, accept any such offers in the
manner set forth in this Section 2.16. Competitive Bid Loans shall be evidenced
by the Competitive Bid Notes.
     (b) Competitive Bid Quote Request. When the Borrower wishes to request
offers to make Competitive Bid Loans under this Section 2.16, it shall transmit
to the Administrative Agent by telecopy a Competitive Bid Quote Request
substantially in the form of Exhibit C-1 hereto so as to be received no later
than (i) 10:00 a.m. (Chicago time) at least five Business Days prior to the
Borrowing Date proposed therein, in the case of a request for a Competitive
LIBOR Margin or (ii) 9:00 a.m. (Chicago time) at least one Business Day prior to
the Borrowing Date proposed therein, in the case of a request for an Absolute
Rate specifying:
     (i) the proposed Borrowing Date for the proposed Competitive Bid Loan,
     (ii) the requested aggregate principal amount of such Competitive Bid Loan,
     (iii) whether the Competitive Bid Quotes requested are to set forth a
Competitive LIBOR Margin or an Absolute Rate, or both, and
     (iv) the LIBOR Interest Period, if a Competitive LIBOR Margin is requested,
or the Absolute Interest Period, if an Absolute Rate is requested.
The Borrower may request offers to make Competitive Bid Loans for more than one
Interest Period (but not more than five Interest Periods) in a single
Competitive Bid Quote Request. No Competitive Bid Quote Request shall be given
within five Business Days (or such other number of days as the Borrower and the
Administrative Agent may agree) of any other Competitive Bid Quote Request. A
Competitive Bid Quote Request that does not conform substantially to the form of
Exhibit C-1 hereto shall be rejected, and the Administrative Agent shall
promptly notify the Borrower of such rejection by telecopy.
     (c) Invitation for Competitive Bid Quotes. Promptly and in any event before
the close of business on the same Business Day of receipt of a Competitive Bid
Quote Request that is not rejected pursuant to Section 2.16(b), the
Administrative Agent shall send to each of the Lenders by telecopy an Invitation
for Competitive Bid Quotes

25



--------------------------------------------------------------------------------



 



substantially in the form of Exhibit C-2 hereto, which shall constitute an
invitation by the Borrower to each Lender to submit Competitive Bid Quotes
offering to make the Competitive Bid Loans to which such Competitive Bid Quote
Request relates in accordance with this Section 2.16.
     (d) Submission and Contents of Competitive Bid Quotes.
     (i) Each Lender may, in its sole discretion, submit a Competitive Bid Quote
containing an offer or offers to make Competitive Bid Loans in response to any
Invitation for Competitive Bid Quotes. Each Competitive Bid Quote must comply
with the requirements of this Section 2.16(d) and must be submitted to the
Administrative Agent by telex or telecopy at its offices not later than (a) 2:00
p.m. (Chicago time) at least four Business Days prior to the proposed Borrowing
Date, in the case of a request for a Competitive LIBOR Margin or (b) 9:00 a.m.
(Chicago time) on the proposed Borrowing Date, in the case of a request for an
Absolute Rate (or, in either case upon reasonable prior notice to the Lenders,
such other time and rate as the Borrower and the Administrative Agent may
agree); provided that Competitive Bid Quotes submitted by JPMCB may only be
submitted if the Administrative Agent or JPMCB notifies the Borrower of the
terms of the Offer or Offers contained therein no later than 30 minutes prior to
the latest time at which the relevant Competitive Bid Quotes must be submitted
by the other Lenders. Subject to the Borrower’s compliance with all other
conditions to disbursement herein, any Competitive Bid Quote so made shall be
irrevocable except with the written consent of the Administrative Agent given on
the instructions of the Borrower.
     (ii) Each Competitive Bid Quote shall be in substantially the form of
Exhibit C-3 hereto and shall in any case specify:
     (1) the proposed Borrowing Date, which shall be the same as that set forth
in the applicable Invitation for Competitive Bid Quotes,
     (2) the principal amount of the Competitive Bid Loan for which each such
offer is being made, which principal amount (1) may be greater than, less than
or equal to the Commitment of the quoting Lender, (2) must be at least
$10,000,000 and an integral multiple of $1,000,000, and (3) may not exceed the
principal amount of Competitive Bid Loans for which offers are requested,
     (3) as applicable, the Competitive LIBOR Margin and Absolute Rate offered
for each such Competitive Bid Loan,
     (4) the minimum amount, if any, of the Competitive Bid Loan which may be
accepted by the Borrower, and
     (5) the identity of the quoting Lender, provided that such Competitive Bid
Loan may be funded by such Lender’s Designated

26



--------------------------------------------------------------------------------



 



Lender as provided in Section 2.16(j), regardless of whether that is specified
in the Competitive Bid Quote.
     (iii) The Administrative Agent shall reject any Competitive Bid Quote that:
     (1) is not substantially in the form of Exhibit C-3 hereto or does not
specify all of the information required by Section 2.16(d)(ii),
     (2) contains qualifying, conditional or similar language, other than any
such language contained in Exhibit C-3 hereto,
     (3) proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes, or
     (4) arrives after the time set forth in Section 2.16(d)(i).
If any Competitive Bid Quote shall be rejected pursuant to this Section
2.16(d)(iii), then the Administrative Agent shall notify the relevant Lender of
such rejection as soon as practical.
     (e) Notice to Borrower. The Administrative Agent shall promptly notify the
Borrower of the terms (i) of any Competitive Bid Quote submitted by a Lender
that is in accordance with Section 2.16(d) and (ii) of any Competitive Bid Quote
that amends, modifies or is otherwise inconsistent with a previous Competitive
Bid Quote submitted by such Lender with respect to the same Competitive Bid
Quote Request. Any such subsequent Competitive Bid Quote shall be disregarded by
the Administrative Agent unless such subsequent Competitive Bid Quote
specifically states that it is submitted solely to correct a manifest error in
such former Competitive Bid Quote. The Administrative Agent’s notice to the
Borrower shall specify the aggregate principal amount of Competitive Bid Loans
for which offers have been received for each Interest Period specified in the
related Competitive Bid Quote Request and the respective principal amounts and
Competitive LIBOR Margins or Absolute Rate, as the case may be, so offered.
     (f) Acceptance and Notice by Borrower. Not later than (i) 6:00 p.m.
(Chicago time) at least four Business Days prior to the proposed Borrowing Date
in the case of a request for a Competitive LIBOR Margin or (ii) 10:00 a.m.
(Chicago time) on the proposed Borrowing Date, in the case of a request for an
Absolute Rate (or, in either case upon reasonable prior notice to the Lenders,
such other time and date as the Borrower and the Administrative Agent may
agree), the Borrower shall notify the Administrative Agent of its acceptance or
rejection of the offers so notified to it pursuant to Section 2.16(e); provided,
however, that the failure by the Borrower to give such notice to the
Administrative Agent shall be deemed to be a rejection of all such offers. In
the case of acceptance, such notice (a “Competitive Bid Borrowing Notice”) shall
specify the aggregate principal amount of offers for each Interest Period that
are accepted. The Borrower may accept any Competitive Bid Quote in whole or in
part (subject to the terms of Section 2.16(d)(iii)); provided that:

27



--------------------------------------------------------------------------------



 



     (i) the aggregate principal amount of all Competitive Bid Loans to be
disbursed on a given Borrowing Date may not exceed the applicable amount set
forth in the related Competitive Bid Quote Request,
     (ii) acceptance of offers may only be made on the basis of ascending
Competitive LIBOR Margins or Absolute Rates, as the case may be, and
     (iii) the Borrower may not accept any offer that is described in Section
2.16(d)(iii) or that otherwise fails to comply with the requirements of this
Agreement.
     (g) Allocation by Administrative Agent. If offers are made by two or more
Lenders with the same Competitive LIBOR Margins or Absolute Rates, as the case
may be, for a greater aggregate principal amount than the amount in respect of
which offers are accepted for the related Interest Period, the principal amount
of Competitive Bid Loans in respect of which such offers are accepted shall be
allocated by the Administrative Agent among such Lenders as nearly as possible
(in such multiples, not greater than $1,000,000, as the Administrative Agent may
deem appropriate) in proportion to the aggregate principal amount of such offers
provided, however, that no Lender shall be allocated any Competitive Bid Loan
which is less than the minimum amount which such Lender has indicated that it is
willing to accept. Allocations by the Administrative Agent of the amounts of
Competitive Bid Loans shall be conclusive in the absence of manifest error. The
Administrative Agent shall promptly, but in any event on the same Business Day,
notify each Lender of its receipt of a Competitive Bid Borrowing Notice and the
principal amounts of the Competitive Bid Loans allocated to each participating
Lender.
     (h) Administration Fee. The Borrower hereby agrees to pay to the
Administrative Agent an administration fee of $2,500 per each Competitive Bid
Quote Request transmitted by the Borrower to the Administrative Agent pursuant
to Section 2.16(b). Such administration fee shall be payable monthly in arrears
on the first Business Day of each month and on the Maturity Date (or such
earlier date on which the Aggregate Commitment shall terminate or be cancelled)
for any period then ending for which such fee, if any, shall not have been
theretofore paid.
     (i) Other Terms. Any Competitive Bid Loan shall not reduce the Commitment
of the Bid Lender making such Competitive Bid Loan (except as the availability
of other Advances is reduced by the increase in the Allocated Facility Amount
due to such Competitive Bid Loan) and each such Bid Lender shall continue to be
obligated to fund its full percentage of all pro rata Advances under the
Facility. In no event can the aggregate amount of all Competitive Bid Loans at
any time exceed 50% of the then Aggregate Commitment. Competitive Bid Loans may
not be continued and, if not repaid at the end of the Interest Period applicable
thereto, shall (subject to the conditions set forth in this Agreement) be
replaced by new Competitive Bid Loans made in accordance with this Section 2.16
or by ratable Advances in accordance with Section 2.10.

28



--------------------------------------------------------------------------------



 



     (j) Designated Lenders. A Lender may designate its Designated Lender to
fund a Competitive Bid Loan on its behalf as described in
Section 2.16(d)(ii)(e). Any Designated Lender which funds a Competitive Bid Loan
shall on and after the time of such funding become the obligee under such
Competitive Bid Loan and be entitled to receive payment thereof when due. No
Lender shall be relieved of its obligation to fund a Competitive Bid Loan, and
no Designated Lender shall assume such obligation, prior to the time such
Competitive Bid Loan is funded.
     2.17. Voluntary Reduction of Aggregate Commitment Amount. Upon at least
five (5) days prior irrevocable written notice (or telephonic notice promptly
confirmed in writing) to the Administrative Agent, Borrower shall have the
right, without premium or penalty, to terminate the Aggregate Commitment in
whole or in part provided that (a) Borrower may not reduce the Aggregate
Commitment below the Allocated Facility Amount at the time of such requested
reduction, and (b) any such partial termination shall be in the minimum
aggregate amount of Five Million Dollars (U.S. $5,000,000.00) or any integral
multiple of Five Million Dollars (U.S. $5,000,000.00) in excess thereof. Any
partial termination of the Aggregate Commitment shall be applied pro rata to
each Lender’s Commitment.
     2.18. Increase in Aggregate Commitment. The Borrower shall also have the
right from time to time to increase the Aggregate Commitment up to a maximum of
$600,000,000 by either adding new banks as Lenders (subject to the
Administrative Agent’s prior written approval of the identity of such new banks)
or obtaining the agreement, which shall be at such Lender’s or Lenders’ sole
discretion, of one or more of the then current Lenders to increase its or their
Commitments. Such increases shall be evidenced by the execution and delivery of
an Amendment Regarding Increase in the form of Exhibit L attached hereto by the
Borrower, the Administrative Agent and the new bank or existing Lender providing
such additional Commitment, a copy of which shall be forwarded to each Lender by
the Administrative Agent promptly after execution thereof. Each new Lender shall
be entitled to require Borrower to deliver a Note to such Lender. On the
effective date of each such increase in the Aggregate Commitment, the Borrower
and the Administrative Agent shall cause the new or existing Lenders providing
such increase, by either funding more than its or their Percentage of new
ratable Advances made on such date or purchasing shares of outstanding ratable
Loans held by the other Lenders or a combination thereof, to hold its or their
Percentage of all ratable Advances outstanding at the close of business on such
day. The Lenders agree to cooperate in any required sale and purchase of
outstanding ratable Advances to achieve such result. If such new or existing
Lenders providing the increase purchase shares of outstanding ratable Loans held
by the other Lenders on a date which is not the last day of the applicable
Interest Period, Borrower will indemnify each Lender for any loss or cost
incurred by such Lender resulting from the payment of any breakage fees relating
to a ratable LIBOR Advance funded or maintained in connection with such a
purchase. In no event will such new or existing Lenders providing the increase
be required to fund or purchase a portion of any Competitive Bid Loan or
Swingline Loan to comply with this Section on such date. In no event shall the
Aggregate Commitment exceed $600,000,000 without the approval of all of the
Lenders.
     2.19. Application of Moneys Received. All moneys collected or received by
the Administrative Agent on account of the Facility directly or indirectly,
shall be applied in the following order of priority:

29



--------------------------------------------------------------------------------



 



     (i) to the payment of all reasonable costs incurred in the collection of
such moneys of which the Administrative Agent shall have given notice to the
Borrower;
     (ii) to the reimbursement of any yield protection due to any of the Lenders
in accordance with Section 4.1;
     (iii) first to the payment of any fee due pursuant to Section 3.8(b) in
connection with the issuance of a Facility Letter of Credit to the Issuing Bank
until such fee is paid in full, then next to the payment of the Facility Fee and
Facility Letter of Credit Fee to the Lenders, if then due, in that order on a
pro rata basis in accordance with the respective amounts of such fees due to the
Lenders and then finally to the payment of all fees then due to the
Administrative Agent;
     (iv) to payment of the full amount of interest and principal on the
Swingline Loans;
     (v) first to interest until paid in full and then to principal for all
Lenders (other than Defaulting Lenders) (i) as allocated by the Borrower (unless
an Event of Default exists) between Competitive Bid Loans and ratable Advances
(the amount allocated to ratable Advances to be distributed in accordance with
the Percentages of the Lenders) or (ii) if an Event of Default exists, in
accordance with the respective Funded Percentages of the Lenders;
     (vi) any other sums due to the Administrative Agent or any Lender under any
of the Loan Documents; and
     (vii) to the payment of any sums due to each Defaulting Lender as their
respective Percentages appear (provided that Administrative Agent shall have the
right to set-off against such sums any amounts due from such Defaulting Lender).
ARTICLE III.
THE LETTER OF CREDIT SUBFACILITY
     3.1. Obligation to Issue. Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of the
Borrower and the General Partner herein set forth, the Issuing Bank hereby
agrees to issue for the account of Borrower, one or more Facility Letters of
Credit in accordance with this Article III, from time to time during the period
commencing on the Agreement Execution Date and ending on a date one Business Day
prior to the Maturity Date.
     3.2. Types and Amounts. The Issuing Bank shall not have any obligation to:
     (i) issue any Facility Letter of Credit if the aggregate maximum amount
then available for drawing under Letters of Credit issued by such Issuing Bank,
after giving effect to the Facility Letter of Credit requested hereunder, shall
exceed any limit imposed by law or regulation upon such Issuing Bank;

30



--------------------------------------------------------------------------------



 



     (ii) issue any Facility Letter of Credit if, after giving effect thereto,
either (1) the then applicable Allocated Facility Amount would exceed the then
current Aggregate Commitment, or (2) the Facility Letter of Credit Obligations
would exceed $50,000,000;
     (iii) issue any Facility Letter of Credit having an expiration date, or
containing automatic extension provision to extend such date, to a date which is
after the Business Day immediately preceding the Maturity Date; or
     (iv) issue any Facility Letter of Credit having an expiration date, or
containing automatic extension provisions to extend such date, to a date which
is more than twelve (12) months after the date of its issuance.
     3.3. Conditions. In addition to being subject to the satisfaction of the
conditions contained in Article V hereof, the obligation of the Issuing Bank to
issue any Facility Letter of Credit is subject to the satisfaction in full of
the following conditions:
     (i) the Borrower shall have delivered to the Issuing Bank at such times and
in such manner as the Issuing Bank may reasonably prescribe such documents and
materials as may be reasonably required pursuant to the terms of the proposed
Facility Letter of Credit (it being understood that if any inconsistency exists
between such documents and the Loan Documents, the terms of the Loan Documents
shall control) and the proposed Facility Letter of Credit shall be reasonably
satisfactory to the Issuing Bank as to form and content;
     (ii) as of the date of issuance, no order, judgment or decree of any court,
arbitrator or governmental authority shall purport by its terms to enjoin or
restrain the Issuing Bank from issuing the requested Facility Letter of Credit
and no law, rule or regulation applicable to the Issuing Bank and no request or
directive (whether or not having the force of law) from any governmental
authority with jurisdiction over the Issuing Bank shall prohibit or request that
the Issuing Bank refrain from the issuance of Letters of Credit generally or the
issuance of the requested Facility Letter of Credit in particular; and
     (iii) there shall not exist any Default or Event of Default.
     3.4. Procedure for Issuance of Facility Letters of Credit.
     (a) Borrower shall give the Issuing Bank and the Administrative Agent at
least two (2) Business Days’ prior written notice of any requested issuance of a
Facility Letter of Credit under this Agreement (a “Letter of Credit Request”), a
copy of which shall be sent immediately to all Lenders (except that, in lieu of
such written notice, the Borrower may give the Issuing Bank and the
Administrative Agent telephonic notice of such request if confirmed in writing
by delivery to the Issuing Bank and the Administrative Agent (i) immediately
(A) of a telecopy of the written notice required hereunder which has been signed
by an authorized officer, or (B) of a telex containing all information required
to be contained in such written notice and (ii) promptly (but in no event later
than the requested date of issuance) of the written notice required hereunder

31



--------------------------------------------------------------------------------



 



containing the original signature of an authorized officer, the substance of
which notice shall be promptly forwarded to all Lenders); such notice shall be
irrevocable and shall specify:
     (1) whether the requested Facility Letter of Credit is, in Borrower’s
belief, a Financial Letter of Credit or a Performance Letter of Credit;
     (2) the stated amount of the Facility Letter of Credit requested (which
stated amount shall not be less than $50,000);
     (3) the effective date (which day shall be a Business Day) of issuance of
such requested Facility Letter of Credit (the “Issuance Date”);
     (4) the date on which such requested Facility Letter of Credit is to
expire;
     (5) the purpose for which such Facility Letter of Credit is to be issued;
     (6) the Person for whose benefit the requested Facility Letter of Credit is
to be issued; and
     (7) any special language required to be included in the Facility Letter of
Credit.
At the time such request is made, the Borrower shall also provide the
Administrative Agent and the Issuing Bank with a copy of the form of the
Facility Letter of Credit that the Borrower is requesting be issued. Such
notice, to be effective, must be received by such Issuing Bank and the
Administrative Agent not later than 2:00 p.m. (Chicago time) on the last
Business Day on which notice can be given under this Section 3.4(a).
     (b) Subject to the terms and conditions of this Article III and provided
that the applicable conditions set forth in Article V hereof have been
satisfied, the Issuing Bank shall, on the Issuance Date, issue a Facility Letter
of Credit on behalf of the Borrower in accordance with the Letter of Credit
Request and the Issuing Bank’s usual and customary business practices unless the
Issuing Bank has actually received (i) written notice from the Borrower
specifically revoking the Letter of Credit Request with respect to such Facility
Letter of Credit, (ii) written notice from a Lender, which complies with the
provisions of Section 3.6(a), or (iii) written or telephonic notice from the
Administrative Agent stating that the issuance of such Facility Letter of Credit
would violate Section 3.2.
     (c) The Issuing Bank shall give the Administrative Agent (who shall
promptly notify Lenders) and the Borrower written or telex notice, or telephonic
notice confirmed promptly thereafter in writing, of the issuance of a Facility
Letter of Credit (the “Issuance Notice”), which shall indicate the Issuing
Bank’s reasonable determination as to whether such Facility Letter of Credit is
a Financial Letter of Credit or a Performance Letter of Credit, which
determination shall be conclusive absent manifest error.

32



--------------------------------------------------------------------------------



 



     (d) The Issuing Bank shall not extend or amend any Facility Letter of
Credit unless the requirements of this Section 3.4 are met as though a new
Facility Letter of Credit was being requested and issued.
     3.5. Reimbursement Obligations; Duties of Issuing Bank.
     (a) The Issuing Bank shall promptly notify the Borrower and the
Administrative Agent (who shall promptly notify Lenders) of any draw under a
Facility Letter of Credit. Any such draw shall constitute an Advance of the
Facility in the amount of the Reimbursement Obligation with respect to such
Facility Letter of Credit and shall bear interest from the date of the relevant
drawing(s) under the pertinent Facility Letter of Credit at a rate selected by
Borrower in accordance with Section 2.10 hereof; provided that if a Monetary
Default or an Event of Default exists at the time of any such drawing(s), then
the Borrower shall reimburse the Issuing Bank for drawings under a Facility
Letter of Credit issued by the Issuing Bank no later than the next succeeding
Business Day after the payment by the Issuing Bank and until repaid such
Reimbursement Obligation shall bear interest at the Default Rate.
     (b) Any action taken or omitted to be taken by the Issuing Bank under or in
connection with any Facility Letter of Credit, if taken or omitted in the
absence of willful misconduct or gross negligence, shall not put the Issuing
Bank under any resulting liability to any Lender or, provided that such Issuing
Bank has complied with the procedures specified in Section 3.4 and such Lender
has not given a notice contemplated by Section 3.6(a) that continues in full
force and effect, relieve that Lender of its obligations hereunder to the
Issuing Bank. In determining whether to pay under any Facility Letter of Credit,
the Issuing Bank shall have no obligation relative to the Lenders other than to
confirm that any documents required to be delivered under such Letter of Credit
appear to have been delivered in compliance, and that they appear to comply on
their face, with the requirements of such Letter of Credit.
     3.6. Participation.
     (a) Immediately upon issuance by the Issuing Bank of any Facility Letter of
Credit in accordance with the procedures set forth in Section 3.4, each Lender
shall be deemed to have irrevocably and unconditionally purchased and received
from the Issuing Bank, without recourse, representation or warranty, an
undivided interest and participation equal to such Lender’s Percentage in such
Facility Letter of Credit (including, without limitation, all obligations of the
Borrower with respect thereto) and all related rights hereunder and under the
Guaranty and other Loan Documents; provided that a Letter of Credit issued by
the Issuing Bank shall not be deemed to be a Facility Letter of Credit for
purposes of this Section 3.6 if the Issuing Bank shall have received written
notice from any Lender on or before the Business Day prior to the date of its
issuance of such Letter of Credit that one or more of the conditions contained
in Section 5.2 is not then satisfied, and in the event the Issuing Bank receives
such a notice it shall have no further obligation to issue any Facility Letter
of Credit until such notice is withdrawn by that Lender or the Issuing Bank
receives a notice from the Administrative Agent that such condition has been
effectively waived in accordance with the provisions of this Agreement. Each
Lender’s obligation to make further Loans to Borrower (other

33



--------------------------------------------------------------------------------



 



than any payments such Lender is required to make under subparagraph (b) below)
or to purchase an interest from the Issuing Bank in any subsequent letters of
credit issued by the Issuing Bank on behalf of Borrower shall be reduced by such
Lender’s Percentage of the undrawn portion of each Facility Letter of Credit
outstanding.
     (b) In the event that the Issuing Bank makes any payment under any Facility
Letter of Credit and the Borrower shall not have repaid such amount to the
Issuing Bank pursuant to Section 3.7 hereof, the Issuing Bank shall promptly
notify the Administrative Agent, which shall promptly notify each Lender of such
failure, and each Lender shall promptly and unconditionally pay to the
Administrative Agent for the account of the Issuing Bank the amount of such
Lender’s Percentage of the unreimbursed amount of such payment, and the
Administrative Agent shall promptly pay such amount to the Issuing Bank.
Lender’s payments of its Percentage of such Reimbursement Obligation as
aforesaid shall be deemed to be a Loan by such Lender and shall constitute
outstanding principal under such Lender’s Note. The failure of any Lender to
make available to the Administrative Agent for the account of the Issuing Bank
its Percentage of the unreimbursed amount of any such payment shall not relieve
any other Lender of its obligation hereunder to make available to the
Administrative Agent for the account of such Issuing Bank its Percentage of the
unreimbursed amount of any payment on the date such payment is to be made, but
no Lender shall be responsible for the failure of any other Lender to make
available to the Administrative Agent its Percentage of the unreimbursed amount
of any payment on the date such payment is to be made. Any Lender which fails to
make any payment required pursuant to this Section 3.6(b) shall be deemed to be
a Defaulting Lender hereunder.
     (c) Whenever the Issuing Bank receives a payment on account of a
Reimbursement Obligation, including any interest thereon, the Issuing Bank shall
promptly pay to the Administrative Agent and the Administrative Agent shall
promptly pay to each Lender which has funded its participating interest therein,
in immediately available funds, an amount equal to such Lender’s Percentage
thereof.
     (d) Upon the request of the Administrative Agent or any Lender, the Issuing
Bank shall furnish to such Administrative Agent or Lender copies of any Facility
Letter of Credit to which the Issuing Bank is party and such other documentation
as may reasonably be requested by the Administrative Agent or Lender.
     (e) The obligations of a Lender to make payments to the Administrative
Agent for the account of the Issuing Bank with respect to a Facility Letter of
Credit shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, set-off, qualification or exception whatsoever other than a
failure of any such Issuing Bank to comply with the terms of this Agreement
relating to the issuance of such Facility Letter of Credit, and such payments
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances.
     3.7. Payment of Reimbursement Obligations.
     (a) The Borrower agrees to pay to the Administrative Agent for the account
of the Issuing Bank the amount of all Advances for Reimbursement Obligations,
interest

34



--------------------------------------------------------------------------------



 



and other amounts payable to the Issuing Bank under or in connection with any
Facility Letter of Credit when due, irrespective of any claim, set-off, defense
or other right which the Borrower may have at any time against any Issuing Bank
or any other Person, under all circumstances, including without limitation any
of the following circumstances:
     (i) any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;
     (ii) the existence of any claim, setoff, defense or other right which the
Borrower may have at any time against a beneficiary named in a Facility Letter
of Credit or any transferee of any Facility Letter of Credit (or any Person for
whom any such transferee may be acting), the Administrative Agent, the Issuing
Bank, any Lender, or any other Person, whether in connection with this
Agreement, any Facility Letter of Credit, the transactions contemplated herein
or any unrelated transactions (including any underlying transactions between the
Borrower and the beneficiary named in any Facility Letter of Credit);
     (iii) any draft, certificate or any other document presented under the
Facility Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect of any statement therein being untrue or inaccurate
in any respect;
     (iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or
     (v) the occurrence of any Default or Event of Default.
     (b) In the event any payment by the Borrower received by the Issuing Bank
or the Administrative Agent with respect to a Facility Letter of Credit and
distributed by the Administrative Agent to the Lenders on account of their
participations is thereafter set aside, avoided or recovered from the
Administrative Agent or Issuing Bank in connection with any receivership,
liquidation, reorganization or bankruptcy proceeding, each Lender which received
such distribution shall, upon demand by the Administrative Agent, contribute
such Lender’s Percentage of the amount set aside, avoided or recovered together
with interest at the rate required to be paid by the Issuing Bank or the
Administrative Agent upon the amount required to be repaid by the Issuing Bank
or the Administrative Agent.
     3.8. Compensation for Facility Letters of Credit.
     (a) The Borrower shall pay to the Administrative Agent, for the ratable
account of the Lenders, based upon the Lenders’ respective Percentages, a per
annum fee (the “Facility Letter of Credit Fee”) with respect to each Facility
Letter of Credit that is equal to (i) the LIBOR Applicable Margin in effect from
time to time in the case of Financial Letters of Credit, and (ii) the LIBOR
Applicable Margin from time to time minus 0.25% in the case of Performance
Letters of Credit. The Facility Letter of Credit Fee relating to any Facility
Letter of Credit shall be due and payable in arrears in equal installments on
the first Business Day of each month following the issuance of any Facility
Letter of Credit and, to the extent any such fees are then due and unpaid, on
the

35



--------------------------------------------------------------------------------



 



Maturity Date. The Administrative Agent shall promptly remit such Facility
Letter of Credit Fees, when paid, to the other Lenders in accordance with their
Percentages thereof. The Borrower shall not have any liability to any Lender for
the failure of the Administrative Agent to promptly deliver funds to any such
Lender and shall be deemed to have made all such payments on the date the
respective payment is made by the Borrower to the Administrative Agent, provided
such payment is received by the time specified in Section 2.11 hereof.
     (b) The Issuing Bank also shall have the right to receive solely for its
own account an issuance fee of 0.15% of the face amount of each Facility Letter
of Credit, payable by the Borrower on the Issuance Date for each such Facility
Letter of Credit. The Issuing Bank shall also be entitled to receive its
reasonable out-of-pocket costs and the Issuing Bank’s standard charges of
issuing, amending and servicing Facility Letters of Credit and processing draws
thereunder.
     3.9. Letter of Credit Collateral Account. The Borrower hereby agrees that
it will, until the Maturity Date, maintain a special collateral account (the
“Letter of Credit Collateral Account”) at the Administrative Agent’s office at
the address specified pursuant to Article XV, in the name of the Borrower but
under the sole dominion and control of the Administrative Agent, for the benefit
of the Lenders, and in which the Borrower shall have no interest other than as
set forth in Section 11.1. In addition to the foregoing, the Borrower hereby
grants to the Administrative Agent, for the benefit of the Lenders, a security
interest in and to the Letter of Credit Collateral Account and any funds that
may hereafter be on deposit in such account, including income earned thereon.
The Lenders acknowledge and agree that the Borrower has no obligation to fund
the Letter of Credit Collateral Account unless and until so required under
Section 11.1 hereof.
ARTICLE IV.
CHANGE IN CIRCUMSTANCES
     4.1. Yield Protection. If the adoption of or change in any law or any
governmental or quasi-governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law), or any interpretation
thereof, or the compliance of any Lender therewith,
     (i) subjects any Lender or any applicable Lending Installation to any tax,
duty, charge or withholding on or from payments due from Borrower (excluding
federal and state taxation of the overall net income of any Lender or applicable
Lending Installation), or changes the basis of such taxation of payments to any
Lender in respect of its Advances, its interest in the Facility Letters of
Credit or other amounts due it hereunder, or
     (ii) imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than reserves and assessments taken into
account in determining the interest rate applicable to LIBOR Advances), or

36



--------------------------------------------------------------------------------



 



     (iii) imposes any other condition, and the result is to increase the cost
of any Lender or any applicable Lending Installation of making, funding or
maintaining loans or reduces any amount receivable by any Lender or any
applicable Lending Installation in connection with loans, or requires any Lender
or any applicable Lending Installation to make any payment calculated by
reference to the amount of loans held, Letters of Credit issued or participated
in or interest received by it, by an amount deemed material by such Lender,
then, within fifteen (15) days of demand by such Lender, Borrower shall pay such
Lender that portion of such increased expense incurred or reduction in an amount
received which such Lender determines is attributable to making, funding and
maintaining its Advances and its Commitment.
     4.2. Changes in Capital Adequacy Regulations. If a Lender determines the
amount of capital required or expected to be maintained by such Lender, any
Lending Installation of such Lender or any corporate entity controlling such
Lender is increased as a result of a Change (as defined below), then, within
fifteen (15) days of demand by such Lender, Borrower shall pay such Lender the
amount necessary to compensate for any shortfall in the rate of return on the
portion of such increased capital which such Lender determines is attributable
to this Agreement, its Advances, its interest in the Facility Letters of Credit,
or its obligation to make Advances hereunder or participate in or issue Facility
Letters of Credit hereunder (after taking into account such Lender’s policies as
to capital adequacy). “Change” means (i) any change after the date of this
Agreement in the Risk-Based Capital Guidelines (as defined below) or (ii) any
adoption of or change in any other law, governmental or quasi-governmental rule,
regulation, policy, guideline, interpretation, or directive (whether or not
having the force of law) after the date of this Agreement which affects the
amount of capital required or expected to be maintained by any Lender or any
Lending Installation or any corporation controlling any Lender. “Risk-Based
Capital Guidelines” means (i) the risk-based capital guidelines in effect in the
United States on the date of this Agreement, including transition rules, and
(ii) the corresponding capital regulations promulgated by regulatory authorities
outside the United States implementing the July 1988 report of the Basle
Committee on Banking Regulation and Supervisory Practices Entitled
“International Convergence of Capital Measurements and Capital Standards”,
including transition rules, and any amendments to such regulations adopted prior
to the date of this Agreement. Without in any way affecting the Borrower’s
obligation to pay compensation actually claimed by a Lender under this
Section 4.2, the Borrower shall have the right to replace any Lender which has
demanded such compensation provided that Borrower notifies such Lender that it
has elected to replace such Lender and notifies such Lender and the
Administrative Agent of the identity of the proposed replacement Lender not more
than six (6) months after the date of such Lender’s most recent demand for
compensation under this Section 4.2, and further provided that such replacement
is otherwise in accordance with Section 4.7. The Lender being replaced shall
assign its Percentage of the Aggregate Commitment and its rights and obligations
under this Facility to the replacement Lender in accordance with the
requirements of Section 13.3 hereof and the replacement Lender shall assume such
Percentage of the Aggregate Commitment and the related obligations under this
Facility prior to the Maturity Date to be extended, all pursuant to an
assignment agreement substantially in the form of Exhibit J hereto. The purchase
by the replacement Lender shall be at par (plus all accrued and unpaid interest
and any other sums owed to such Lender being replaced hereunder) which shall be
paid to the Lender

37



--------------------------------------------------------------------------------



 



being replaced upon the execution and delivery of the assignment. The Lender
being replaced shall continue to be entitled to the benefits of Sections 4.1,
4.2, 4.4, 4.5 and 14.6 for events recurring prior to assignment to the
replacement Lender.
     4.3. Availability of LIBOR Advances. If any Lender determines that
maintenance of any of its LIBOR Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation or directive of any Governmental
Authority having jurisdiction, the Administrative Agent shall suspend by written
notice to Borrower (with a copy thereof being delivered contemporaneously to
Lenders) the availability of LIBOR Advances and require any LIBOR Advances to be
repaid; or if the Required Lenders determine that (i) deposits of a type or
maturity appropriate to match fund LIBOR Advances are not available, the
Administrative Agent shall suspend by written notice to Borrower (with a copy
thereof being delivered contemporaneously to Lenders) the availability of LIBOR
Advances with respect to any LIBOR Advances made after the date of any such
determination, or (ii) an interest rate applicable to a LIBOR Advance does not
accurately reflect the cost of making a LIBOR Advance, and, if for any reason
whatsoever the provisions of Section 4.1 are inapplicable, the Administrative
Agent shall suspend by written notice to Borrower (with a copy thereof being
delivered contemporaneously to Lenders) the availability of LIBOR Advances with
respect to any LIBOR Advances made after the date of any such determination.
     4.4. Funding Indemnification. If any payment of a ratable LIBOR Advance or
a Competitive Bid Loan occurs on a date which is not the last day of the
applicable Interest Period, whether because of acceleration, prepayment or
otherwise, or a ratable LIBOR Advance or a Competitive Bid Loan is not made on
the date specified by Borrower for any reason other than default by one or more
of the Lenders, Borrower will indemnify each Lender for any loss or cost
incurred by such Lender resulting therefrom, including, without limitation, any
loss or cost in liquidating or employing deposits acquired to fund or maintain
the ratable LIBOR Advance or Competitive Bid Loan, as the case may be.
     4.5. Taxes.
     (i) All payments by the Borrower to or for the account of any Lender or the
Agent hereunder or under any Note shall be made free and clear of and without
deduction for any and all Taxes. If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder to any Lender
or the Administrative Agent, (a) the sum payable shall be increased as necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section 4.5) such Lender or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (b) the Borrower shall
make such deductions, (c) the Borrower shall pay the full amount deducted to the
relevant authority in accordance with applicable law, and (d) the Borrower shall
furnish to the Administrative Agent the original copy of a receipt evidencing
payment thereof within 30 days after such payment is made.
     (ii) In addition, the Borrower hereby agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under any

38



--------------------------------------------------------------------------------



 



     Note or from the execution or delivery of, or otherwise with respect to,
this Agreement or any Note (“Other Taxes”).
     (iii) The Borrower hereby agrees to indemnify the Administrative Agent and
each Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 4.5) paid by the Administrative Agent or such Lender as a result of its
Commitment, any Loans made by it hereunder, or otherwise in connection with its
participation in this Agreement and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto. Payments due under this
indemnification shall be made within 30 days of the date the Administrative
Agent or such Lender makes demand therefor pursuant to Section 4.6.
     (iv) Each Lender that is not incorporated under the laws of the United
States of America or a state thereof (each a “Non-U.S. Lender”) agrees that it
will, not more than ten Business Days after the date of this Agreement,
(i) deliver to the Administrative Agent two duly completed copies of United
States Internal Revenue Service Form W-8BEN or W-8ECI, certifying in either case
that such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, and
(ii) deliver to the Administrative Agent a United States Internal Revenue Form
W-8 or W-9, as the case may be, and certify that it is entitled to an exemption
from United States backup withholding tax. Each Non-U.S. Lender further
undertakes to deliver to each of the Borrower and the Administrative Agent
(x) renewals or additional copies of such form (or any successor form) on or
before the date that such form expires or becomes obsolete, and (y) after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, such additional forms or amendments thereto as may be reasonably
requested by the Borrower or the Administrative Agent. All forms or amendments
described in the preceding sentence shall certify that such Lender is entitled
to receive payments under this Agreement without deduction or withholding of any
United States federal income taxes, unless an event (including without
limitation any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form or amendment with respect to it and such Lender
advises the Borrower and the Administrative Agent that it is not capable of
receiving payments without any deduction or withholding of United States federal
income tax.
     (v) For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form pursuant to clause (iv), above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 4.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a

39



--------------------------------------------------------------------------------



 



reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (iv), above, the Borrower shall take
such steps as such Non-U.S. Lender shall reasonably request to assist such
Non-U.S. Lender to recover such Taxes.
     (vi) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate.
     (vii) If the U.S. Internal Revenue Service or any other governmental
authority of the United States or any other country or any political subdivision
thereof asserts a claim that the Administrative Agent did not properly withhold
tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered or properly completed, because such Lender
failed to notify the Administrative Agent of a change in circumstances which
rendered its exemption from withholding ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax, withholding
therefor, or otherwise, including penalties and interest, and including taxes
imposed by any jurisdiction on amounts payable to the Administrative Agent under
this subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent). The obligations of the
Lenders under this Section 4.5(vii) shall survive the payment of the Obligations
and termination of this Agreement.
     (viii) Each of the Lenders represents that as of the Agreement Execution
Date it is not aware of any facts that would give rise to a claim for additional
payments under this Section 4.5.
     4.6. Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its LIBOR Advances to reduce any liability of Borrower to such Lender
under Sections 4.1, 4.2 and 4.5 or to avoid the unavailability of a LIBOR
Advance, so long as such designation is not disadvantageous to such Lender. Each
Lender shall deliver a written statement of such Lender as to the amount due, if
any, under Sections 4.1, 4.2, 4.4 and 4.5 hereof. Such written statement shall
set forth in reasonable detail the calculations upon which such Lender
determined such amount and shall be final, conclusive and binding on Borrower in
the absence of manifest error. The amount due in such statement shall not
include amounts due under Section 4.5 that are either attributable to facts
known to the Lender as of the Agreement Execution Date or that relate to a time
period more than ninety (90) days prior to the giving of such written statement.
Determination of amounts payable under such Sections in connection with a LIBOR
Advance shall be calculated as though each Lender funded its LIBOR Advance
through the purchase of a deposit of the type and maturity corresponding to the
deposit used as a reference in determining

40



--------------------------------------------------------------------------------



 



the Adjusted LIBOR Rate applicable to such Advance, whether in fact that is the
case or not. Unless otherwise provided herein, the amount specified in the
written statement shall be payable on demand after receipt by Borrower of the
written statement. The obligations of Borrower under Sections 4.1, 4.2, 4.4 and
4.5 hereof shall survive payment of the Obligations and termination of this
Agreement.
     4.7. Replacement of Lenders under Certain Circumstances. The Borrower shall
be permitted to replace any Lender which (a) is not capable of receiving
payments without any deduction or withholding of United States federal income
tax pursuant to Section 4.5, or (b) cannot maintain its LIBOR Loans at a
suitable Lending Installation pursuant to Section 4.6, with a replacement bank
or other financial institution; provided that (i) such replacement does not
conflict with any applicable legal or regulatory requirements affecting the
remaining Lenders, (ii) no Event of Default or (after notice thereof to
Borrower) no Default shall have occurred and be continuing at the time of such
replacement, (iii) the Borrower shall repay (or the replacement bank or
institution shall purchase, at par) all Loans and other amounts owing to such
replaced Lender prior to the date of replacement, (iv) the Borrower shall be
liable to such replaced Lender under Sections 4.4 and 4.6 if any LIBOR Loan
owing to such replaced Lender shall be prepaid (or purchased) other than on the
last day of the Interest Period relating thereto, (v) the replacement bank or
institution, if not already a Lender, and the terms and conditions of such
replacement, shall be reasonably satisfactory to the Administrative Agent,
(vi) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 13.3 (provided that the Borrower shall
be obligated to pay the processing fee referred to therein), (vii) until such
time as such replacement shall be consummated, the Borrower shall continue to
pay all amounts payable hereunder without setoff, deduction, counterclaim or
withholding and (viii) any such replacement shall not be deemed to be a waiver
of any rights which the Borrower, the Administrative Agent or any other Lender
shall have against the replaced Lender.
ARTICLE V.
CONDITIONS PRECEDENT
     5.1. Conditions Precedent to Closing. The Lenders shall not be required to
make the initial Advance hereunder, nor shall the Issuing Bank be required to
issue the initial Facility Letter of Credit hereunder, unless (i) the Borrower
shall have paid all fees then due and payable to the Lenders, JP Morgan
Securities, Inc. and the Administrative Agent hereunder, (ii) all of the
conditions set forth in Section 5.2 are satisfied, and (iii) the Borrower shall
have furnished to the Administrative Agent, in form and substance satisfactory
to the Lenders and their counsel and with sufficient copies for the Lenders, the
following:
     (a) Certificates of Limited Partnership/Incorporation. A copy of the
Certificate of Limited Partnership for the Borrower and a copy of the articles
of incorporation of General Partner, each certified by the appropriate Secretary
of State or equivalent state official.
     (b) Agreements of Limited Partnership/Bylaws. A copy of the Agreement of
Limited Partnership for the Borrower and a copy of the bylaws of the General
Partner, including all amendments thereto, each certified by the Secretary or an
Assistant

41



--------------------------------------------------------------------------------



 



Secretary of the General Partner as being in full force and effect on the
Agreement Execution Date.
     (c) Good Standing Certificates. A certified copy of a certificate from the
Secretary of State or equivalent state official of the states where the Borrower
and General Partner are organized, dated as of the most recent practicable date,
showing the good standing or partnership qualification (if issued) of
(i) Borrower, and (ii) General Partner.
     (d) Foreign Qualification Certificates. A certified copy of a certificate
from the Secretary of State or equivalent state official of the state where the
Borrower and General Partner maintain their principal place of business, dated
as of the most recent practicable date, showing the qualification to transact
business in such state as a foreign limited partnership or foreign corporation,
as the case may be, for (i) Borrower, and (ii) General Partner.
     (e) Resolutions. A copy of a resolution or resolutions adopted by the Board
of Directors of the General Partner, certified by the Secretary or an Assistant
Secretary of the General Partner as being in full force and effect on the
Agreement Execution Date, authorizing the Advances provided for herein and the
execution, delivery and performance of the Loan Documents by the General Partner
to be executed and delivered by it hereunder on behalf of itself and Borrower.
     (f) Incumbency Certificate. A certificate, signed by the Secretary or an
Assistant Secretary of the General Partner and dated the Agreement Execution
Date, as to the incumbency, and containing the specimen signature or signatures,
of the Persons authorized to execute and deliver the Loan Documents to be
executed and delivered by it and Borrower hereunder.
     (g) Loan Documents. Originals of the Loan Documents (in such quantities as
the Lenders may reasonably request), duly executed by authorized officers of the
appropriate entity.
     (h) Opinion of Borrower’s Counsel. A written opinion, dated the Agreement
Execution Date, from outside counsel for the Borrower which counsel is
reasonably satisfactory to Administrative Agent, substantially in the form
attached hereto as Exhibit E.
     (i) Opinion of General Partner’s Counsel. A written opinion, dated the
Agreement Execution Date, from outside counsel for the General Partner which
counsel is reasonably satisfactory to Administrative Agent, substantially in the
form attached hereto as Exhibit F.
     (j) Prior Facility. The Lenders acknowledge that the Borrower has properly
terminated the Existing Credit Agreement effective as of the Agreement Execution
Date and shall immediately pay all outstanding obligations thereunder with the
proceeds of the initial Advance hereunder. The Borrower has received letters
from those Lenders under

42



--------------------------------------------------------------------------------



 



the Existing Credit Agreement that are not parties to this Agreement confirming
their withdrawal from the Facility.
     (k) Financial and Related Information. The following information:
     (i) A certificate, signed by an officer of the Borrower, stating that on
the Agreement Execution Date no Default or Event of Default has occurred and is
continuing and that all representations and warranties of the Borrower contained
herein are true and correct as of the Agreement Execution Date as and to the
extent set forth herein, provided that such certificate shall not need to
contain the detail required for the compliance certificate contemplated by
Section 8.2 (iv) hereof so long as Borrower provides such a compliance
certificate within thirty days after the date hereof;
     (ii) The most recent financial statements of the Borrower and General
Partner and a certificate from a Qualified Officer of the Borrower that no
change in the Borrower’s financial condition that would have a Material Adverse
Effect has occurred since June 30, 2005;
     (iii) Written money transfer instructions, in substantially the form of
Exhibit G hereto, addressed to the Administrative Agent and signed by a
Qualified Officer, together with such other related money transfer
authorizations as the Administrative Agent may have reasonably requested; and
     (iv) Operating statements for the Unencumbered Assets and other evidence of
income and expenses to assist the Administrative Agent in determining Borrower’s
compliance with the covenants set forth in Article IX herein.
     (l) Change in Markets. The Administrative Agent shall have determined that
(i) since July 18, 2005, there is an absence of any material adverse change or
disruption in primary or secondary loan syndication markets, financial markets
or in capital markets generally that would likely impair syndication of the
Loans hereunder and (ii) the Borrower has fully cooperated with the
Administrative Agent’s syndication efforts including, without limitation, by
providing the Administrative Agent with information regarding the Borrower’s
operations and prospects and such other information as the Administrative
Agreement deems necessary to successfully syndicate the Loans hereunder.
     (m) Other Evidence as any Lender May Require. Such other evidence as any
Lender may reasonably request to establish the consummation of the transactions
contemplated hereby, the taking of all necessary actions in any proceedings in
connection herewith and compliance with the conditions set forth in this
Agreement.
     When all such conditions have been fulfilled (or, in the Lenders’ sole
discretion, waived by Lenders), the Lenders shall confirm in writing to Borrower
that the initial Advance is then available to Borrower hereunder.

43



--------------------------------------------------------------------------------



 



     5.2. Conditions Precedent to Subsequent Advances. Advances after the
initial Advance shall be made from time to time as requested by Borrower, and
the obligation of each Lender to make any Advance (including Swingline Loans and
Competitive Bid Loans) and the obligation of the Issuing Bank to issue a
Facility Letter of Credit is subject to the following terms and conditions:
     (a) prior to each such Advance no Default or Event of Default shall have
occurred and be continuing under this Agreement or any of the Loan Documents
and, if required by Administrative Agent, Borrower shall deliver a certificate
of Borrower to such effect; and
     (b) The representations and warranties contained in Article VI and VII are
true and correct as of such borrowing date, Issuance Date, or date of conversion
and/or continuation as and to the extent set forth therein, except to the extent
any such representation or warranty is stated to relate solely to an earlier
date, in which case such representation or warranty shall be true and correct on
and as of such earlier date.
     Subject to the last grammatical paragraphs of Article VI and VII hereof,
each Borrowing Notice, Letter of Credit Request, and Conversion/Continuation
Notice shall constitute a representation and warranty by the Borrower that the
conditions contained in Sections 5.2(a) and (b) have been satisfied.
ARTICLE VI.
REPRESENTATIONS AND WARRANTIES
     Borrower hereby represents and warrants to the Lenders that:
     6.1. Existence. Borrower is a limited partnership duly organized and
existing under the laws of the State of Delaware, with its principal place of
business in the State of Illinois, and is duly qualified as a foreign limited
partnership, properly licensed (if required), in good standing and has all
requisite authority to conduct its business in each jurisdiction in which it
owns Properties and, except where the failure to be so qualified or to obtain
such authority would not have a Material Adverse Effect, in each other
jurisdiction in which its business is conducted. Each of its Subsidiaries is
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization and has all requisite authority to conduct its
business in each jurisdiction in which it owns Property, and except where the
failure to be so qualified or to obtain such authority would not have a Material
Adverse Effect, in each other jurisdiction in which it conducts business.
     6.2. Corporate/Partnership Powers. The execution, delivery and performance
of the Loan Documents required to be delivered by Borrower hereunder are within
the partnership authority of such entity and the corporate powers of the general
partners of such entity, have been duly authorized by all requisite action, and
are not in conflict with the terms of any organizational instruments of such
entity, or any instrument or agreement to which Borrower or General Partner is a
party or by which Borrower, General Partner or any of their respective assets
may be bound or affected.

44



--------------------------------------------------------------------------------



 



     6.3. Power of Officers. The officers of the General Partner executing the
Loan Documents required to be delivered by such entities hereunder have been
duly elected or appointed and were fully authorized to execute the same at the
time each such agreement, certificate or instrument was executed.
     6.4. Government and Other Approvals. No approval, consent, exemption or
other action by, or notice to or filing with, any governmental authority is
necessary in connection with the execution, delivery or performance of the Loan
Documents required hereunder.
     6.5. Solvency.
     (i) Immediately after the Agreement Execution Date and immediately
following the making of each Loan and after giving effect to the application of
the proceeds of such Loans, (a) the fair value of the assets of the Borrower and
its Subsidiaries on a consolidated basis, at a fair valuation, will exceed the
debts and liabilities, subordinated, contingent or otherwise, of the Borrower
and its Subsidiaries on a consolidated basis; (b) the present fair saleable
value of the Properties of the Borrower and its Subsidiaries on a consolidated
basis will be greater than the amount that will be required to pay the probable
liability of the Borrower and its Subsidiaries on a consolidated basis on their
debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (c) the Borrower and
its Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.
     (ii) Borrower does not intend to, or to permit any of its Subsidiaries to
incur debts beyond its ability to pay such debts as they mature, taking into
account the timing of and amounts of cash to be received by it or any such
Subsidiary and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Subsidiary.
     6.6. Compliance With Laws. There is no judgment, decree or order or any
law, rule or regulation of any court or governmental authority binding on
Borrower or any of its Subsidiaries which would be contravened by the execution,
delivery or performance of the Loan Documents required hereunder.
     6.7. Enforceability of Agreement. This Agreement is the legal, valid and
binding agreement of the Borrower, and the Notes when executed and delivered
will be the legal, valid and binding obligations of the Borrower, enforceable
against the Borrower in accordance with their respective terms, and the Loan
Documents required hereunder, when executed and delivered, will be similarly
legal, valid, binding and enforceable except to the extent that such enforcement
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws affecting the rights of creditors generally.

45



--------------------------------------------------------------------------------



 



     6.8. Title to Property. To the best of Borrower’s knowledge after due
inquiry, Borrower or its Subsidiaries has good and marketable title to the
Properties and assets reflected in the financial statements as owned by it or
any such Subsidiary free and clear of Liens except for the Permitted Liens. The
execution, delivery or performance of the Loan Documents required to be
delivered by the Borrower hereunder will not result in the creation of any Lien
on the Properties. No consent to the transactions contemplated hereunder is
required from any ground lessor or mortgagee or beneficiary under a deed of
trust or any other party except as has been delivered to the Lenders.
     6.9. Litigation. There are no suits, arbitrations, claims, disputes or
other proceedings (including, without limitation, any civil, criminal,
administrative or environmental proceedings), pending or, to the best of
Borrower’s knowledge, threatened against or affecting the Borrower or any of the
Properties, the adverse determination of which individually or in the aggregate
would have a Material Adverse Effect on the Borrower and/or would cause a
Material Adverse Financial Change of Borrower or materially impair the
Borrower’s ability to perform its obligations hereunder or under any instrument
or agreement required hereunder, except as disclosed on Schedule 6.9 hereto, or
otherwise disclosed to Lenders in accordance with the terms hereof.
     6.10. Events of Default. No Default or Event of Default has occurred and is
continuing or would result from the incurring of obligations by the Borrower
under any of the Loan Documents or any other document to which Borrower is a
party.
     6.11. Investment Company Act of 1940. Borrower is not and will by such acts
as may be necessary continue not to be, an investment company within the meaning
of the Investment Company Act of 1940.
     6.12. Public Utility Holding Company Act. The Borrower is not a “holding
company” or a “subsidiary company” of a “holding company,” or an “affiliate” of
a “holding company,” or of a “subsidiary company” of a “holding company,” within
the definitions of the Public Utility Holding Company Act of 1935, as amended.
     6.13. Regulation U. The proceeds of the Advances will not be used, directly
or indirectly, in a manner which would cause the Facility to be treated as a
“Purpose Credit.”
     6.14. No Material Adverse Financial Change. To the best knowledge of
Borrower, there has been no Material Adverse Financial Change in the condition
of Borrower since the date of the financial and/or operating statements most
recently submitted to the Lenders.
     6.15. Financial Information. All financial statements furnished to the
Lenders by or at the direction of the Borrower and all other financial
information and data furnished by the Borrower to the Lenders are complete and
correct in all material respects as of the date thereof, and such financial
statements have been prepared in accordance with GAAP and fairly present the
consolidated financial condition and results of operations of the Borrower as of
such date. The Borrower has no contingent obligations, liabilities for taxes or
other outstanding financial obligations which are material in the aggregate,
except as disclosed in such statements, information and data.

46



--------------------------------------------------------------------------------



 



     6.16. Factual Information. All factual information heretofore or
contemporaneously furnished by or on behalf of the Borrower to the Lenders for
purposes of or in connection with this Agreement and the other Loan Documents
and the transactions contemplated therein is, and all other such factual
information hereafter furnished by or on behalf of the Borrower to the Lenders
will be, true and accurate (taken as a whole) in all material respects on the
date as of which such information is dated or certified and not incomplete by
omitting to state any material fact necessary to make such information (taken as
a whole) not misleading at such time.
     6.17. ERISA. (i) Borrower is not an entity deemed to hold “plan assets”
within the meaning of ERISA or any regulations promulgated thereunder of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan within the meaning of Section 4975 of the Code, and
(ii) the execution of this Agreement and the transactions contemplated hereunder
do not give rise to a prohibited transaction within the meaning of Section 406
of ERISA or Section 4975 of the Code.
     6.18. Taxes. All required tax returns have been filed by Borrower with the
appropriate authorities except to the extent that extensions of time to file
have been requested, granted and have not expired or except to the extent such
taxes are being contested in good faith and for which adequate reserves, in
accordance with GAAP, are being maintained.
     6.19. Environmental Matters. Except as disclosed in Schedule 6.19, each of
the following representations and warranties is true and correct except to the
extent that the facts and circumstances giving rise to any such failure to be so
true and correct, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:
     (i) To the knowledge of the Borrower, the Properties of Borrower, its
Subsidiaries, and Investment Affiliates do not contain any Materials of
Environmental Concern in amounts or concentrations which constitute a violation
of, or could reasonably give rise to liability under, Environmental Laws.
     (ii) Borrower has not received any written notice alleging that any or all
of the Properties of Borrower and its Subsidiaries and Investment Affiliates and
all operations at the Properties are not currently in compliance with all
applicable Environmental Laws. Further, Borrower has not received any written
notice alleging the current existence of any contamination at or under such
Properties in amounts or concentrations which constitute a violation of any
Environmental Law, or any violation of any Environmental Law with respect to
such Properties for which Borrower, its Subsidiaries or Investment Affiliates is
or could be liable.
     (iii) Neither Borrower nor any of its Subsidiaries or Investment Affiliates
has received any written notice of current non-compliance, liability or
potential liability regarding Environmental Laws with regard to any of the
Properties, nor does it have knowledge that any such notice will be received or
is being threatened.
     (iv) To the knowledge of Borrower during the ownership of the Properties by
any or all of Borrower, its Subsidiaries and Investment Affiliates,

47



--------------------------------------------------------------------------------



 



Materials of Environmental Concern have not been transported or disposed of from
the Properties of Borrower and its Subsidiaries and Investment Affiliates in
violation of, or in a manner or to a location which could reasonably give rise
to liability of Borrower, any Subsidiary, or any Investment Affiliate under,
Environmental Laws, nor during the ownership of the Properties by any or all of
Borrower, its Subsidiaries and Investment Affiliates have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of such Properties in violation of, or in a manner that could give
rise to liability of Borrower, any Subsidiary or any Investment Affiliate under,
any applicable Environmental Laws.
     (v) No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of Borrower, threatened, under any Environmental
Law to which Borrower, any of its Subsidiaries, or any Investment Affiliate, is
named as a party with respect to the Properties of such entity, nor are there
any consent decrees or other decrees, consent orders, administrative order or
other orders, or other administrative or judicial requirements outstanding under
any Environmental Law with respect to such Properties for which Borrower, its
Subsidiaries, or any Investment Affiliate is or could be liable.
     (vi) To the knowledge of Borrower during the ownership of the Properties by
any or all of Borrower, its Subsidiaries and Investment Affiliates, there has
been no release or threat of release of Materials of Environmental Concern at or
from the Properties of Borrower and its Subsidiaries and Investment Affiliates,
or arising from or related to the operations of such entity in connection with
the Properties in violation of or in amounts or in a manner that could give rise
to liability under Environmental Laws.
     6.20. Insurance. Borrower maintains insurance on its properties consistent
with the insurance maintained by other institutional owners of similar
properties.
     6.21. No Brokers. Borrower has dealt with no brokers in connection with
this Facility, and no brokerage fees or commissions are payable by or to any
Person in connection with this Agreement or the Advances. Lenders shall not be
responsible for the payment of any fees or commissions to any broker and
Borrower shall indemnify, defend and hold Lenders harmless from and against any
claims, liabilities, obligations, damages, costs and expenses (including
reasonable attorneys’ fees and disbursements) made against or incurred by
Lenders as a result of claims made or actions instituted by any broker or Person
claiming by, through or under Borrower in connection with the Facility.
     6.22. No Violation of Usury Laws. No aspect of any of the transactions
contemplated herein violate or will violate any usury laws or laws regarding the
validity of agreements to pay interest in effect on the date hereof.
     6.23. Not a Foreign Person. Borrower is not a “foreign person” within the
meaning of Section 1445 or 7701 of the Internal Revenue Code.

48



--------------------------------------------------------------------------------



 



     6.24. No Trade Name. Except for the name “First Industrial,” and except as
otherwise set forth on Schedule 6.24 attached hereto, Borrower does not use any
trade name and has not and does not do business under any name other than their
actual names set forth herein. The principal place of business of Borrower is as
stated in the recitals hereto.
     6.25. Subsidiaries. Schedule 6.25 hereto contains an accurate list of all
of the presently existing Subsidiaries of Borrower, setting forth the percentage
of their respective Capital Stock owned by it or its Subsidiaries. All of the
issued and outstanding shares of Capital Stock of such Subsidiaries have been
duly authorized and issued and are fully paid and non-assessable.
     6.26. Unencumbered Assets. Schedule 6.26 hereto contains a complete and
accurate description of Unencumbered Assets as of June 30, 2005 and as
supplemented from time to time including the entity that owns each Unencumbered
Asset. With respect to each Project identified from time to time as an
Unencumbered Asset, Borrower hereby represents and warrants as follows except to
the extent disclosed in writing to the Lenders and approved by the Required
Lenders (which approval shall not be unreasonably withheld):
     (a) No portion of any improvement on the Unencumbered Asset is located in
an area identified by the Secretary of Housing and Urban Development or any
successor thereto as an area having special flood hazards pursuant to the
National Flood Insurance Act of 1968 or the Flood Disaster Protection Act of
1973, as amended, or any successor law, or, if located within any such area,
Borrower has obtained and will maintain the insurance prescribed in Section 6.20
hereof.
     (b) To the Borrower’s knowledge, the Unencumbered Asset and the present use
and occupancy thereof are in material compliance with all applicable zoning
ordinances (without reliance upon adjoining or other properties), building
codes, land use and Environmental Laws, and other similar laws (“Applicable
Laws”).
     (c) The Unencumbered Asset is served by all utilities required for the
current or contemplated use thereof. All utility service is provided by public
utilities and the Unencumbered Asset has accepted or is equipped to accept such
utility service.
     (d) All public roads and streets necessary for service of and access to the
Unencumbered Asset for the current or contemplated use thereof have been
completed, are serviceable and all-weather and are physically and legally open
for use by the public.
     (e) The Unencumbered Asset is served by public water and sewer systems or,
if the Unencumbered Asset is not serviced by a public water and sewer system,
such alternate systems are adequate and meet, in all material respects, all
requirements and regulations of, and otherwise complies in all material respects
with, all Applicable Laws with respect to such alternate systems.
     (f) Borrower is not aware of any latent or patent structural or other
significant deficiency of the Unencumbered Asset. The Unencumbered Asset is free
of damage and waste that would materially and adversely affect the value of the
Unencumbered Asset, is in good repair and there is no deferred maintenance other
than ordinary wear and tear. The Unencumbered Asset is free from damage caused
by fire or other casualty. There is

49



--------------------------------------------------------------------------------



 



no pending or, to the actual knowledge of Borrower threatened condemnation
proceedings affecting the Unencumbered Asset, or any material part thereof.
     (g) To Borrower’s knowledge, all liquid and solid waste disposal, septic
and sewer systems located on the Unencumbered Asset are in a good and safe
condition and repair and to Borrower’s knowledge, in material compliance with
all Applicable Laws with respect to such systems.
     (h) All improvements on the Unencumbered Asset lie within the boundaries
and building restrictions of the legal description of record of the Unencumbered
Asset, no such improvements encroach upon easements benefiting the Unencumbered
Asset other than encroachments that do not materially adversely affect the use
or occupancy of the Unencumbered Asset and no improvements on adjoining
properties encroach upon the Unencumbered Asset or easements benefiting the
Unencumbered Asset other than encroachments that do not materially adversely
affect the use or occupancy of the Unencumbered Asset. All amenities, access
routes or other items that materially benefit the Unencumbered Asset are under
direct control of Borrower, constitute permanent easements that benefit all or
part of the Unencumbered Asset or are public property, and the Unencumbered
Asset, by virtue of such easements or otherwise, is contiguous to a physically
open, dedicated all weather public street, and has the necessary permits for
ingress and egress.
     (i) There are no delinquent taxes, ground rents, water charges, sewer
rents, assessments, insurance premiums, leasehold payments, or other outstanding
charges affecting the Unencumbered Asset except to the extent such items are
being contested in good faith and as to which adequate reserves have been
provided.
     A breach of any of the representations and warranties contained in this
Section 6.26 with respect to a Project shall disqualify such Project from being
an Unencumbered Asset for so long as such breach continues (unless otherwise
approved by the Required Lenders) but shall not constitute a Default (unless the
elimination of such Property as an Unencumbered Asset results in a Default under
one of the other provisions of this Agreement).
     Borrower agrees that all of its representations and warranties set forth in
Article VI of this Agreement and elsewhere in this Agreement are true on the
Agreement Execution Date, and will be true on each Effective Date in all
material respects (except with respect to matters which have been disclosed in
writing to and approved by the Required Lenders), and will be true in all
material respects (except with respect to matters which have been disclosed in
writing to and approved by the Required Lenders) upon each request for
disbursement of an Advance, provided that the Borrower shall only be obligated
to update any Schedules referred to in this Article VI and the financial
statements required under Section 8.2(i) on a quarterly basis, unless any change
otherwise required to be disclosed could reasonably be expected to have a
Material Adverse Effect. Each request for disbursement hereunder shall
constitute a reaffirmation of such representations and warranties as deemed
modified in accordance with the disclosures made and approved, as aforesaid, as
of the date of such request and disbursement.

50



--------------------------------------------------------------------------------



 



ARTICLE VII.
ADDITIONAL REPRESENTATIONS AND WARRANTIES
     The General Partner hereby represents and warrants to the Lenders that:
     7.1. Existence. The General Partner is a corporation duly organized and
existing under the laws of the State of Maryland, with its principal place of
business in the State of Illinois, is duly qualified as a foreign corporation
and properly licensed (if required) and in good standing in each jurisdiction
where the failure to qualify or be licensed (if required) would constitute a
Material Adverse Financial Change with respect to the General Partner or have a
Material Adverse Effect on the business or properties of the General Partner.
     7.2. Corporate Powers. The execution, delivery and performance of the Loan
Documents required to be delivered by the General Partner hereunder are within
the corporate powers of the General Partner, have been duly authorized by all
requisite corporate action, and are not in conflict with the terms of any
organizational instruments of the General Partner, or any instrument or
agreement to which the General Partner is a party or by which General Partner or
any of its assets is bound or affected.
     7.3. Power of Officers. The officers of the General Partner executing the
Loan Documents required to be delivered by the General Partner hereunder have
been duly elected or appointed and were fully authorized to execute the same at
the time each such agreement, certificate or instrument was executed.
     7.4. Government and Other Approvals. No approval, consent, exemption or
other action by, or notice to or filing with, any governmental authority is
necessary in connection with the execution, delivery or performance of the Loan
Documents required hereunder.
     7.5. Compliance With Laws. There is no judgment, decree or order or any
law, rule or regulation of any court or governmental authority binding on the
General Partner which would be contravened by the execution, delivery or
performance of the Loan Documents required hereunder.
     7.6. Enforceability of Agreement. This Agreement is the legal, valid and
binding agreement of the General Partner, as the general partner of Borrower,
enforceable against the General Partner in accordance with its respective terms,
and the Loan Documents required hereunder, when executed and delivered, will be
similarly legal, valid, binding and enforceable except to the extent that such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws affecting the rights of creditors generally.
     7.7. Liens; Consents. The execution, delivery or performance of the Loan
Documents required to be delivered by the General Partner hereunder will not
result in the creation of any Lien on the Properties other than in favor of the
Lenders. No consent to the transactions hereunder is required from any ground
lessor or mortgagee or beneficiary under a deed of trust or any other party
except as has been delivered to the Lenders.

51



--------------------------------------------------------------------------------



 



     7.8. Litigation. There are no suits, arbitrations, claims, disputes or
other proceedings (including, without limitation, any civil, criminal,
administrative or environmental proceedings), pending or, to the best of General
Partner’s knowledge, threatened against or affecting the General Partner or any
of the Properties, the adverse determination of which individually or in the
aggregate would have a Material Adverse Effect on the General Partner and/or
would cause a Material Adverse Financial Change with respect to the General
Partner or materially impair the General Partner’s ability to perform its
obligations hereunder or under any instrument or agreement required hereunder,
except as disclosed on Schedule 7.8 hereto, or otherwise disclosed to Lenders in
accordance with the terms hereof.
     7.9. Events of Default. No Default or Event of Default has occurred and is
continuing or would result from the incurring of obligations by the General
Partner under any of the Loan Documents or any other document to which General
Partner is a party.
     7.10. Investment Company Act of 1940. The General Partner is not, and will
by such acts as may be necessary continue not to be, an investment company
within the meaning of the Investment Company Act of 1940.
     7.11. Public Utility Holding Company Act. The General Partner is not a
“holding company” or a “subsidiary company” of a “holding company,” or an
“affiliate” of a “holding company,” or of a “subsidiary company” of a “holding
company,” within the definitions of the Public Utility Holding Company Act of
1935, as amended.
     7.12. No Material Adverse Financial Change. There has been no Material
Adverse Financial Change in the condition of the General Partner since the last
date on which the financial and/or operating statements were submitted to the
Lenders.
     7.13. Financial Information. All financial statements furnished to the
Lenders by or on behalf of the General Partner and all other financial
information and data furnished by or on behalf of the General Partner to the
Lenders are complete and correct in all material respects as of the date
thereof, and such financial statements have been prepared in accordance with
GAAP and fairly present the consolidated financial condition and results of
operations of the General Partner as of such date. The General Partner has no
contingent obligations, liabilities for taxes or other outstanding financial
obligations which are material in the aggregate, except as disclosed in such
statements, information and data.
     7.14. Factual Information. All factual information heretofore or
contemporaneously furnished by or on behalf of the General Partner to the
Lenders for purposes of or in connection with this Agreement and the other Loan
Documents and the transactions contemplated therein is, and all other such
factual information hereafter furnished by or on behalf of the General Partner
to the Lenders will be, true and accurate in all material respects (taken as a
whole) on the date as of which such information is dated or certified and not
incomplete by omitting to state any material fact necessary to make such
information (taken as a whole) not misleading at such time.
     7.15. ERISA. (i) General Partner is not an entity deemed to hold “plan
assets” within the meaning of ERISA or any regulations promulgated thereunder of
an employee benefit plan (as defined in Section 3(3) of ERISA) which is subject
to Title I of ERISA or any plan within the meaning of Section 4975 of the Code,
and (ii) the execution of this Agreement and the

52



--------------------------------------------------------------------------------



 



transactions contemplated hereunder do not give rise to a prohibited transaction
within the meaning of Section 406 of ERISA or Section 4975 of the Code.
     7.16. Taxes. All required tax returns have been filed by the General
Partner with the appropriate authorities except to the extent that extensions of
time to file have been requested, granted and have not expired or except to the
extent such taxes are being contested in good faith and for which adequate
reserves, in accordance with GAAP, are being maintained.
     7.17. No Brokers. General Partner has dealt with no brokers in connection
with this Facility, and no brokerage fees or commissions are payable by or to
any Person in connection with this Agreement or the Advances. Lenders shall not
be responsible for the payment of any fees or commissions to any broker and
General Partner shall indemnify, defend and hold Lender harmless from and
against any claims, liabilities, obligations, damages, costs and expenses
(including reasonable attorneys’ fees and disbursements) made against or
incurred by Lender as a result of claims made or actions instituted by any
broker or Person claiming by, through or under the General Partner in connection
with the Facility.
     7.18. Subsidiaries. Schedule 7.18 hereto contains an accurate list of all
of the presently existing Subsidiaries of General Partner, setting forth their
respective jurisdictions of formation, the percentage of their respective
Capital Stock owned by it or its Subsidiaries and the Properties owned by them.
All of the issued and outstanding shares of Capital Stock of such Subsidiaries
have been duly authorized and issued and are fully paid and non-assessable. No
Subsidiary appears on the list of Specially Designed Nationals and Blocked
Persons promulgated by The Office of Foreign Assets Control (“OFAC”) of the US
Department of the Treasury.
     7.19. Status. General Partner is a corporation listed and in good standing
on the New York Stock Exchange (“NYSE”) and is currently qualified as a real
estate investment trust under the Code.
     General Partner agrees that all of its representations and warranties set
forth in Article VII of this Agreement and elsewhere in this Agreement are true
on the Agreement Execution Date, and will be true on each Effective Date in all
material respects (except with respect to matters which have been disclosed in
writing to and approved by the Required Lenders), and will be true in all
material respects (except with respect to matters which have been disclosed in
writing to and approved by the Required Lenders) upon each request for
disbursement of an Advance, provided that the General Partner shall only be
obligated to update any Schedules referred to in this Article VII and the
financial statements required under Section 8.2(i) on a quarterly basis, unless
any change otherwise required to be disclosed could reasonably be expected to
have a Material Adverse Effect. Each request for disbursement hereunder shall
constitute a reaffirmation of such representations and warranties as deemed
modified in accordance with the disclosures made and approved, as aforesaid, as
of the date of such request and disbursement.

53



--------------------------------------------------------------------------------



 



ARTICLE VIII.
AFFIRMATIVE COVENANTS
     The Borrower (and the General Partner, if expressly included in Sections
contained in this Article) covenant and agree that so long as the Commitment of
any Lender shall remain available and until the full and final payment of all
Obligations incurred under the Loan Documents they will:
     8.1. Notices. Promptly give written notice to Administrative Agent (who
will promptly send such notice to Lenders) of:
     (a) all litigation or arbitration proceedings affecting the Borrower, the
General Partner or any Subsidiary where the amount claimed is $5,000,000 or
more;
     (b) any Default or Event of Default, specifying the nature and the period
of existence thereof and what action has been taken or been proposed to be taken
with respect thereto;
     (c) all claims filed against any property owned by the Borrower or the
General Partner which, if adversely determined, could have a Material Adverse
Effect on the ability of the Borrower or the General Partner to meet any of
their obligations under the Loan Documents;
     (d) the occurrence of any other event which might have a Material Adverse
Effect or cause a Material Adverse Financial Change on or with respect to the
Borrower or the General Partner;
     (e) any Reportable Event or any “prohibited transaction” (as such term is
defined in Section 4975 of the Code) in connection with any Plan or any trust
created thereunder, which may, singly or in the aggregate materially impair the
ability of the Borrower or the General Partner to repay any of its obligations
under the Loan Documents, describing the nature of each such event and the
action, if any, the Borrower or the General Partner, as the case may be,
proposes to take with respect thereto;
     (f) any notice from any federal, state, local or foreign authority
regarding any Hazardous Material, asbestos, or other environmental condition,
proceeding, order, claim or violation affecting any of the Properties.
     8.2. Financial Statements, Reports, Etc.The Borrower and the General
Partner each shall maintain, for itself and each Subsidiary, a system of
accounting established and administered in accordance with GAAP, and shall
furnish to the Lenders:
     (i) quarterly financial statements (including a balance sheet income
statement, and cash flow statement) and related reports in form and substance
satisfactory to the Lenders not later than 45 days after the end of each of the
first three fiscal quarters, and not later than ninety (90) days after the end
of each fiscal year, all certified by Borrower’s chief financial officer or
chief accounting officer,

54



--------------------------------------------------------------------------------



 



including a statement of Funds From Operations for the General Partner,
calculation of the financial covenants described below, a description of
Unencumbered Assets, a listing of capital expenditures (in the level of detail
as currently disclosed in Borrower’s “Supplemental Information”), a report
listing and describing all newly acquired Properties, including their cash flow,
cost and secured or unsecured Indebtedness assumed in connection with such
acquisition, if any, summary Property information for all Properties, including,
without limitation, their Property Operating Income, occupancy rates, square
footage, property type and date acquired or built, and such other information as
may be requested to evaluate the quarterly compliance certificate delivered as
provided below;
     (ii) copies of all Form 10-Ks, 10-Qs, 8-Ks, and any other public
information filed with the Securities Exchange Commission by Borrower or the
General Partner once a quarter simultaneously with delivering the compliance
certificate described below, along with any other materials distributed to the
shareholders of the General Partner or the partners of the Borrower from time to
time, including a copy of the General Partner’s annual report. To the extent any
of such reports contains information required under the other subsections of
this Section 8.2, the information need not be furnished separately under the
other subsections;
     (iii) not later than forty-five (45) days after the end of the first three
fiscal quarters, and not later than ninety (90) days after the end of the fiscal
year, a report certified by the entity’s chief financial officer or chief
accounting officer, containing Property Operating Income from individual
properties owned by the Borrower or a Wholly-Owned Subsidiary and included as
Unencumbered Assets.
     (iv) Not later than forty-five (45) days after the end of each of the first
three fiscal quarters, and not later than ninety (90) days after the end of the
fiscal year, a compliance certificate in substantially the form of Exhibit H
hereto signed by the Borrower’s chief financial officer or chief accounting
officer confirming that Borrower is in compliance with all of the covenants of
the Loan Documents, showing the calculations and computations necessary to
determine compliance with the financial covenants contained in this Agreement
(including such schedules and backup information as may be necessary to
demonstrate such compliance) and stating that to such officer’s best knowledge,
there is no other Default or Event of Default exists, or if any Default or Event
of Default exists, stating the nature and status thereof;
     (v) As soon as possible and in any event within 10 Business Days after the
Borrower knows that any Reportable Event has occurred with respect to any Plan,
a statement, signed by the chief financial officer of Borrower, describing said
Reportable Event and within 20 days after such Reportable Event, a statement
signed by such chief financial officer describing the action which Borrower
proposes to take with respect thereto; and (b) within 10 Business Days of
receipt, any notice from the Internal Revenue Service, PBGC or Department of
Labor with respect to a Plan regarding any excise tax, proposed termination of a

55



--------------------------------------------------------------------------------



 



Plan, prohibited transaction or fiduciary violation under ERISA or the Code
which could result in any liability to Borrower or any member of the Controlled
Group in excess of $100,000; and (c) within 10 Business Days of filing, any
Form 5500 filed by Borrower with respect to a Plan, or any member of the
Controlled Group which includes a qualified accountant’s opinion.
     (vi) As soon as possible and in any event within 30 days after receipt by
the Borrower, a copy of (a) any notice or claim to the effect that the Borrower
or any of its Subsidiaries is or may be liable to any Person as a result of the
release by such entity, or any of its Subsidiaries, or any other Person of any
toxic or hazardous waste or substance into the environment, and (b) any notice
alleging any violation of any federal, state or local environmental, health or
safety law or regulation by the Borrower or any of its Subsidiaries or
Investment Affiliates, which, in either case, could be reasonably likely to have
a Material Adverse Effect;
     (vii) Promptly upon the furnishing thereof to the shareholders of the
Borrower, copies of all financial statements, reports and proxy statements so
furnished;
     (viii) Promptly upon the distribution thereof to the press or the public,
copies of all press releases;
     (ix) Promptly upon receipt thereof, notices with respect to the ratings for
Borrower’s or General Partner’s long-term, senior unsecured debt.
     (x) As soon as possible, and in any event within 10 days after the Borrower
knows of any fire or other casualty or any pending or threatened condemnation or
eminent domain proceeding with respect to all or any material portion of any
Unencumbered Asset, a statement signed by the Chief Financial Officer of
Borrower, describing such fire, casualty or condemnation and the action Borrower
intends to take with respect thereto; and
     (xi) Such other information (including, without limitation, non-financial
information) as the Administrative Agent or any Lender may from time to time
reasonably request.
     8.3. Existence and Conduct of Operations. Except as permitted herein,
maintain and preserve its existence and all rights, privileges and franchises
now enjoyed and necessary for the operation of its business, including remaining
in good standing in each jurisdiction in which business is currently operated.
The Borrower and the General Partner shall carry on and conduct their respective
businesses in substantially the same manner and in substantially the same fields
of enterprise as presently conducted. The Borrower will do, and will cause each
of its Subsidiaries to do, all things necessary to remain duly incorporated
and/or duly qualified, validly existing and in good standing as a real estate
investment trust, corporation, general partnership, limited liability company or
limited partnership, as the case may be, in its jurisdiction of
incorporation/formation. The Borrower will maintain all requisite authority to
conduct its business in each jurisdiction in which the Properties are located
and, except where the failure to

56



--------------------------------------------------------------------------------



 



be so qualified would not have a Material Adverse Effect, in each jurisdiction
required to carry on and conduct its businesses in substantially the same manner
as it is presently conducted, and, specifically, neither the Borrower nor its
Subsidiaries will undertake any business other than the acquisition,
development, ownership, management, operation and leasing of industrial
properties and ancillary businesses specifically related thereto, except that
the Borrower and its Subsidiaries and Investment Affiliates may invest in other
assets subject to the certain limitations contained herein with respect to the
following specified categories of assets: (i) Unimproved Land; (ii) other
property holdings (excluding cash, Cash Equivalents, non-industrial Properties
and Indebtedness of any Subsidiary to the Borrower); (iii) stock holdings other
than in Subsidiaries; (iv) mortgages; (v) unconsolidated joint ventures and
partnerships, and (vi) Assets Under Development. The total investment in any one
of categories (i), (ii), (iii) or (iv) shall not exceed 10% of Implied
Capitalization Value, the total investment in category (v) shall not exceed 20%
of Implied Capitalization Value, and the total investment in all the foregoing
investment categories in the aggregate shall be less than or equal to thirty
percent (30%) of Market Value Net Worth. For the purposes of this Section 8.3,
all investments shall be valued in accordance with GAAP.
     8.4. Maintenance of Properties. Maintain, preserve, protect and keep the
Properties in good repair, working order and condition, and make all necessary
and proper repairs, renewals and replacements, normal wear and tear excepted.
     8.5. Insurance. Upon request of the Administrative Agent, provide a
certificate of insurance from all insurance carriers who maintain policies with
respect to the Properties within thirty (30) days after the end of each fiscal
year, evidencing that the insurance required to be furnished to Lenders pursuant
to Section 6.20 hereof is in full force and effect. Borrower shall timely pay,
or cause to be paid, all premiums on all insurance policies required under this
Agreement from time to time. Borrower shall promptly notify its insurance
carrier or agent therefor (with a copy of such notification being provided
simultaneously to Administrative Agent) if there is any occurrence which, under
the terms of any insurance policy then in effect with respect to the Properties,
requires such notification.
     8.6. Payment of Obligations. Pay all taxes, assessments, governmental
charges and other obligations when due, except such as may be contested in good
faith or as to which a bona fide dispute may exist, and for which adequate
reserves have been provided in accordance with sound accounting principles used
by Borrower on the date hereof.
     8.7. Compliance with Laws. Comply in all material respects with all
applicable laws, rules, regulations, orders and directions of any governmental
authority having jurisdiction over Borrower, General Partner, or any of their
respective businesses.
     8.8. Adequate Books. Maintain adequate books, accounts and records in order
to provide financial statements in accordance with GAAP and, if requested by any
Lender, permit employees or representatives of such Lender at any reasonable
time and upon reasonable notice to inspect and audit the properties of Borrower
and of the Consolidated Operating Partnership, and to examine or audit the
inventory, books, accounts and records of each of them and make copies and
memoranda thereof.

57



--------------------------------------------------------------------------------



 



     8.9. ERISA. Comply in all material respects with all requirements of ERISA
applicable to it with respect to each Plan.
     8.10. Maintenance of Status. General Partner shall at all times (i) remain
as a corporation listed and in good standing on the New York Stock Exchange
(NYSE), and (ii) take all steps maintain General Partner’s status as a real
estate investment trust in compliance with all applicable provisions of the Code
(unless otherwise consented to by the Required Lenders).
     8.11. Use of Proceeds. Use the proceeds of the Facility for the general
business purposes of the Borrower, including without limitation working capital
needs, closing costs, interim funding for property acquisitions and construction
of new industrial properties, and/or payment of other debts and obligations of
Borrower.
     8.12. Pre-Acquisition Environmental Investigations. Cause to be prepared
prior to the acquisition of each project that it intends to acquire an
environmental report pursuant to a standard scope of work consistent with that
used by other institutional buyers of similar properties.
     8.13. Distributions. Provided there is no Monetary Default then existing
and provided there is not an Event of Default relating to a breach of the
financial covenants contained in Section 9.10 below, the General Partner may
make distributions to its shareholders provided that the aggregate amount of
distributions in any period of four consecutive fiscal quarters is not in excess
of 95% of its Funds From Operations for such period. Notwithstanding the
foregoing, unless at the time of distribution there is a Monetary Default, the
General Partner shall be permitted at all times to distribute whatever amount is
necessary to maintain its tax status as a real estate investment trust.
ARTICLE IX.
NEGATIVE COVENANTS
     The Borrower covenants and agrees that, so long as the Commitment shall
remain available and until full and final payment of all obligations incurred
under the Loan Documents, without the prior written consent of either all of the
Lenders pursuant to Section 14.13(b)(iii) or the consent of the Required Lenders
in all other cases, it will not, and the General Partner will not and, in the
case of Sections 9.5 and 9.11, Borrower’s Subsidiaries will not:
     9.1. Change in Business. Engage in any business activities or operations
other than (i) the ownership and operation of the Properties, or (ii) other
business functions and transactions related to the financing, ownership,
acquisition, development and/or management of bulk warehouse and light
industrial properties, or without obtaining the prior written consent of the
Required Lenders materially change the nature of the use of the Properties.
     9.2. Change of Management of Properties. Change the management of the
Properties, except that any Affiliate of Borrower or the General Partner shall
be permitted to manage any of the Properties.

58



--------------------------------------------------------------------------------



 



     9.3. Change of Borrower Ownership. Allow (i) the General Partner to own
less than fifty-one percent (51%) of the partnership interests in Borrower or
100% of the stock in FIMC, (ii) the Borrower to be controlled by a Person other
than the General Partner, (iii) any pledge of, other encumbrance on, or
conversion to limited partnership interests of, any of the general partnership
interests in the Borrower, or (iv) any pledge, hypothecation, encumbrance,
transfer or other change in the ownership or the partnership interests in the
Mortgage Partnership.
     9.4. Use of Proceeds. Apply or permit to be applied any proceeds of any
Advance directly or indirectly, to the funding of any purchase of, or offer for,
any share of capital stock of any publicly held corporation unless the board of
directors of such corporation has consented to such offer prior to any public
announcements relating thereto and the Lenders have consented to such use of the
proceeds of the Facility.
     9.5. Transfers of Unencumbered Assets. Transfer or otherwise dispose of
(other than the creation or incurrence of Liens permitted under Section 9.6) an
Unencumbered Asset without the prior written consent of the Required Lenders if
the Value of such Unencumbered Asset, together with the Value of any other
Unencumbered Assets which have been transferred or disposed of during the
then-current fiscal quarter and the immediately preceding three (3) full fiscal
quarters, would exceed thirty percent (30%) of the sum of the Value of
Unencumbered Assets at the beginning of such period plus the increase therein as
a result of all Projects added to Unencumbered Assets during such period.
     9.6. Liens. Create, incur, or suffer to exist (or permit any of its
Subsidiaries to create, incur, or suffer to exist) any Lien in, of or on the
Property of any member of the Consolidated Operating Partnership other than:
     (i) Liens for taxes, assessments or governmental charges or levies on their
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves shall have been set aside on their
books;
     (ii) Liens which arise by operation of law, such as carriers’,
warehousemen’s, landlords’, materialmen and mechanics’ liens and other similar
liens arising in the ordinary course of business which secure payment of
obligations not more than 30 days past due or which are being contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
set aside on its books;
     (iii) Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation;
     (iv) Utility easements, building restrictions, zoning restrictions,
easements and such other encumbrances or charges against real property as are of
a nature generally existing with respect to properties of a similar character
and which do not in any material way affect the marketability of the same or
interfere with the use thereof in the business of the Borrower or its
Subsidiaries;

59



--------------------------------------------------------------------------------



 



     (v) Liens of any Subsidiary in favor of the Borrower or General Partner;
and
     (vi) Liens arising in connection with any Indebtedness permitted hereunder
to the extent such Liens will not result in a violation of any of the provisions
of this Agreement.
Liens permitted pursuant to this Section 9.6 shall be deemed to be “Permitted
Liens”.
     9.7. Regulation U. Use any of the proceeds of the Facility in a manner
which would cause the Facility to be treated as a “Purpose Credit.”
     9.8. Indebtedness and Cash Flow Covenants. Permit or suffer:
     (a) as of the last day of any fiscal quarter, the ratio of (A) the sum of
(1) EBITDA of the Consolidated Operating Partnership plus (2) interest income
(other than any interest income from assets being used to support Defeased Debt)
to (B) the sum of (1) Debt Service plus, without duplication, (2) all payments
on account of preferred stock or preferred partnership units of any member of
the Consolidated Operating Partnership for such quarter plus (3) all ground
lease payments due from any member of the Consolidated Operating Partnership to
the extent not deducted as an expense in calculating EBITDA of the Consolidated
Operating Partnership, to be less than 1.75 to 1.0, based on annualizing the
results of such fiscal quarter;
     (b) as of any day, Consolidated Total Indebtedness to exceed 60% of Implied
Capitalization Value of the Consolidated Operating Partnership;
     (c) as of any day, Indebtedness which does not bear interest at a fixed
rate or is not subject to interest rate protection products reasonably approved
by the Administrative Agent to exceed, in the aggregate, twenty percent (20%) of
the Implied Capitalization Value of the Consolidated Operating Partnership.
     (d) as of any day, the ratio of Value of Unencumbered Assets to outstanding
Consolidated Senior Unsecured Debt to be less than 1.60;
     (e) as of the last day of any fiscal quarter, the ratio obtained by
dividing (a) Property Operating Income from Unencumbered Assets qualifying for
inclusion in the calculation of Value of Unencumbered Assets for such quarter by
(b) Debt Service on all Consolidated Senior Unsecured Debt for such quarter to
be less than 1.75 to 1;
     (f) as of any day, Consolidated Secured Debt to exceed 35% of Implied
Capitalization Value of the Consolidated Operating Partnership;
     (g) as of the last day of any fiscal quarter, Market Value Net Worth of the
Consolidated Operating Partnership to be less than the sum of (i) $1,600,000,000
plus (ii) seventy-five percent (75%) of the aggregate proceeds received (net of
customary related fees and expenses) in connection with any equity offering
(including any issuance of shares in the General Partner or units in the
Borrower) after March 31, 2005.

60



--------------------------------------------------------------------------------



 



To the extent the Consolidated Operating Partnership has Defeased Debt, both the
underlying debt and interest payable thereon and the financial assets used to
defease such debt and interest earned thereon shall be excluded from
calculations of the foregoing financial covenants.
     9.9. Mergers and Dispositions. Enter into any merger, consolidation,
reorganization or liquidation or transfer or otherwise dispose of all or a
substantial portion of its properties, except for: such transactions that occur
between wholly-owned Subsidiaries; transactions where Borrower and the General
Partner are the surviving entities and there is no change in business conducted
or loss of an investment grade credit rating, and no Default or Event of Default
under the Loan Documents results from such transaction; or as otherwise approved
in advance by the Lenders. Borrower will notify the Administrative Agent (who
will promptly notify Lenders) of any acquisitions, dispositions, mergers or
asset purchases involving assets valued in excess of 10% of the Consolidated
Operating Partnership’s then-current Market Value Net Worth and certify
compliance with covenants after giving effect to such proposed acquisition,
disposition, merger, or asset purchase regardless of whether any consent is
required.
     9.10. Negative Pledge. Borrower agrees that throughout the term of this
Facility, no “negative pledge” on any Project then included in Unencumbered
Assets restricting Borrower’s (or wholly-owned Subsidiary’s) right to sell or
encumber such Project shall be given to any other lender or creditor or, if such
a “negative pledge” is given, the Project affected shall be immediately excluded
from Unencumbered Assets.
     9.11. Maximum Revenue from Single Tenant. Permit the rent revenue
(exclusive of tenant reimbursements) received from a single tenant during any
quarter (as annualized), to exceed 7.5% of the Consolidated Operating
Partnership’s total rent revenue (as annualized) as of the last day of such
quarter, except where the Consolidated Operating Partnership’s noncompliance
arises from a merger of tenants or other causes outside of the Consolidated
Operating Partnership’s control.
ARTICLE X.
DEFAULTS
     The occurrence of any one or more of the following events shall constitute
an Event of Default:
     10.1. Nonpayment of Principal. The Borrower fails to pay any principal
portion of the Obligations when due, whether on the Maturity Date or otherwise.
     10.2. Certain Covenants. The Borrower, General Partner and/or Consolidated
Operating Partnership, as the case may be, is not in compliance with any one or
more of Sections 8.10, 8.13, 9.3, 9.4, 9.5, 9.6, 9.8, 9.9, 9.10 or 9.11 hereof.
     10.3. Nonpayment of Interest and Other Obligations. The Borrower fails to
pay any interest or other portion of the Obligations, other than payments of
principal, and such failure continues for a period of five (5) days after the
date such payment is due.

61



--------------------------------------------------------------------------------



 



     10.4. Cross Default. Any monetary default occurs (after giving effect to
any applicable cure period) under any other Indebtedness (which includes
liability under Guaranties) of Borrower or the General Partner, singly or in the
aggregate, in excess of Ten Million Dollars ($10,000,000), other than
(i) Indebtedness arising from the purchase of personal property or the provision
of services, the amount of which is being contested by Borrower or
(ii) Indebtedness which is “non-recourse”, i.e., which is not recoverable by the
creditor thereof from the general assets of the Borrower, the General Partner or
any of their Affiliates, but is limited to the proceeds of certain real estate,
improvements and related personal property.
     10.5. Loan Documents. Any Loan Document is not in full force and effect or
a default has occurred and is continuing thereunder after giving effect to any
cure or grace period in any such document.
     10.6. Representation or Warranty. At any time or times hereafter any
representation or warranty set forth in Articles VI or VII of this Agreement or
in any other Loan Document or in any statement, report or certificate now or
hereafter made by the Borrower or the General Partner to the Lenders or the
Administrative Agent is not true and correct in any material respect.
     10.7. Covenants, Agreements and Other Conditions. The Borrower or the
General Partner fails to perform or observe any of the other covenants,
agreements and conditions contained in Articles VIII and IX (except for
Sections 8.10, 8.13, 9.3, 9.4, 9.5, 9.6, 9.8, 9.9, 9.10 or 9.11 hereof) and
elsewhere in this Agreement or any of the other Loan Documents in accordance
with the terms hereof or thereof, not specifically referred to herein, and such
Default continues unremedied for a period of thirty (30) days after written
notice from Administrative Agent, provided, however, that if such Default is
susceptible of cure but cannot by the use of reasonable efforts be cured within
such thirty (30) day period, such Default shall not constitute an Event of
Default under this Section 10.7 so long as (i) the Borrower or the General
Partner, as the case may be, has commenced a cure within such thirty-day period
and (ii) thereafter, Borrower or General Partner, as the case may be, is
proceeding to cure such default continuously and diligently and in a manner
reasonably satisfactory to Lenders and (iii) such default is cured not later
than sixty (60) days after the expiration of such thirty (30) day period.
     10.8. No Longer General Partner. The General Partner shall no longer be the
sole general partner of Borrower.
     10.9. Material Adverse Financial Change. The Borrower or General Partner
has suffered a Material Adverse Financial Change or is Insolvent.
     10.10. Bankruptcy.
     (a) The General Partner, the Borrower or any Subsidiary having more than
$10,000,000 of Equity Value (as defined below) shall (i) have an order for
relief entered with respect to it under the Federal bankruptcy laws as now or
hereafter in effect, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any substantial portion of its Property, (iv) institute any proceeding seeking
an order for relief under the Federal bankruptcy laws as now or hereafter in
effect or seeking to adjudicate it as a bankrupt or insolvent, or seeking

62



--------------------------------------------------------------------------------



 



dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or fail to file an answer or other
pleading denying the material allegations of any such proceeding filed against
it, (v) take any corporate action to authorize or effect any of the foregoing
actions set forth in this Section 10.10(a), (vi) fail to contest in good faith
any appointment or proceeding described in Section 10.10(b) or (vii) not pay, or
admit in writing its inability to pay, its debts generally as they become due.
As used herein, the term “Equity Value” of a Subsidiary shall mean (1) Property
Operating Income of such Subsidiary’s Properties owned as of the Agreement
Execution Date capitalized at a 8.0% rate, plus (2) the purchase price of any of
such Subsidiary’s Properties acquired after the Agreement Execution Date less
(3) any Indebtedness of such Subsidiary;
     (b) A receiver, trustee, examiner, liquidator or similar official shall be
appointed for the General Partner, Borrower or any Subsidiary having more than
$10,000,000 of Equity Value or any substantial portion of any of their
Properties, or a proceeding described in Section 10.10(a)(iv) shall be
instituted against the General Partner, the Borrower or any such Subsidiary and
such appointment continues undischarged or such proceeding continues undismissed
or unstayed for a period of sixty (60) consecutive days.
     10.11. Legal Proceedings. Borrower or General Partner is enjoined,
restrained or in any way prevented by any court order or judgment or if a notice
of lien, levy, or assessment is filed of record with respect to all or any part
of the Properties by any governmental department, office or agency, which could
materially adversely affect the performance of the obligations of such parties
hereunder or under the Loan Documents, as the case may be, or if any proceeding
is filed or commenced seeking to enjoin, restrain or in any way prevent the
foregoing parties from conducting all or a substantial part of their respective
business affairs and failure to vacate, stay, dismiss, set aside or remedy the
same within ninety (90) days after the occurrence thereof.
     10.12. ERISA. Borrower or General Partner is deemed to hold “plan assets”
within the meaning of ERISA or any regulations promulgated thereunder of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code).
     10.13. [Intentionally Omitted.]
     10.14. Failure to Satisfy Judgments. The General Partner, the Borrower or
any of its Subsidiaries shall fail within sixty (60) days to pay, bond or
otherwise discharge any judgments or orders for the payment of money in an
amount which, when added to all other judgments or orders outstanding against
the General Partner, the Borrower or any Subsidiary would exceed $10,000,000 in
the aggregate, which have not been stayed on appeal or otherwise appropriately
contested in good faith, unless the liability is insured against and the insurer
has not challenged coverage of such liability.
     10.15. Environmental Remediation. Failure to remediate within the time
period required by law or governmental order, (or within a reasonable time in
light of the nature of the problem if no specific time period is so
established), environmental problems in violation of applicable

63



--------------------------------------------------------------------------------



 



law related to Properties of Borrower and/or its Subsidiaries where the
estimated cost of remediation is in the aggregate in excess of $20,000,000, in
each case after all administrative hearings and appeals have been concluded.
ARTICLE XI.
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
     11.1. Acceleration. If any Event of Default described in Section 10.10
hereof occurs, the obligation of the Lenders to make Advances and of the Issuing
Bank to issue Facility Letters of Credit hereunder shall automatically terminate
and the Obligations shall immediately become due and payable. If any other Event
of Default described in Article X hereof occurs, such obligation to make
Advances and to issue Facility Letters of Credit shall be terminated and at the
election of the Required Lenders, the Obligations may be declared to be due and
payable.
     In addition to the foregoing, following the occurrence of an Event of
Default and so long as any Facility Letter of Credit has not been fully drawn
and has not been cancelled or expired by its terms, upon demand by the Required
Lenders the Borrower shall deposit in the Letter of Credit Collateral Account
cash in an amount equal to the aggregate undrawn face amount of all outstanding
Facility Letters of Credit and all fees and other amounts due or which may
become due with respect thereto. The Borrower shall have no control over funds
in the Letter of Credit Collateral Account, which funds shall be invested by the
Administrative Agent from time to time in its discretion in certificates of
deposit of JPMCB having a maturity not exceeding thirty (30) days. Such funds
shall be promptly applied by the Administrative Agent to reimburse the Issuing
Bank for drafts drawn from time to time under the Facility Letters of Credit and
to pay any fees or other amounts due with respect thereto. Such funds, if any,
remaining in the Letter of Credit Collateral Account following the payment of
all Obligations in full shall, unless the Administrative Agent is otherwise
directed by a court of competent jurisdiction, be promptly paid over to the
Borrower.
     11.2. Preservation of Rights; Amendments. No delay or omission of the
Lenders in exercising any right under the Loan Documents shall impair such right
or be construed to be a waiver of any Default or an acquiescence therein, and
the making of an Advance notwithstanding the existence of a Default or the
inability of the Borrower to satisfy the conditions precedent to such Advance
shall not constitute any waiver or acquiescence. Any single or partial exercise
of any such right shall not preclude other or further exercise thereof or the
exercise of any other right, and no waiver, amendment or other variation of the
terms, conditions or provisions of the Loan Documents whatsoever shall be valid
unless in writing signed by the Administrative Agent and the number of Lenders
required hereunder and then only to the extent in such writing specifically set
forth. All remedies contained in the Loan Documents or by law afforded shall be
cumulative and all shall be available to the Lenders until the Obligations have
been paid in full.

64



--------------------------------------------------------------------------------



 



ARTICLE XII.
THE ADMINISTRATIVE AGENT
     12.1. Appointment. JPMorgan Chase Bank, N.A. is hereby appointed by each of
the Lenders as its contractual representative (herein referred to as the
“Administrative Agent”) hereunder and under each other Loan Document, and each
of the Lenders irrevocably authorizes the Administrative Agent to act as the
contractual representative of such Lender with the rights and duties expressly
set forth herein and in the other Loan Documents. The Administrative Agent
agrees to act as such contractual representative upon the express conditions
contained in this Article XII. Notwithstanding the use of the defined term
“Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents. In its capacity as the Lenders’ contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duties to any of the Lenders, (ii) is a “representative” of the
Lenders within the meaning of the term “secured party” as defined in the
Illinois Uniform Commercial Code and (iii) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Agreement and the other Loan Documents. Each of the Lenders hereby
agrees to assert no claim against the Administrative Agent on any agency theory
or any other theory of liability for breach of fiduciary duty, all of which
claims each Lender hereby waives.
     12.2. Powers. The Administrative Agent shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto. The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.
     12.3. General Immunity. Neither the Administrative Agent (in its capacity
as Administrative Agent) nor any of its directors, officers, agents or employees
shall be liable to the Borrower, the Lenders or any Lender for any action taken
or omitted to be taken by it or them hereunder or under any other Loan Document
or in connection herewith or therewith, except for its or their own gross
negligence or willful misconduct. Subject to the express terms hereof, the
Administrative Agent will, unless otherwise instructed as described in
Section 12.5, endeavor to administer the Facility in substantially the same
manner as it administers similar credit facilities held for its own account.
     12.4. No Responsibility for Loans, Recitals, etc. Neither the
Administrative Agent (in its capacity as Administrative Agent) nor any of its
directors, officers, agents or employees shall be responsible for or have any
duty to ascertain, inquire into, or verify (i) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (ii) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document; (iii) the satisfaction of any
condition specified in Article V, except receipt of items required to be
delivered to the Administrative Agent; or (iv) the validity, effectiveness or
genuineness of any Loan Document or any other instrument or writing furnished

65



--------------------------------------------------------------------------------



 



in connection therewith. Except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.
     12.5. Action on Instructions of Lenders. The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
and under any other Loan Document in accordance with written instructions signed
by the Required Lenders or all Lenders, as the case may be, and such
instructions and any action taken or failure to act pursuant thereto shall be
binding on all of the Lenders and on all holders of Notes. The Administrative
Agent shall be fully justified in failing or refusing to take any action
hereunder and under any other Loan Document unless it shall be indemnified to
its satisfaction by the Lenders pro rata against any and all liability, cost and
expense that it may incur by reason of taking or continuing to take any such
action.
     12.6. Employment of Administrative Agents and Counsel. The Administrative
Agent may execute any of its duties as Administrative Agent hereunder and under
any other Loan Document by or through employees, agents, and attorneys-in-fact
and shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall be entitled to advice of counsel concerning all
matters pertaining to the agency hereby created and its duties hereunder and
under any other Loan Document.
     12.7. Reliance on Documents; Counsel. The Administrative Agent shall be
entitled to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of outside counsel selected by the
Administrative Agent.
     12.8. Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in accordance
with their respective Percentages (i) for any amounts not reimbursed by the
Borrower (and without limiting the obligation of the Borrower to do so) for
which the Administrative Agent is entitled to reimbursement by the Borrower
under the Loan Documents, (ii) for any other reasonable expenses incurred by the
Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents, if not paid by Borrower (and without limiting the obligation of the
Borrower to do so), and (iii) for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against the Administrative Agent (in its capacity as Administrative Agent and
not as a Lender) in any way relating to or arising out of the Loan Documents or
any other document delivered in connection therewith or the transactions
contemplated thereby, or the enforcement of any of the terms thereof or of any
such other documents, provided that no Lender shall be liable for any of the
foregoing to the extent they arise from the gross negligence or willful
misconduct of the Administrative Agent.
     12.9. Rights as a Lender. With respect to the Commitment, Advances made by
it and the Note issued to it, the Administrative Agent shall have the same
rights and powers hereunder

66



--------------------------------------------------------------------------------



 



and under any other Loan Document as any Lender and may exercise the same as
though it were not the Administrative Agent, and the term “Lender” or “Lenders”
shall, unless the context otherwise indicates, include the Administrative Agent
in its individual capacity. The Administrative Agent, in its individual
capacity, may accept deposits from, lend money to, and generally engage in any
kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with the Borrower or
any of its Subsidiaries in which the Borrower or such Subsidiary is not
restricted hereby from engaging with any other Person.
     12.10. [Intentionally Omitted.]
     12.11. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements prepared by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents.
     12.12. Successor Administrative Agent. The Administrative Agent may resign
at any time by giving written notice thereof to the Lenders and the Borrower,
such resignation to be effective upon the appointment of a successor
Administrative Agent or, if no successor Administrative Agent has been
appointed, forty-five days after the retiring Administrative Agent gives notice
of its intention to resign. The Administrative Agent may be removed at any time
with cause, which shall be defined as gross negligence or willful misconduct, by
written notice received by the Administrative Agent from the Required Lenders,
such removal to be effective on the date specified by the Required Lenders. Upon
any such resignation or removal, the Required Lenders shall have the right to
appoint, on behalf of the Borrower and the Lenders, a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Required Lenders within thirty days after the resigning Administrative Agent’s
giving notice of its intention to resign, then the resigning Administrative
Agent may appoint, on behalf of the Borrower and the Lenders, a successor
Administrative Agent. Notwithstanding the previous sentence, the Administrative
Agent may at any time without the consent of the Borrower or any Lender, appoint
any of its Affiliates which is a commercial bank as a successor Administrative
Agent hereunder. If the Administrative Agent has resigned or been removed and no
successor Administrative Agent has been appointed, the Lenders may perform all
the duties of the Administrative Agent hereunder and the Borrower shall make all
payments in respect of the Obligations to the applicable Lender and for all
other purposes shall deal directly with the Lenders. No successor Administrative
Agent shall be deemed to be appointed hereunder until such successor
Administrative Agent has accepted the appointment. Any such successor
Administrative Agent shall be a commercial bank having capital and retained
earnings of at least $100,000,000. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the resigning or removed
Administrative Agent. Upon the effectiveness of the resignation or removal of
the

67



--------------------------------------------------------------------------------



 



Administrative Agent, the resigning or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents. After the effectiveness of the resignation or removal of an
Administrative Agent, the provisions of this Article XII shall continue in
effect for the benefit of such Administrative Agent in respect of any actions
taken or omitted to be taken by it while it was acting as the Administrative
Agent hereunder and under the other Loan Documents. In the event that there is a
successor to the Administrative Agent by merger, or the Administrative Agent
assigns its duties and obligations to an Affiliate pursuant to this
Section 12.12, then the term “Prime Rate” as used in this Agreement shall mean
the prime rate, base rate or other analogous rate of the new Administrative
Agent.
     12.13. Notice of Defaults. If a Lender becomes aware of a Default or Event
of Default, such Lender shall notify the Administrative Agent of such fact. Upon
receipt of such notice that a Default or Event of Default has occurred, the
Administrative Agent shall notify each of the Lenders of such fact.
     12.14. Requests for Approval. If the Administrative Agent requests in
writing the consent or approval of a Lender, such Lender shall respond and
either approve or disapprove definitively in writing to the Administrative Agent
within ten Business Days (or sooner if such notice specifies a shorter period,
but in no event less than five Business Days for responses based on
Administrative Agent’s good faith determination that circumstances exist
warranting its request for an earlier response) after such written request from
the Administrative Agent provided that the request for approval states the time
by which a response is needed before approval is deemed given. If the Lender
does not so respond, that Lender shall be deemed to have approved the request.
Upon request, the Administrative Agent shall notify the Lenders which Lenders,
if any, failed to respond to a request for approval.
     12.15. Copies of Documents. Administrative Agent shall promptly deliver to
each of the Lenders copies of all notices of default and other formal notices
sent or received and according to Section 15.1 of this Agreement. Administrative
Agent shall deliver to Lenders within 15 Business Days following receipt, copies
of all financial statements, certificates and notices received regarding the
General Partner’s ratings except to the extent such items are required to be
furnished directly to the Lenders by Borrower hereunder. Within fifteen Business
Days after a request by a Lender to the Administrative Agent for other documents
furnished to the Administrative Agent by the Borrower, the Administrative Agent
shall provide copies of such documents to such Lender except where this
Agreement obligates Administrative Agent to provide copies in a shorter period
of time.
     12.16. Defaulting Lenders. At such time as a Lender becomes a Defaulting
Lender, such Defaulting Lender’s right to vote on matters which are subject to
the consent or approval of the Required Lenders, such Defaulting Lender or all
Lenders shall be immediately suspended until such time as the Lender is no
longer a Defaulting Lender. If a Defaulting Lender has failed to fund its
Percentage of any Advance and until such time as such Defaulting Lender
subsequently funds its Percentage of such Advance, all Obligations owing to such
Defaulting Lender hereunder shall be subordinated in right of payment, as
provided in the following sentence, to the prior payment in full of all
principal of, interest on and fees relating to the Loans funded by the other
Lenders in connection with any such Advance in which the Defaulting Lender has
not funded its Percentage (such principal, interest and fees being referred to
as “Senior Loans” for the purposes of this section). All amounts paid by the
Borrower and otherwise due to be applied

68



--------------------------------------------------------------------------------



 



to the Obligations owing to such Defaulting Lender pursuant to the terms hereof
shall be distributed by the Administrative Agent to the other Lenders in
accordance with their respective Percentages (recalculated for the purposes
hereof to exclude the Defaulting Lender) until all Senior Loans have been paid
in full. At that point, the “Defaulting Lender” shall no longer be deemed a
Defaulting Lender. After the Senior Loans have been paid in full equitable
adjustments will be made in connection with future payments by the Borrower to
the extent a portion of the Senior Loans had been repaid with amounts that
otherwise would have been distributed to a Defaulting Lender but for the
operation of this Section 12.16. This provision governs only the relationship
among the Administrative Agent, each Defaulting Lender and the other Lenders;
nothing hereunder shall limit the obligation of the Borrower to repay all Loans
in accordance with the terms of this Agreement. The provisions of this
Section 12.16 shall apply and be effective regardless of whether a Default
occurs and is continuing, and notwithstanding (i) any other provision of this
Agreement to the contrary, (ii) any instruction of the Borrower as to its
desired application of payments or (iii) the suspension of such Defaulting
Lender’s right to vote on matters as provided above.
     12.17. Delegation to Affiliates. The Borrower and the Lenders agree that
the Administrative Agent may delegate any of its duties under this Agreement to
any of its Affiliates. Any such Affiliate (and such Affiliate’s directors,
officers, agents and employees) which performs duties in connection with this
Agreement shall be entitled to the same benefits of the indemnification, waiver
and other protective provisions to which the Administrative Agent is entitled
under Articles XII and XIV.
     12.18. Co-Agents, Managing Agents, Documentation Agent, Syndication Agent,
etc. Neither any of the Lenders identified in this Agreement as a “co-agent” or
“managing agent” nor the Documentation Agent or the Syndication Agent shall have
any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such. Without limiting
the foregoing, none of such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender. Each Lender hereby makes the same acknowledgments
with respect to such Lenders as it makes with respect to the Administrative
Agent in Section 12.11.
ARTICLE XIII.
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
     13.1. Successors and Assigns. The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrower and the
Lenders and their respective successors and assigns permitted hereby, except
that (i) the Borrower shall not have the right to assign its rights or
obligations under the Loan Documents without the prior written consent of each
Lender, (ii) any assignment by any Lender must be made in compliance with
Section 13.3, and (iii) any transfer by Participation must be made in compliance
with Section 13.2. Any attempted assignment or transfer by any party not made in
compliance with this Section 13.1 shall be null and void, unless such attempted
assignment or transfer is treated as a participation in accordance with
Section 13.3.3. The parties to this Agreement acknowledge that clause (ii) of
this Section 13.1 relates only to absolute assignments and this Section 13.1
does not prohibit assignments creating security interests, including, without
limitation, (x) any pledge or assignment by any Lender of all or any portion of
its rights under this Agreement and any Note

69



--------------------------------------------------------------------------------



 



to a Federal Reserve Bank or (y) in the case of a Lender which is a Fund, any
pledge or assignment of all or any portion of its rights under this Agreement
and any Note to its trustee in support of its obligations to its trustee;
provided, however, that no such pledge or assignment creating a security
interest shall release the transferor Lender from its obligations hereunder
unless and until the parties thereto have complied with the provisions of
Section 13.3. The Administrative Agent may treat the Person which made any Loan
or which holds any Note as the owner thereof for all purposes hereof unless and
until such Person complies with Section 13.3; provided, however, that the
Administrative Agent may in its discretion (but shall not be required to) follow
instructions from the Person which made any Loan or which holds any Note to
direct payments relating to such Loan or Note to another Person. Any assignee of
the rights to any Loan or any Note agrees by acceptance of such assignment to be
bound by all the terms and provisions of the Loan Documents. Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the owner of the rights to any Loan (whether
or not a Note has been issued in evidence thereof), shall be conclusive and
binding on any subsequent holder or assignee of the rights to such Loan.
     13.2. Participations.
     13.2.1 Permitted Participants; Effect. Any Lender may at any time sell to
one or more banks or other entities (“Participants”) participating interests in
any Loan owing to such Lender, any Note held by such Lender, any Commitment of
such Lender or any other interest of such Lender under the Loan Documents. In
the event of any such sale by a Lender of participating interests to a
Participant, such Lender’s obligations under the Loan Documents shall remain
unchanged, such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, such Lender shall remain the
owner of its Loans and the holder of any Note issued to it in evidence thereof
for all purposes under the Loan Documents, all amounts payable by the Borrower
under this Agreement shall be determined as if such Lender had not sold such
participating interests, and the Borrower and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under the Loan Documents.
     13.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Loan or Commitment in which such Participant has an
interest which would require consent of all of the Lenders pursuant to the terms
of Section 14.13 or of any other Loan Document.
     13.2.3 Benefit of Certain Provisions. The Borrower agrees that each
Participant shall be deemed to have the right of setoff provided in
Section 14.15(a) in respect of its participating interest in amounts owing under
the Loan Documents to the same extent as if the amount of its participating
interest were owing directly to it as a Lender under the Loan Documents,
provided that each Lender shall retain the right of setoff provided in
Section 14.15(a) with respect to the amount of participating interests sold to
each Participant. The Lenders agree to share with each Participant, and each
Participant, by exercising the right of setoff provided in Section 14.15(a),
agrees to share with each Lender, any amount received pursuant to the exercise
of its right of setoff, such amounts

70



--------------------------------------------------------------------------------



 



to be shared in accordance with Section 14.15(b) as if each Participant were a
Lender. The Borrower further agrees that each Participant shall be entitled to
the benefits of Sections 4.1, 4.2, 4.4 and 4.5 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to Section 13.3,
provided that (i) a Participant shall not be entitled to receive any greater
payment under Section 4.1, 4.2, 4.4 or 4.5 than the Lender who sold the
participating interest to such Participant would have received had it retained
such interest for its own account, unless the sale of such interest to such
Participant is made with the prior written consent of the Borrower, and (ii) any
Participant not incorporated under the laws of the United States of America or
any State thereof agrees to comply with the provisions of Section 4.5 to the
same extent as if it were a Lender.
     13.3. Assignments.
     13.3.1 Permitted Assignments. Any Lender may at any time assign to one or
more banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents. Such assignment shall be substantially in
the form of Exhibit J or in such other form as may be agreed to by the parties
thereto. Each such assignment with respect to a Purchaser which is not a Lender
or an Affiliate of a Lender or an Approved Fund shall either be in an amount
equal to the entire applicable Commitment and Loans of the assigning Lender or
(unless each of the Borrower and the Administrative Agent otherwise consents) be
in an aggregate amount not less than $5,000,000. The amount of the assignment
shall be based on the Commitment or outstanding Loans (if the Commitment has
been terminated) subject to the assignment, determined as of the date of such
assignment or as of the “Trade Date,” if the “Trade Date” is specified in the
assignment.
     13.3.2 Consents. The consent of the Borrower shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund, provided that the consent of the Borrower shall
not be required if a Default has occurred and is continuing. The consent of the
Administrative Agent shall be required prior to an assignment becoming effective
unless the Purchaser is a Lender, an Affiliate of a Lender or an Approved Fund.
The consent of the Issuing Bank shall be required prior to an assignment
becoming effective. Any consent required under this Section 13.3.2 shall not be
unreasonably withheld or delayed.
     13.3.3 Effect; Effective Date of Assignment. Upon (i) delivery to the
Administrative Agent of an assignment, together with any consents required by
Sections 13.3.1 and 13.3.2, and (ii) payment of a $3,500 fee to the
Administrative Agent for processing such assignment (unless such fee is waived
by the Administrative Agent), such assignment shall become effective on the
effective date specified in such assignment. The assignment shall contain a
representation by the Purchaser to the effect that none of the consideration
used to make the purchase of the Commitment and Loans under the applicable
assignment agreement constitutes “plan assets” as defined under ERISA and that
the rights and interests of the Purchaser in and under the Loan Documents will
not be “plan assets” under ERISA. On and after the effective date of such
assignment, such Purchaser shall for all purposes be a Lender party to this
Agreement and any other Loan Document executed by or on behalf of the Lenders
and

71



--------------------------------------------------------------------------------



 



shall have all the rights and obligations of a Lender under the Loan Documents,
to the same extent as if it were an original party thereto, and the transferor
Lender shall be released with respect to the Commitment and Loans assigned to
such Purchaser without any further consent or action by the Borrower, the
Lenders or the Administrative Agent. In the case of an assignment covering all
of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a Lender hereunder but shall continue to be entitled to
the benefits of, and subject to, those provisions of this Agreement and the
other Loan Documents which survive payment of the Obligations and termination of
the applicable agreement. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 13.3
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 13.2.
Upon the consummation of any assignment to a Purchaser pursuant to this
Section 13.3.3, the transferor Lender, the Administrative Agent and the Borrower
shall, if the transferor Lender or the Purchaser desires that its Loans be
evidenced by Notes, make appropriate arrangements so that new Notes or, as
appropriate, replacement Notes are issued to such transferor Lender and new
Notes or, as appropriate, replacement Notes, are issued to such Purchaser, in
each case in principal amounts reflecting their respective Commitments, as
adjusted pursuant to such assignment.
     13.3.4 Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at one of its offices in Chicago,
Illinois or New York, New York a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, and the Borrower, the Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
     13.4. Dissemination of Information. Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of Borrower and General Partner. Each Transferee
shall agree in writing to keep confidential any such information which is not
publicly available.
     13.5. Tax Treatment. If any interest in any Loan Document is transferred to
any Transferee which is not incorporated under the laws of the United States or
any State thereof, the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 4.5(ii).

72



--------------------------------------------------------------------------------



 



ARTICLE XIV.
GENERAL PROVISIONS
     14.1. Survival of Representations. All representations and warranties
contained in this Agreement shall survive delivery of the Notes and the making
of the Advances herein contemplated.
     14.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
     14.3. Taxes. Any recording and other taxes (excluding franchise, income or
similar taxes) or other similar assessments or charges payable or ruled payable
by any governmental authority incurred in connection with the consummation of
the transactions contemplated by this Agreement shall be paid by the Borrower,
together with interest and penalties, if any.
     14.4. Headings. Section headings in the Loan Documents are for convenience
of reference only, and shall not govern the interpretation of any of the
provisions of the Loan Documents.
     14.5. No Third Party Beneficiaries. This Agreement shall not be construed
so as to confer any right or benefit upon any Person other than the parties to
this Agreement and their respective successors and assigns.
     14.6. Expenses; Indemnification. Subject to the provisions of this
Agreement, Borrower will pay (a) all out-of-pocket costs and expenses incurred
by the Administrative Agent and the Arranger (including the reasonable fees,
out-of-pocket expenses and other reasonable expenses of counsel, which counsel
may be employees of Administrative Agent) in connection with the preparation,
execution and delivery of this Agreement, the Notes, the Loan Documents and any
other agreements or documents referred to herein or therein and any amendments
thereto, (b) all out-of-pocket costs and expenses incurred by the Administrative
Agent and the Lenders (including the reasonable fees, out-of-pocket expenses and
other reasonable expenses of counsel to the Administrative Agent and the
Lenders, which counsel may be employees of Administrative Agent or the Lenders)
in connection with the enforcement and protection of the rights of the Lenders
under this Agreement, the Notes, the Loan Documents or any other agreement or
document referred to herein or therein, and (c) all reasonable and customary
costs and expenses of periodic audits by the Administrative Agent’s personnel of
the Borrower’s books and records provided that prior to an Event of Default,
Borrower shall be required to pay for only one such audit during any year. The
Borrower further agrees to indemnify the Lenders, their directors, officers and
employees against all losses, claims, damages, penalties, judgments, liabilities
and reasonable expenses (including, without limitation, all expenses of
litigation or preparation therefor whether or not the Lenders is a party
thereto) which any of them may pay or incur arising out of or relating to this
Agreement, the other Loan Documents, the transactions contemplated hereby or the
direct or indirect application or proposed application of the proceeds of any
Advance hereunder, except that the foregoing indemnity shall not apply to a
Lender to the extent that any losses, claims, etc. are the result of such
Lender’s gross negligence or willful

73



--------------------------------------------------------------------------------



 



misconduct. The obligations of the Borrower under this Section shall survive the
termination of this Agreement.
     14.7. Severability of Provisions. Any provision in any Loan Document that
is held to be inoperative, unenforceable, or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
     14.8. Nonliability of the Lenders. The relationship between the Borrower
and the Lenders shall be solely that of borrower and lender. The Lenders shall
not have any fiduciary responsibilities to the Borrower. The Lenders undertake
no responsibility to the Borrower to review or inform the Borrower of any matter
in connection with any phase of the Borrower’s business or operations.
     14.9. Choice of Law. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
     14.10. Consent to Jurisdiction. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR ILLINOIS STATE
COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE LENDERS TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS
OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE
LENDERS OR ANY AFFILIATE OF THE LENDERS INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS.
     14.11. Waiver of Jury Trial. THE BORROWER, THE GENERAL PARTNER, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
     14.12. Successors and Assigns. The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrower and the
Lenders and their respective successors and assigns, except that the Borrower
shall not have the right to assign its rights or

74



--------------------------------------------------------------------------------



 



obligations under the Loan Documents. Any assignee or transferee of the Notes
agrees by acceptance thereof to be bound by all the terms and provisions of the
Loan Documents. Any request, authority or consent of any Person, who at the time
of making such request or giving such authority or consent is the holder of the
Notes, shall be conclusive and binding on any subsequent holder, transferee or
assignee of such Notes or of any note or notes issued in exchange therefor.
     14.13. Entire Agreement; Modification of Agreement. The Loan Documents
embody the entire agreement among the Borrower, General Partner, Administrative
Agent, and Lenders and supersede all prior conversations, agreements,
understandings, commitments and term sheets among any or all of such parties
with respect to the subject matter hereof. Any provisions of this Agreement may
be amended or waived if, but only if, such amendment or waiver is in writing and
is signed by the Borrower, and Administrative Agent if the rights or duties of
Administrative Agent are affected thereby, and
     (a) each of the Lenders adversely affected thereby if such amendment or
waiver
     (i) reduces or forgives any payment of principal or interest on the
Obligations or any fees payable by Borrower to such Lender hereunder; or
     (ii) postpones the date fixed for any payment of principal of or interest
on the Obligations or any fees payable by Borrower to such Lender hereunder; or
     (iii) changes the amount of such Lender’s Commitment (other than pursuant
to an assignment permitted under Section 13.3 or a reduction in the Aggregate
Commitment pursuant to Section 2.17 hereof) or the unpaid principal amount of
such Lender’s Note; or
     (iv) extends the Maturity Date;
     (b) all of the Lenders if such amendment or waiver
     (i) releases or limits the liability of the General Partner under the Loan
Documents; or
     (ii) changes the definition of Required Lenders or modifies any requirement
for consent by each of the Lenders; or
     (iii) modifies or waives any covenant contained in Sections 8.13, 9.3, 9.5,
9.6, 9.8 or 9.10 hereof; or
     (c) the Required Lenders, to the extent expressly provided for herein and
in the case of all other waivers or amendments if no percentage of Lenders is
specified herein.
     14.14. Dealings with the Borrower. The Lenders and their affiliates may
accept deposits from, extend credit to and generally engage in any kind of
banking, trust or other business with

75



--------------------------------------------------------------------------------



 



the Borrower or the General Partner or any of their Affiliates regardless of the
capacity of the Lenders hereunder.
     14.15. Set-Off.
     (a) If an Event of Default shall have occurred, each Lender shall have the
right, at any time and from time to time without notice to the Borrower, any
such notice being hereby expressly waived, to set-off and to appropriate or
apply any and all deposits of money or property or any other indebtedness at any
time held or owing by such Lender to or for the credit or the account of the
Borrower against and on account of all outstanding Obligations and all
Obligations which from time to time may become due hereunder and all other
obligations and liabilities of the Borrower under this Agreement, irrespective
of whether or not such Lender shall have made any demand hereunder and whether
or not said obligations and liabilities shall have matured.
     (b) Each Lender agrees that if it shall, by exercising any right of set-off
or counterclaim or otherwise, receive payment of a proportion of the aggregate
amount of principal, interest or fees due with respect to any Note held by it
(other than payments received pursuant to Sections 4.1, 4.2, 4.3 and 4.5) which
is greater than the proportion received by any other Lender in respect of the
aggregate amount of principal, interest or fees due with respect to any Note
held by such other Lender, the Lender receiving such proportionately greater
payment shall purchase such participations in the Notes held by the other
Lenders and such other adjustments shall be made as may be required so that all
such payments of principal, interest or Fees with respect to the Notes held by
the Lenders shall be shared by the Lenders pro rata according to their
respective Commitments.
     14.16. Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart. This Agreement shall be effective when it has been executed by the
Borrower and each of the Lenders shown on the signature pages hereof.
     14.17. Patriot Act CIP Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.
ARTICLE XV.
NOTICES
     15.1. Giving Notice. All notices and other communications provided to any
party hereto under this Agreement or any other Loan Document shall be in writing
or by telex or by facsimile and addressed or delivered to such party at its
address set forth below or at such other address as may be designated by such
party in a notice to the other parties. Any notice, if mailed and properly
addressed with postage prepaid, shall be deemed given when received; any notice,

76



--------------------------------------------------------------------------------



 



if transmitted by telex or facsimile, shall be deemed given when transmitted
(answerback confirmed in the case of telexes). Notice may be given as follows:
To the Borrower:
First Industrial, L.P.
c/o First Industrial Realty Trust, Inc.
311 South Wacker Drive
Suite 4000
Chicago, Illinois 60606
Attention: Mr. Scott Musil
Telecopy: (312) 895-9380
To General Partner:
First Industrial Realty Trust, Inc.
311 South Wacker Drive
Suite 4000
Chicago, Illinois 60606
Attention: Mr. Michael Havala
Telecopy: (312) 922-9851
Each of the above with a copy to:
Barack Ferrazzano Kirschbaum Perlman & Nagelberg LLP
333 West Wacker Drive
Suite 2700
Chicago, Illinois 60606
Attention: Suzanne Bessette-Smith, Esq.
Telecopy: (312) 984-3150
To each Lender:
As shown below the Lenders’ signatures.
To the Administrative Agent:
JPMorgan Chase Bank, N.A., as agent
1 Bank One Plaza
Chicago, Illinois 60670
Attention: Real Estate and Lodging Investment Banking
Telecopy: (312) 325-3122
With a copy to:
Sonnenschein Nath & Rosenthal LLP
8000 Sears Tower
Chicago, Illinois 60606
Attention: Steven R. Davidson, Esq.

77



--------------------------------------------------------------------------------



 



Telecopy: (312) 876-7934
     15.2. Change of Address. Each party may change the address for service of
notice upon it by a notice in writing to the other parties hereto.
[Remainder of page intentionally left blank]

78



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first above written.

              BORROWER:   FIRST INDUSTRIAL, L.P.
 
                By:   FIRST INDUSTRIAL REALTY TRUST, INC.,         its General
Partner
 
           
 
      By:   /s/ Scott Musil
 
           
 
      Name:   Scott Musil
 
      Title:   SVP-Controller, Treasurer and Asst. Secretary
 
            GENERAL PARTNER:   FIRST INDUSTRIAL REALTY TRUST, INC.
 
           
 
      By:   /s/ Scott Musil
 
           
 
      Name:   Scott Musil
 
      Title:   SVP-Controller, Treasurer and Asst. Secretary

S-1



--------------------------------------------------------------------------------



 



          LENDERS:   JPMORGAN CHASE BANK, N.A., Individually and as    
Administrative Agent
 
       
 
  By:   /s/ Michael O’Keefe
 
       
 
  Name:   Michael O’Keefe
 
  Title:   Associate
 
            Address for Notices:
 
            1 Bank One Plaza     Chicago, Illinois 60670     Attention: Real
Estate and Lodging Investment Banking     Telephone: 312/325-3161     Telecopy:
312/325-3122

S-2



--------------------------------------------------------------------------------



 



              WACHOVIA BANK, NATIONAL ASSOCIATION, Individually and as    
Syndication Agent:
 
       
 
  By:   /s/ Cathy Casey
 
       
 
  Name:   Cathy Casey
 
  Title:   Director
 
            Address for Notices:
 
            301 S. College Street, 16th Floor     Charlotte, North Carolina
28288     Attention: Cathy Casey     Telephone: 404/214-6335     Telecopy:
404/214-5493

S-3



--------------------------------------------------------------------------------



 



              COMMERZBANK, AG, Individually and as     Documentation Agent:
 
       
 
  By:   /s/ James Brett
 
       
 
  Name:   James Brett
 
  Title:   Assistant Treasurer
 
       
 
  By:   /s/ Christian Berry
 
       
 
  Name:   Christian Berry
 
  Title:   Vice President
 
            Address for Notices:
 
            Two World Financial Center, 34th Floor     New York, New York 10281
    Attention: Christian Berry     Telephone: 212/266-7206     Telecopy:
212/266-7565

S-4



--------------------------------------------------------------------------------



 



              PNC BANK, NATIONAL ASSOCIATION, Individually and as    
Documentation Agent:
 
       
 
  By:   /s/ Dennis Owen Gallagher
 
       
 
  Name:   Dennis Owen Gallagher
 
  Title:   Senior Vice President
 
            Address for Notices:
 
            1 South Wacker Drive, Suite 2980     Chicago, Illinois 60606    
Attention: Dennis Owen Gallagher     Telephone: 312/338-5600     Telecopy:
312/338-5671

S-5



--------------------------------------------------------------------------------



 



              WELLS FARGO BANK, N.A., Individually and as     Documentation
Agent
 
       
 
  By:   /s/ Scott S. Solis
 
       
 
  Name:   Scott S. Solis
 
  Title:   Vice President
 
            Address for Notices:
 
            123 North Wacker Drive, Suite 1900     Chicago, Illinois 60606    
Attention: Scott S. Solis     Telephone: 312/269-4818     Telecopy: 312/782-0969

S-6



--------------------------------------------------------------------------------



 



              AMSOUTH BANK, Individually and as Co-Agent:
 
       
 
  By:   /s/ Robert Blair
 
       
 
  Name:   Robert Blair
 
  Title:   Vice President
 
            Address for Notices:
 
            1900 5th Avenue, North     AmSouth Center, 15th Floor    
Birmingham, Alabama 35203     Attention: Robert Blair     Telephone:
205/326-4071     Telecopy: 205/326-4075

S-7



--------------------------------------------------------------------------------



 



              THE BANK OF NEW YORK, Individually and as Co-Agent:
 
       
 
  By:   /s/ Greg Reimers
 
       
 
  Name:   Greg Reimers
 
  Title:   Executive Vice President
 
            Address for Notices:
 
            One Wall Street, 21st Floor     New York, New York, 10286    
Attention: Jamia Jasper     Telephone: 212/635-8245     Telecopy: 212/809-9526

S-8



--------------------------------------------------------------------------------



 



              THE BANK OF NOVA SCOTIA, Individually and as Co-Agent:
 
       
 
  By:   /s/ Melvin J. Mandelbaum
 
       
 
  Name:   Melvin J. Mandelbaum
 
  Title:   Managing Director
 
            Address for Notices:
 
            One Liberty Plaza, 25th Floor     New York, New York 10006    
Attention: Neil Crawford     Telephone: 212/225-5170     Telecopy: 212/225-5166

S-9



--------------------------------------------------------------------------------



 



              BANK OF MONTREAL, Individually and as Co-Agent:
 
       
 
  By:   /s/ Thomas A. Batterham
 
       
 
  Name:   Thomas A. Batterham
 
  Title:   Managing Director
 
            Address for Notices:
 
            111 West Monroe Street     Chicago, Illinois 60603     Attention:
Eduardo Mendoza     Telephone: 312/461-7521     Telecopy: 312/293-4856

S-10



--------------------------------------------------------------------------------



 



              SUNTRUST BANK, Individually and as Co-Agent:
 
       
 
  By:   /s/ Nancy B. Richards
 
       
 
  Name:   Nancy B. Richards
 
  Title:   Senior Vice President
 
            Address for Notices:
 
            8330 Boone Boulevard, 8th Floor     Vienna, Virginia 22182    
Attention: Nancy B. Richards     Telephone: 703/442-1557     Telecopy:
703-442-1570

S-11



--------------------------------------------------------------------------------



 



              COMERICA BANK
 
       
 
  By:   /s/ Leslie A. Vogel
 
       
 
  Name:   Leslie A. Vogel
 
  Title:   Vice President
 
            Address for Notices:
 
            500 Woodward Avenue, MC 3256     Detroit, Michigan 48226-3256    
Attention: Leslie Vogel     Telephone: 313/222-9290     Telecopy: 313/222-9295

S-12



--------------------------------------------------------------------------------



 



              CHARTER ONE BANK, N.A.
 
       
 
  By:   /s/ Michael Kauffman
 
       
 
  Name:   Michael Kauffman
 
  Title:   Vice President
 
       
 
  Address   for Notices:
 
            1215 Superior Avenue, 6th Floor     Cleveland, Ohio 44114    
Attention: Michael Kauffman     Telephone: 216/277-0388     Telecopy:
216/566-7577

S-13



--------------------------------------------------------------------------------



 



              CHEVY CHASE BANK, F.S.B.
 
       
 
  By:   /s/ Carlos Heard
 
       
 
  Name:   Carlos Heard
 
  Title:   Vice President
 
       
 
  Address   for Notices:
 
            7501 Wisconsin Avenue, 12th Floor     Bethesda, Maryland 20814    
Attention: Frederick H. Denecke     Telephone: 240/497-7735     Telecopy:
240/497-7714

S-14



--------------------------------------------------------------------------------



 



              THE NORTHERN TRUST COMPANY
 
       
 
  By:   /s/ Robert Wiarda
 
       
 
  Name:   Robert Wiarda
 
  Title:   Vice President
 
       
 
  Address   for Notices:
 
            50 South LaSalle Street     Chicago, Illinois 60675     Attention:
Robert Wiarda     Telephone: 312/444-3380     Telecopy: 312/444-7028

S-15



--------------------------------------------------------------------------------



 



              U.S. BANK NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Mathew W. Sadler
 
       
 
  Name:   Matthew W. Sadler
 
  Title:   Vice President
 
            Address for Notices:
 
            209 South LaSalle Street, Suite 410     Chicago, Illinois 60604    
Attention: Matthew W. Sadler     Telephone: 312/325-8855     Telecopy:
312/325-8853

S-16



--------------------------------------------------------------------------------



 



              WESTLB AG, NEW YORK BRANCH
 
       
 
  By:   /s/ Lillian Tung Lum
 
       
 
  Name:   Lillian Tung Lum
 
  Title:   Executive Director
 
       
 
  By:   /s/ Pui Chow
 
       
 
  Name:   Pui Chow
 
  Title:   Director
 
            Address for Notices:
 
            1211 Avenue of the Americas     New York, New York 10036    
Attention: Lillian Tung Lum     Telephone: 212/852-6242     Telecopy:
212/852-6156

S-17



--------------------------------------------------------------------------------



 



              FIRST COMMERCIAL BANK NEW YORK AGENCY
 
       
 
  By:   /s/ Bruce M.J. Ju
 
       
 
  Name:   Bruce M.J. Ju
 
  Title:   General Manager & V.P.
 
            Address for Notices:
 
            750 Third Avenue, 34th Floor     New York, New York 10017    
Attention: Jocelin Ma     Telephone: 212/599-6868 ext. 216     Telecopy:
212/599-6133

S-18



--------------------------------------------------------------------------------



 



              MALAYAN BANKING BERHAD
 
       
 
  By:   /s/ Wan Fadzmi Othman
 
       
 
  Name:   Wan Fadzmi Othman
 
  Title:   General Manager
 
            Address for Notices:
 
            400 Park Avenue 9th Floor     New York, New York 10022    
Attention: Nor Akmar Wallace     Telephone: 212/303-1319     Telecopy:
212/308-0109

S-19



--------------------------------------------------------------------------------



 



              UFJ BANK
 
       
 
  By:   /s/ Jesse McDonald
 
       
 
  Name:   Jesse McDonald
 
  Title:   Vice President
 
            Address for Notices:
 
            55 East 52nd Street     New York, New York 10055     Attention:
Jesse McDonald     Telephone: 212/339-6210     Telecopy: 212/754-1304

S-20



--------------------------------------------------------------------------------



 



EXHIBIT A
COMMITMENT AMOUNTS AND PERCENTAGES

                  Bank   Title   Allocation   %
JPMorgan Chase Bank, N.A.
  Lead Arranger and Sole Bookrunner/Administr ative Agent   $ 38,000,000      
Wachovia Bank, National Association
  Syndication Agent     38,000,000      
Commerzbank, AG
  Documentation Agent     38,000,000      
PNC Bank, National Association
  Documentation Agent     38,000,000      
Wells Fargo Bank, N.A.
  Documentation Agent     38,000,000      
AmSouth Bank
  Co-Agent     35,000,000      
The Bank of New York
  Co-Agent     27,500,000      
The Bank of Nova Scotia
  Co-Agent     27,500,000      
Bank of Montreal
  Co-Agent     27,500,000      
SunTrust Bank
  Co-Agent     27,500,000      
Comerica Bank
  Participant     20,000,000      
Charter One Bank, N.A.
  Participant     20,000,000      
Chevy Chase Bank, F.S.B.
  Participant     20,000,000      
The Northern Trust Company
  Participant     20,000,000      
U.S. Bank National Association
  Participant     20,000,000      
WestLB AG, New York Branch
  Participant     20,000,000      
First Commercial Bank New York Agency
  Participant     15,000,000      
Malayan Banking Berhad
  Participant     15,000,000      
UFJ Bank
  Participant     15,000,000      
Total
      $ 500,000,000      
 
               

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1
FORM OF NOTE
                                        , 2005
     On or before the Maturity Date, as defined in that certain Fourth Amended
and Restated Unsecured Revolving Credit Agreement dated as of             , 2005
(the “ Agreement ”) between FIRST INDUSTRIAL, L.P., a Delaware limited
partnership (“ Borrower ”), First Industrial Realty Trust, Inc., a Maryland
corporation, ___, individually and as Syndication Agent, ___, individually and
as Documentation Agent, JPMorgan Chase Bank, N.A., individually and as
Administrative Agent for the Lenders (as such terms are defined in the
Agreement), and the other Lenders listed on the signature pages of the
Agreement, Borrower promises to pay to the order of ___(the “ Lender ”), or its
successors and assigns, the aggregate unpaid principal amount of all Loans
(other than Competitive Bid Loans) made by the Lender to the Borrower pursuant
to Section 2.1 of the Agreement, in immediately available funds at the office of
the Administrative Agent in Chicago, Illinois, together with interest on the
unpaid principal amount hereof at the rates and on the dates set forth in the
Agreement. The Borrower shall pay this Promissory Note (“ Note ”) in full on or
before the Maturity Date in accordance with the terms of the Agreement.
     The Lender shall, and is hereby authorized to, record on the schedule
attached hereto, or to otherwise record in accordance with its usual practice,
the date and amount of each Advance and the date and amount of each principal
payment hereunder; provided, however, that the failure of the Lender to so
record shall not affect the obligations of the Borrower hereunder or under the
other Loan Documents.
     This Note is issued pursuant to, and is entitled to the security under and
benefits of, the Agreement and the other Loan Documents, to which Agreement and
Loan Documents, as they may be amended from time to time, reference is hereby
made for, inter alia, a statement of the terms and conditions under which this
Note may be prepaid or its maturity date accelerated. Capitalized terms used
herein and not otherwise defined herein are used with the meanings attributed to
them in the Agreement.
     If there is an Event of Default or Default under the Agreement or any other
Loan Document and Lender exercises its remedies provided under the Agreement
and/or any of the Loan Documents, then in addition to all amounts recoverable by
the Lender under such documents, Lender shall be entitled to receive reasonable
attorneys fees and expenses incurred by Lender in exercising such remedies.
     Borrower and all endorsers severally waive presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Note (except as
otherwise expressly provided for in the Agreement), and any and all lack of
diligence or delays in collection or enforcement of this Note, and expressly
agree that this Note, or any payment hereunder, may be extended from time to
time, and expressly consent to the release of any party liable for the
obligation secured by this Note, the release of any of the security of this
Note, the acceptance of any other security therefor, or any other indulgence or
forbearance whatsoever, all without notice to any party and without affecting
the liability of the Borrower and any endorsers hereof.

 



--------------------------------------------------------------------------------



 



     This Note shall be governed and construed under the internal laws of the
State of Illinois.
     BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT
UNDER THIS PROMISSORY NOTE OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR
ARISING FROM THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS NOTE AND
AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.

                  FIRST INDUSTRIAL, L.P.
 
                By:   First Industrial Realty Trust, Inc., its general partner
 
           
 
      By:    
 
           
 
      Its:    
 
           

 



--------------------------------------------------------------------------------



 



PAYMENTS OF PRINCIPAL

         
 
  Unpaid    
 
  Principal   Notation
Date
  Balance   Made by

 



--------------------------------------------------------------------------------



 



EXHIBIT B-2
FORM OF COMPETITIVE BID NOTE
                                        , 2005
     On or before the last day of each “Interest Period” applicable to a
“Competitive Bid Loan”, as defined in that certain Fourth Amended and Restated
Unsecured Revolving Credit Agreement dated as of
                                        , 2005 (the “Agreement”) between FIRST
INDUSTRIAL, L.P., a Delaware limited partnership (“Borrower”), First Industrial
Realty Trust, Inc., a Maryland corporation, JPMorgan Chase Bank, N.A.,
individually and as Administrative Agent for the Lenders (as such terms are
defined in the Agreement), Borrower promises to pay to the order of
                                         (the “Lender”), or its successors and
assigns, the unpaid principal amount of such Competitive Bid Loan made by the
Lender to the Borrower pursuant to Section 2.16 of the Agreement, in immediately
available funds at the office of the Administrative Agent in Chicago, Illinois,
together with interest on the unpaid principal amount hereof at the rates and on
the dates set forth in the Agreement. The Borrower shall pay any remaining
unpaid principal amount of such Competitive Bid Loans under this Competitive Bid
Note (“Note”) in full on or before the Maturity Date in accordance with the
terms of the Agreement.
     The Lender shall, and is hereby authorized to, record on the schedule
attached hereto, or to otherwise record in accordance with its usual practice,
the date, amount and due date of each Competitive Bid Loan and the date and
amount of each principal payment hereunder; provided, however, that the failure
of the Lender to so record shall not affect the obligations of the Borrower
hereunder or under the other Loan Documents.
     This Note is issued pursuant to, and is entitled to the security under and
benefits of, the Agreement and the other Loan Documents, to which Agreement and
Loan Documents, as they may be amended from time to time, reference is hereby
made for, inter alia, a statement of the terms and conditions under which this
Note may be prepaid or its maturity date accelerated. Capitalized terms used
herein and not otherwise defined herein are used with the meanings attributed to
them in the Agreement.
     If there is an Event of Default or Default under the Agreement or any other
Loan Document and Lender exercises its remedies provided under the Agreement
and/or any of the Loan Documents, then in addition to all amounts recoverable by
the Lender under such documents, Lender shall be entitled to receive reasonable
attorneys fees and expenses incurred by Lender in exercising such remedies.
     Borrower and all endorsers severally waive presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Note (except as
otherwise expressly provided for in the Agreement), and any and all lack of
diligence or delays in collection or enforcement of this Note, and expressly
agree that this Note, or any payment hereunder, may be extended from time to
time, and expressly consent to the release of any party liable for the
obligation secured by this Note, the release of any of the security of this
Note, the acceptance of any other security therefor, or any other indulgence or
forbearance whatsoever, all without notice to any party and without affecting
the liability of the Borrower and any endorsers hereof.

 



--------------------------------------------------------------------------------



 



     This Note shall be governed and construed under the internal laws of the
State of Illinois.
     BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT
UNDER THIS PROMISSORY NOTE OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR
ARISING FROM THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS NOTE AND
AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.

              FIRST INDUSTRIAL, L.P.
 
       
 
  By:   First Industrial Realty Trust, Inc.,
its general partner

                  By:         Its:     

 



--------------------------------------------------------------------------------



 



PAYMENTS OF PRINCIPAL

         
Date
  Unpaid
Principal
Balance   Notation
Made by

 



--------------------------------------------------------------------------------



 



EXHIBIT C-1
FORM OF COMPETITIVE BID QUOTE REQUEST
(Section 2.16(b))

     
To:
  JPMorgan Chase Bank, N.A.
 
  as administrative agent (the “Agent”)
 
   
From:
  First Industrial, L.P. (the “Borrower”)
 
   
Re:
  Fourth Amended and Restated Unsecured Revolving Credit Agreement dated as of
                    , 2005 among the Borrower, First Industrial Realty Trust,
Inc., the lenders from time to time party thereto, and JPMorgan Chase Bank,
N.A., as Agent for such lenders (as amended, supplemented or otherwise modified
from time to time through the date hereof, the “Agreement”)

     1. Capitalized terms used herein have the meanings assigned to them in the
Agreement.
     2. We hereby give notice pursuant to Section 2.16(b) of the Agreement that
we request Competitive Bid Quotes for the following proposed Competitive Bid
Loan(s):
     Borrowing Date: ___, 20___
                                                            Principal Amount1
                                        Interest Period2
     3. Such Competitive Bid Quotes should offer [a Competitive LIBOR Margin]
[an Absolute Rate].
     4. Upon acceptance by the undersigned of any or all of the Competitive Bid
Loans offered by Lenders in response to this request, the undersigned shall be
deemed to affirm as of the Borrowing Date thereof the representations and
warranties made in Article VI of the Agreement.

                  FIRST INDUSTRIAL, L.P.
By: First Industrial Realty Trust, Inc., its general partner               By:  
      Its:     

 

1   Amount must be at least $10,000,000 and an integral multiple of $1,000,000.
  2   One, two, three or six months (Competitive LIBOR Margin) or up to 180 days
(Absolute Rate), subject to the provisions of the definitions of LIBOR Interest
Period and Absolute Interest Period.

 



--------------------------------------------------------------------------------



 



EXHIBIT C-2
INVITATION FOR COMPETITIVE BID QUOTES
(Section 2.16(c))

     
To:
  Each of the Lenders party to
 
  the Agreement referred to below
 
   
From:
  Invitation for Competitive Bid Quotes to
 
  First Industrial, L.P. (the “Borrower”)

     Pursuant to Section 2.16(c) of the Fourth Amended and Restated Unsecured
Revolving Credit Agreement dated as of                                         ,
2005 among the Borrower, First Industrial Realty Trust, Inc., the lenders from
time to time party thereto, and JPMorgan Chase Bank, N.A., as Administrative
Agent for such lenders (as amended, supplemented or otherwise modified from time
to time through the date hereof, the “Agreement”), we are pleased on behalf of
the Borrower to invite you to submit Competitive Bid Quotes to the Borrower for
the following proposed Competitive Bid Loan(s):
Borrowing Date: _______________, 20___

      Principal Amount   Interest Period

     Such Competitive Bid Quotes should offer [a Competitive LIBOR Margin] [an
Absolute Rate]. Your Competitive Bid Quote must comply with Section 2.16(d) of
the Agreement and the foregoing. Capitalized terms used herein have the meanings
assigned to them in the Agreement.
     Please respond to this invitation by no later than 9:00 a.m. (Chicago time)
on ___, 20___.

            JPMorgan Chase Bank, N.A., as Administrative Agent
      By:         Its:     

 



--------------------------------------------------------------------------------



 



EXHIBIT C-3
COMPETITIVE BID QUOTE
(Section 2.16(d))
     _______________, 20___

     
To:
  JPMorgan Chase Bank, N.A.,
 
  as Administrative Agent
 
   
Re:
  Competitive Bid Quote to First Industrial, L.P.
 
  (the “Borrower”)

     In response to your invitation on behalf of the Borrower dated ___, 20___,
we hereby make the following Competitive Bid Quote pursuant to Section 2.16(d)
of the Agreement hereinafter referred to and on the following terms:
1. Quoting Lender:
2. Person to contact at Quoting Lender:
3. Borrowing Date: 3
4. We hereby offer to make Competitive Bid Loan(s) in the following principal
amounts, for the following Interest Periods and at the following rates:

                               
Principal
Amount4
    Interest
Period5     [Competitive
LIBOR
Margin6]     [Absolute
Rate7]     Minimum
Amount8    

     We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Fourth Amended and
Restated Unsecured Revolving Credit Agreement dated as of                     ,
2005, among the Borrower, First Industrial Realty
 

3As specified in the related Invitation For Competitive Bid Quotes.      
4Principal amount bid for each Interest Period may not exceed the principal
amount requested. Buds must be made for at least $10,000,000 and integral
multiples of $1,000,000.       5One, two, three or six months or up to 180 days,
as specified in the related Invitation For Competitive Bid Quotes.      
6Competitive LIBOR Margin for the applicable LIBOR Interest Period. Specify
percentage (rounded to the nearest 1/100 of 1%) and specify whether “PLUS” or
“MINUS”.       7Specify rate of interest per annum (rounded to the nearest 1/100
of 1%).       8Specify minimum amount, if any, which the Borrower may accept
(see Section 2.16(d)(ii)(d)).    

 



--------------------------------------------------------------------------------



 



     Trust, Inc., the lenders from time to time party thereto, and JPMorgan
Chase Bank, N.A., as Administrative Agent for such lenders (as amended,
supplemented or otherwise modified from time to time through the date hereof,
the “Agreement”), irrevocably obligates us to make the Competitive Bid Loan(s)
for which any offer(s) are accepted, in whole or in part. Capitalized terms used
herein and not otherwise defined herein shall have their meanings as defined in
the Agreement.

            Very truly yours,

[NAME OF LENDER]
      By:         Its:     

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF GUARANTY
     This Guaranty is made as of _________, 2005, by First Industrial Realty
Trust, Inc., a Maryland corporation (“Guarantor”), to and for the benefit of
JPMorgan Chase Bank, N.A., a national banking association, individually
(“JPMCB”), and as administrative agent for itself and the lenders listed on the
signature pages of the Revolving Credit Agreement (as defined below) and their
respective successors and assigns (collectively, “Lender”).
RECITALS
     A. First Industrial, L.P., a Delaware limited partnership (“Borrower”), and
Guarantor have requested that Lender make an unsecured revolving credit facility
available to Borrower in the aggregate principal amount of up to $500,000,000,
subject to future increase up to $600,000,000 (“Facility”).
     B. Lender has agreed to make available the Facility to Borrower pursuant to
the terms and conditions set forth in a Fourth Amended and Restated Unsecured
Revolving Credit Agreement bearing even date herewith between Borrower, the
Lenders and Guarantor (“Revolving Credit Agreement”). All capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Revolving Credit Agreement.
     C. Borrower has executed and delivered to Lender one or more Promissory
Notes as evidence of its indebtedness to Lender with respect to the Facility
(the promissory notes described above, together with any amendments or allonges
thereto, or restatements, replacements or renewals thereof, and/or new
promissory notes to new Lenders under the Revolving Credit Agreement, are
collectively referred to herein as the “Note”). Borrower has also executed and
delivered to each Lender a note (“Competitive Loan Note”) which evidences any
Competitive Bid Loans which may be made by such Lender under the Revolving
Credit Agreement.
     D. Guarantor is the sole general partner of Borrower and, therefore,
Guarantor will derive financial benefit from the Facility evidenced by the Note,
Revolving Credit Agreement and the other Loan Documents. The execution and
delivery of this Guaranty by Guarantor is a condition precedent to the
performance by Lender of its obligations under the Revolving Credit Agreement.
AGREEMENTS
     NOW, THEREFORE, Guarantor, in consideration of the matters described in the
foregoing Recitals, which Recitals are incorporated herein and made a part
hereof, and for other good and valuable consideration, hereby agrees as follows:
     1. Guarantor absolutely, unconditionally, and irrevocably guarantees to
Lender:
     (a) the full and prompt payment of the principal of and interest on the
Note and/or any Competitive Bid Loan Note when due, whether at stated maturity,
upon acceleration or otherwise, and at all times thereafter, and the prompt
payment of all sums which may now be or

 



--------------------------------------------------------------------------------



 



may hereafter become due and owing under the Note, any Competitive Bid Loan
Note, the Revolving Credit Agreement, and the other Loan Documents;
     (b) the payment of all Enforcement Costs (as hereinafter defined in
Paragraph 7 hereof); and
     (c) the full, complete, and punctual observance, performance, and
satisfaction of all of the obligations, duties, covenants, and agreements of
Borrower under the Revolving Credit Agreement and the Loan Documents.
     (d) All amounts due, debts, liabilities, and payment obligations described
in subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Facility Indebtedness.” All obligations described in subparagraph (c) of this
Paragraph 1 are referred to herein as the “Obligations.”
     2. In the event of any default by Borrower in making payment of the
Facility Indebtedness, or in performance of the Obligations, as aforesaid, in
each case beyond the expiration of any applicable grace period, Guarantor
agrees, on demand by Lender or the holder of the Note, to pay all the Facility
Indebtedness and to perform all the Obligations as are or then or thereafter
become due and owing or are to be performed under the terms of the Note, any
Competitive Bid Loan Note, the Revolving Credit Agreement and the other Loan
Documents, and to pay any reasonable expenses incurred by Lender in protecting,
preserving, or defending its interest in the Property or in connection with the
Facility or under any of the Loan Documents, including, without limitation, all
reasonable attorneys’ fees and costs. Lender shall have the right, at its
option, either before, during or after pursuing any other right or remedy
against Borrower or Guarantor, to perform any and all of the Obligations by or
through any agent, contractor or subcontractor, or any of their agents, of its
selection, all as Lender in its sole discretion deems proper, and Guarantor
shall indemnify and hold Lender free and harmless from and against any and all
loss, damage, cost, expense, injury, or liability Lender may suffer or incur in
connection with the exercise of its rights under this Guaranty or the
performance of the Obligations, except to the extent the same arises as a result
of the gross negligence or willful misconduct of Lender.
     All of the remedies set forth herein and/or provided by any of the Loan
Documents or law or equity shall be equally available to Lender, and the choice
by Lender of one such alternative over another shall not be subject to question
or challenge by Guarantor or any other person, nor shall any such choice be
asserted as a defense, set-off, or failure to mitigate damages in any action,
proceeding, or counteraction by Lender to recover or seeking any other remedy
under this Guaranty, nor shall such choice preclude Lender from subsequently
electing to exercise a different remedy. The parties have agreed to the
alternative remedies hereinabove specified in part because they recognize that
the choice of remedies in the event of a failure hereunder will necessarily be
and should properly be a matter of business judgment, which the passage of time
and events may or may not prove to have been the best choice to maximize
recovery by Lender at the lowest cost to Borrower and/or Guarantor. It is the
intention of the parties that such choice by Lender be given conclusive effect
regardless of such subsequent developments.
     3. Guarantor does hereby waive (i) notice of acceptance of this Guaranty by
Lender and any and all notices and demands of every kind which may be required
to be given by any statute, rule or law, (ii) any defense, right of set-off or
other claim which Guarantor may have

 



--------------------------------------------------------------------------------



 



against the Borrower or which Guarantor or Borrower may have against Lender or
the holder of the Note or the holder of any Competitive Bid Loan Note (other
than defenses relating to payment of the Facility Indebtedness or the
correctness of any allegation by Lender that Borrower was in default in the
performance of the Obligations), (iii) presentment for payment, demand for
payment (other than as provided for in Paragraph 2 above), notice of nonpayment
(other than as provided for in Paragraph 2 above) or dishonor, protest and
notice of protest, diligence in collection and any and all formalities which
otherwise might be legally required to charge Guarantor with liability, (iv) any
failure by Lender to inform Guarantor of any facts Lender may now or hereafter
know about Borrower, the Facility, or the transactions contemplated by the
Revolving Credit Agreement, it being understood and agreed that Lender has no
duty so to inform and that the Guarantor is fully responsible for being and
remaining informed by the Borrower of all circumstances bearing on the existence
or creation, or the risk of nonpayment of the Facility Indebtedness or the risk
of nonperformance of the Obligations, and (v) any and all right to cause a
marshalling of assets of the Borrower or any other action by any court or
governmental body with respect thereto, or to cause Lender to proceed against
any other security given to Lender in connection with the Facility Indebtedness
or the Obligations. Credit may be granted or continued from time to time by
Lender to Borrower without notice to or authorization from Guarantor, regardless
of the financial or other condition of the Borrower at the time of any such
grant or continuation. Lender shall have no obligation to disclose or discuss
with Guarantor its assessment of the financial condition of Borrower. Guarantor
acknowledges that no representations of any kind whatsoever have been made by
Lender to Guarantor. No modification or waiver of any of the provisions of this
Guaranty shall be binding upon Lender except as expressly set forth in a writing
duly signed and delivered on behalf of Lender. Guarantor further agrees that any
exculpatory language contained in the Revolving Credit Agreement, the Note and
any Competitive Bid Loan Note shall in no event apply to this Guaranty, and will
not prevent Lender from proceeding against Guarantor to enforce this Guaranty.
     4. Guarantor further agrees that Guarantor’s liability as guarantor shall
in nowise be impaired by any renewals or extensions which may be made from time
to time, with or without the knowledge or consent of Guarantor of the time for
payment of interest or principal under the Note or any Competitive Bid Loan Note
or by any forbearance or delay in collecting interest or principal under the
Note or any Competitive Bid Loan Note, or by any waiver by Lender under the
Revolving Credit Agreement or any other Loan Documents, or by Lender’s failure
or election not to pursue any other remedies it may have against Borrower, or by
any change or modification in the Note, Revolving Credit Agreement, any
Competitive Bid Loan Note or any other Loan Documents, or by the acceptance by
Lender of any additional security or any increase, substitution or change
therein, or by the release by Lender of any security or any withdrawal thereof
or decrease therein, or by the application of payments received from any source
to the payment of any obligation other than the Facility Indebtedness, even
though Lender might lawfully have elected to apply such payments to any part or
all of the Facility Indebtedness, it being the intent hereof that Guarantor
shall remain liable as principal for payment of the Facility Indebtedness and
performance of the Obligations until all indebtedness has been paid in full and
the other terms, covenants and conditions of the Revolving Credit Agreement and
other Loan Documents and this Guaranty have been performed, notwithstanding any
act or thing which might otherwise operate as a legal or equitable discharge of
a surety. Guarantor further understands and agrees that Lender may at any time
enter into agreements with Borrower to amend and modify the Note, Revolving
Credit Agreement, any Competitive Bid

 



--------------------------------------------------------------------------------



 



Loan Note or other Loan Documents, or any thereof, and may waive or release any
provision or provisions of the Note, the Revolving Credit Agreement, any
Competitive Bid Loan Note and other Loan Documents or any thereof, and, with
reference to such instruments, may make and enter into any such agreement or
agreements as Lender and Borrower may deem proper and desirable, without in any
manner impairing this Guaranty or any of Lender’s rights hereunder or any of the
Guarantor’s obligations hereunder.
     5. This is an absolute, unconditional, complete, present and continuing
guaranty of payment and performance and not of collection. Guarantor agrees that
this Guaranty may be enforced by Lender without the necessity at any time of
resorting to or exhausting any other security or collateral given in connection
herewith or with the Note, any Competitive Bid Loan Note, the Revolving Credit
Agreement, or any of the other Loan Documents, or resorting to any other
guaranties, and Guarantor hereby waives the right to require Lender to join
Borrower in any action brought hereunder or to commence any action against or
obtain any judgment against Borrower or to pursue any other remedy or enforce
any other right. Guarantor further agrees that nothing contained herein or
otherwise shall prevent Lender from pursuing concurrently or successively all
rights and remedies available to it at law and/or in equity or under the Note,
Revolving Credit Agreement, any Competitive Bid Loan Note or any other Loan
Documents, and the exercise of any of its rights or the completion of any of its
remedies shall not constitute a discharge of any of Guarantor’s obligations
hereunder, it being the purpose and intent of the Guarantor that the obligations
of such Guarantor hereunder shall be primary, absolute, independent and
unconditional under any and all circumstances whatsoever. Neither Guarantor’s
obligations under this Guaranty nor any remedy for the enforcement thereof shall
be impaired, modified, changed or released in any manner whatsoever by any
impairment, modification, change, release or limitation of the liability of
Borrower under the Note, Revolving Credit Agreement, any Competitive Bid Loan
Note or other Loan Documents or by reason of Borrower’s bankruptcy or by reason
of any creditor or bankruptcy proceeding instituted by or against Borrower. This
Guaranty shall continue to be effective and be deemed to have continued in
existence or be reinstated (as the case may be) if at any time payment of all or
any part of any sum payable pursuant to the Note, Revolving Credit Agreement,
any Competitive Bid Loan Note or any other Loan Document is rescinded or
otherwise required to be returned by the payee upon the insolvency, bankruptcy,
or reorganization of the payor, all as though such payment to Lender had not
been made, regardless of whether Lender contested the order requiring the return
of such payment. The obligations of Guarantor pursuant to the preceding sentence
shall survive any termination, cancellation, or release of this Guaranty.
     6. This Guaranty shall be assignable by Lender to any assignee of all or a
portion of Lender’s rights under the Loan Documents.
     7. If: (i) this Guaranty, the Note, any Competitive Bid Loan Note, or any
other Loan Document is placed in the hands of an attorney for collection or is
collected through any legal proceeding; (ii) an attorney is retained to
represent Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors’ rights and involving a claim under this
Guaranty, the Note, any Competitive Bid Loan Note, the Revolving Credit
Agreement, or any Loan Document; (iii) an attorney is retained to provide advice
or other representation with respect to the Loan Documents in connection with an
enforcement action or potential enforcement action; or (iv) an attorney is
retained to represent Lender in any other legal proceedings whatsoever in
connection with this Guaranty, the Note, any Competitive Bid Loan

 



--------------------------------------------------------------------------------



 



Note, the Revolving Credit Agreement, any of the Loan Documents, or any property
subject thereto (other than any action or proceeding brought by any Lender or
participant against the Administrative Agent (as defined in the Revolving Credit
Agreement) alleging a breach by the Administrative Agent of its duties under the
Loan Documents), then Guarantor shall pay to Lender upon demand all reasonable
attorney’s fees, costs and expenses, including, without limitation, court costs,
filing fees, recording costs, expenses of foreclosure, title insurance premiums,
survey costs, minutes of foreclosure, and all other costs and expenses incurred
in connection therewith (all of which are referred to herein as “Enforcement
Costs”), in addition to all other amounts due hereunder.
     8. The parties hereto intend that each provision in this Guaranty comports
with all applicable local, state and federal laws and judicial decisions.
However, if any provision or provisions, or if any portion of any provision or
provisions, in this Guaranty is found by a court of law to be in violation of
any applicable local, state or federal ordinance, statute, law, administrative
or judicial decision, or public policy, and if such court should declare such
portion, provision or provisions of this Guaranty to be illegal, invalid,
unlawful, void or unenforceable as written, then it is the intent of all parties
hereto that such portion, provision or provisions shall be given force to the
fullest possible extent that they are legal, valid and enforceable, that the
remainder of this Guaranty shall be construed as if such illegal, invalid,
unlawful, void or unenforceable portion, provision or provisions were not
contained therein, and that the rights, obligations and interest of Lender or
the holder of the Note or any Competitive Bid Loan Note under the remainder of
this Guaranty shall continue in full force and effect.
     9. Any indebtedness of Borrower to Guarantor now or hereafter existing is
hereby subordinated to the Facility Indebtedness. Guarantor agrees that until
the entire Facility Indebtedness has been paid in full, (i) Guarantor will not
seek, accept, or retain for Guarantor’s own account, any payment from Borrower
on account of such subordinated debt, and (ii) any such payments to Guarantor on
account of such subordinated debt shall be collected and received by Guarantor
in trust for Lender and shall be paid over to Lender on account of the Facility
Indebtedness without impairing or releasing the obligations of Guarantor
hereunder.
     10. Guarantor waives and releases any claim (within the meaning of 11
U.S.C. § 101) which Guarantor may have against Borrower arising from a payment
made by Guarantor under this Guaranty and agrees not to assert or take advantage
of any subrogation rights of Guarantor or Lender or any right of Guarantor or
Lender to proceed against (i) Borrower for reimbursement, or (ii) any other
guarantor or any collateral security or guaranty or right of offset held by
Lender for the payment of the Facility Indebtedness and performance of the
Obligations, nor shall Guarantor seek or be entitled to seek any contribution or
reimbursement from Borrower or any other guarantor in respect of payments made
by Guarantor hereunder. It is expressly understood that the waivers and
agreements of Guarantor set forth above constitute additional and cumulative
benefits given to Lender for its security and as an inducement for its extension
of credit to Borrower. Nothing contained in this Paragraph 10 is intended to
prohibit Guarantor from making all distributions to its constituent shareholders
which are required by law from time to time in order for Guarantor to maintain
its status as a real estate investment trust in compliance with all applicable
provisions of the Code (as defined in the Revolving Credit Agreement).

 



--------------------------------------------------------------------------------



 



     11. Any amounts received by Lender from any source on account of any
indebtedness may be applied by Lender toward the payment of such indebtedness,
and in such order of application, as Lender may from time to time elect.
     12. The Guarantor hereby submits to personal jurisdiction in the State of
Illinois for the enforcement of this Guaranty and waives any and all personal
rights to object to such jurisdiction for the purposes of litigation to enforce
this Guaranty. Guarantor hereby consents to the jurisdiction of either the
Circuit Court of Cook County, Illinois, or the United States District Court for
the Northern District of Illinois, in any action, suit, or proceeding which
Lender may at any time wish to file in connection with this Guaranty or any
related matter. Guarantor hereby agrees that an action, suit, or proceeding to
enforce this Guaranty may be brought in any state or federal court in the State
of Illinois and hereby waives any objection which Guarantor may have to the
laying of the venue of any such action, suit, or proceeding in any such court;
provided, however, that the provisions of this Paragraph shall not be deemed to
preclude Lender from filing any such action, suit, or proceeding in any other
appropriate forum.
     13. All notices and other communications provided to any party hereto under
this Agreement or any other Loan Document shall be in writing or by telex or by
facsimile and addressed or delivered to such party at its address set forth
below or at such other address as may be designated by such party in a notice to
the other parties. Any notice, if mailed and properly addressed with postage
prepaid, shall be deemed given when received; any notice, if transmitted by
telex or facsimile, shall be deemed given when transmitted (answerback confirmed
in the case of telexes). Notice may be given as follows:
          To the Guarantor:
First Industrial Realty Trust, Inc.
311 South Wacker Drive, Suite 4000
Chicago, Illinois 60606
Attention: Mr. Michael Havala
Telecopy: (312) 922-9851
          With a copy to:
Barack Ferrazzano Kirschbaum Perlman & Nagelberg LLP
333 West Wacker Drive
Suite 2700
Chicago, Illinois 60606
Attention: Suzanne Bessette-Smith, Esq.
Telecopy: (312) 984-3150
          To the Lender:
c/o JPMorgan Chase Bank, N.A., as agent
1 Bank One Plaza
Chicago, Illinois 60670
Attention: Real Estate and Lodging Investment Banking
Telecopy: (312) 325-3161

 



--------------------------------------------------------------------------------



 



          With a copy to:
Sonnenschein Nath & Rosenthal LLP
8000 Sears Tower
Chicago, Illinois 60606
Attention: Steven R. Davidson, Esq.
Telecopy: (312) 876-7934
or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.
     14. This Guaranty shall be binding upon the heirs, executors, legal and
personal representatives, successors and assigns of Guarantor and shall inure to
the benefit of Lender’s successors and assigns.
     15. This Guaranty shall be construed and enforced under the internal laws
of the State of Illinois.
     16. GUARANTOR AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHT UNDER THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR
ARISING FROM THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS GUARANTY AND
AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.
     IN WITNESS WHEREOF, Guarantor has delivered this Guaranty in the State of
Illinois as of the date first written above.

            FIRST INDUSTRIAL REALTY TRUST, INC., a Maryland corporation
      By:         Its:     

 



--------------------------------------------------------------------------------



 



     
STATE OF ILLINOIS
   ) 
 
   ) SS.
COUNTY OF COOK
   ) 

     I, the undersigned, a Notary Public, in and for said County, in the State
aforesaid, DO HEREBY CERTIFY, that _________, _________ of First Industrial
Realty Trust, Inc., personally known to me to be the same person whose name is
subscribed to the foregoing instrument, appeared before me this day in person
and acknowledged that he signed and delivered the said instrument as his own
free and voluntary act and as the free and voluntary act of said corporation,
for the uses and purposes therein set forth.
     GIVEN under my hand and Notarial Seal, this _________ day of _________,
2005.
Notary Public

 



--------------------------------------------------------------------------------



 



EXHIBIT E & F
OPINION OF BORROWER’S COUNSEL
AND
GENERAL PARTNER’S COUNSEL
(See Attached)

 



--------------------------------------------------------------------------------



 



EXHIBIT G
WIRING INSTRUCTIONS

          To:   JPMorgan Chase Bank, N.A.,
as Administrative Agent (the “Agent”)
under the Credit Agreement Described Below
 
       
 
  Re:   Fourth Amended and Restated Unsecured Revolving Credit Agreement, dated
as of                     , 2005 (as amended, modified, renewed or extended from
time to time, the “Agreement”), among First Industrial, L.P. (the “Borrower”),
First Industrial Realty Trust, Inc. (“General Partner”), JPMorgan Chase Bank,
N.A., individually and as Administrative Agent, and the Lenders named therein.
Terms used herein and not otherwise defined shall have the meanings assigned
thereto in the Credit Agreement.

     The Administrative Agent is specifically authorized and directed to act
upon the following standing money transfer instructions with respect to the
proceeds of Advances or other extensions of credit from time to time until
receipt by the Administrative Agent of a specific written revocation of such
instructions by the Borrower, provided, however, that the Administrative Agent
may otherwise transfer funds as hereafter directed in writing by the Borrower in
accordance with Section 15.1 of the Agreement or based on any telephonic notice
made in accordance with the Agreement.

     
Facility Identification Number(s)
     
Customer/Account Name
  First Industrial, L.P.  
Transfer Funds To
  First Industrial, L.P.  
For Account No.
  5266610 (JPMorgan Chase Bank, N.A.)  
Reference/Attention To
  Jon Fedler

Authorized Officer (Customer Representative) Date

     
 
   
(Please Print)
  Signature
 
   
Bank Officer Name
   
 
   
 
   
(Please Print)
  Signature

(Deliver Completed Form to Credit Support Staff For Immediate Processing)

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF COMPLIANCE CERTIFICATE
FOR THE PERIOD ENDING

     
To:
  The Administrative Agent and the Lenders
 
  who are parties to the Agreement described below

     This Compliance Certificate is furnished pursuant to that certain Fourth
Amended and Restated Unsecured Revolving Credit Agreement, dated as of
____________, 2005 (as amended, modified, renewed or extended from time to time,
the “Agreement”) among First Industrial, L.P. (the “Borrower”), First Industrial
Realty Trust, Inc. (the “General Partner”), JPMorgan Chase Bank, N.A.,
individually and as Administrative Agent, and the Lenders named therein. Unless
otherwise defined herein, capitalized terms used in this Compliance Certificate
have the meanings ascribed thereto in the Agreement.
     THE UNDERSIGNED HEREBY CERTIFIES THAT:
     1. I am the duly elected [Chief Financial Officer] [Chief Accounting
Officer] [Controller] of the [Borrower] [General Partner].
     2. I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the General Partner, the Borrower and their respective
Subsidiaries and Investment Affiliates during the accounting period covered by
the financial statements attached (or most recently delivered to the
Administrative Agent if none are attached).
     3. The examinations described in paragraph 2 did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes a
Material Adverse Financial Change, Event of Default or Default during or at the
end of the accounting period covered by the attached financial statements or as
of the date of this Compliance Certificate, except as set forth below.
     4. Schedule I (if attached) attached hereto sets forth financial data and
computations and other information evidencing the General Partner’s and the
Borrower’s compliance with certain covenants of the Agreement, all of which
data, computations and information (or if no Schedule I is attached, the data,
computations and information contained in the most recent Schedule I attached to
a prior Compliance Certificate) are true, complete and correct in all material
respects.
     5. The financial statements and reports referred to in Section 8.2(i),
8.2(iii) or 8.2(vii), as the case may be, of the Agreement which are delivered
concurrently with the delivery of this Compliance Certificate, if any, fairly
present in all material respects the consolidated financial condition and
operations of the General Partner, the Borrower and their respective
Subsidiaries at such date and the consolidated results of their operations for
the period then-ended, in accordance with GAAP applied consistently throughout
such period and with prior periods and correctly state the amounts of
Consolidated Total Indebtedness, Consolidated Secured Debt, Consolidated Senior
Unsecured Debt and the Values of all Unencumbered Assets as determined pursuant
to the Agreement.

 



--------------------------------------------------------------------------------



 



     Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:
     The foregoing certifications, together with the computations and
information set forth in Schedule I hereto and the financial statements
delivered with this Compliance Certificate in support hereof, are made and
delivered this ___day of ___, 20___.

              FIRST INDUSTRIAL, L.P.
 
  By:   FIRST INDUSTRIAL REALTY TRUST, INC.,
General Partner

                      By:       Print Name:        Title:       

 



--------------------------------------------------------------------------------



 



SCHEDULE I
CALCULATION OF COVENANTS
[quarter]
1. Permitted Investments (Section 8.3)

                          Maximum         Percent of   Percent of        
Implied   Implied     Investment   Capitalization   Capitalization Category  
(i.e. Book Value)   Value   Value
(a) Unimproved Land
          10%
(b) other property holdings (excluding cash, Cash Equivalents, non-industrial
Properties and Indebtedness of any Subsidiary to the Borrower)
          10%
(c) stock holdings other than in Subsidiaries
          10%
(d) mortgages
          10%
(e) joint ventures and partnerships
          20%
(f) Assets Under Development
          N/A
(g) total investments in
                                         (a)-(f)
          30% of Market Value Net Worth

         
2.  Dividends (Section 8.13)
       
 
       
(a) Amount paid during most recent quarter
       
 
     
 
       
(b) Amount paid during preceding three quarters
       
 
     
 
       
(c) Funds From Operation during such four quarter period
       
 
     
 
       
(i) GAAP net income for such period
       
 
     
 
       
(ii) adjustments to GAAP net income per definition of Funds From Operation (See
Schedule)
       
 
     
 
       
(iii) Funds From Operation
       
 
     
 
       
TOTAL DIVIDEND PAY OUT RATIO [(a) plus (b), divided by (c)(iii)]
       
 
       
Must be less than or equal to:
    95 %
 
       
3.  EBITDA To Fixed Charges (Section 9.8(a))
       

 



--------------------------------------------------------------------------------



 



         
(a) EBITDA for the quarter most recently ended
       
 
       
(i) Borrower and its Subsidiaries (without deduction of any losses related to
initial offering costs of preferred stock which are written off due to the
redemption of such preferred stock)
       
 
     
 
       
(ii) less GAAP income from Investment Affiliate
       
 
     
 
       
(iii) Allocable EBITDA of Investment Affiliates (See Schedule)
       
 
     
 
       
(iv) EBITDA [(i) minus (ii) plus (iii)]
       
 
     
 
       
(b) Interest income deducted from (a) (other than as to Defeased Debt)
       
 
     
 
       
(c) Debt Service for the quarter most recently ended
       
 
     
 
       
(i) GAAP interest expense (Borrower and Subsidiaries)
       
 
     
 
       
(ii) Capitalized interest not covered by interest reserve
       
 
     
 
       
(iii) Interest on Guaranteed Obligations
       
 
     
 
       
(iv) Allocable Interest (Investment Affiliates)
       
 
     
 
       
(v) Scheduled principal payments (including Investment Affiliates)
       
 
     
 
       
(vi) Interest Expense [sum of (i)-(v)]
       
 
     
 
       
(d) Preferred stock and partnership payments
       
 
     
 
       
(e) Ground lease payments (to the extent not deducted as an expense in
calculating EBITDA)
       
 
     
 
       
(f) Total Fixed Charges [c (vi) plus (d) plus (e)]
       
 
     
 
       
RATIO
       
 
       
[(a)(iv) plus (b) divided by (f)]:
       
 
       
Must be greater than or equal to:
    1.75  
 
       
4.  Consolidated Total Indebtedness Ratio (Section 9.8(b))
       

 



--------------------------------------------------------------------------------



 



         
(a) Consolidated Total Indebtedness (See Schedule)
       
 
     
 
       
(b) Implied Capitalization Value
       
 
     
 
       
(i) Adjusted EBITDA for the most recent four quarters
       
 
     
 
       
(ii) less Adjusted EBITDA from all Assets Under Development, Rollover Projects,
Projects that were formerly Rollover Projects and from Projects acquired or
completed during such four quarter period
       
 
     
 
       
(iii) plus full four quarter pro forma adjustment for Projects acquired or
completed during such four quarter period
       
 
     
 
       
(iv) Adjusted EBITDA attributable to each Project that was formerly a Rollover
Project
       
 
     
 
       
(v) $0
       
 
     
 
       
(vi) greater of item (iv) and item (v)
       
 
     
 
       
(vii) item (i) plus item (ii) plus item (iii) plus item (vi)
       
 
     
 
       
(viii) 8.0%
       
 
     
 
       
(ix) (item (vii) divided by item (viii))
       
 
     
 
       
(x) then-current book value of each Asset Under Development
       
 
     
 
       
(xi) Intentionally Deleted
       
 
     
 
       
(xii) then-current book value of Unimproved Land
       
 
     
 
       
(xiii) Intentionally Deleted
       
 
     
 
       
(xiv) 10% of Implied Capitalization Value
       
 
     
 
       
(xv) Intentionally Deleted
       
 
     
 
       
(xvi) then-current book value of each Rollover Project
       
 
     
 
       
(xvii) the lesser of 50% of item (xvi) or (xiv)
       
 
     
 
       
(xviii) Intentionally Deleted
       
 
       
(xix) Intentionally Deleted
       

 



--------------------------------------------------------------------------------



 



         
(xx) Intentionally Deleted
       
 
       
(xxi) Intentionally Deleted
       
 
       
(xxii) Intentionally Deleted
       
 
       
(xxiii) Unrestricted Cash and Unrestricted Cash Equivalents (including any cash
on deposit with a qualified intermediary and excluding any cash or cash
equivalents used to support Defeased Debt)
       
 
     
 
       
(xxiv) first mortgage receivables
       
 
     
 
       
(xxv) sum of (ix), (x), (xii), (xvii), (xxiii) and (xxiv) is “Implied
Capitalization Value”
       
 
     
 
       
CONSOLIDATED TOTAL INDEBTEDNESS RATIO
       
 
       
[(a) divided by (b) expressed as a percentage]:
       
 
       
Must be less than or equal to:
    60 %
 
       
5. Floating Rate Indebtedness Ratio (Section 9.8(c))
       
 
       
(a) Total Indebtedness not bearing interest at a fixed rate or not subject to
approved interest rate protection products
       
 
     
 
       
(b) Implied Capitalization Value [line (xxv) in item 4(b) above]
       
 
     
 
       
FLOATING RATE INDEBTEDNESS RATIO
       
 
       
[(a) divided by (b) expressed as a percentage]:
       
 
       
Must be less than or equal to:
    20 %
 
       
6.  Value of Unencumbered Assets Ratio (Section 9.8(d))
       
 
       
(a) Value of Unencumbered Assets
       
 
       
(i) Property Operating Income attributable to Unencumbered Assets that are not
Assets under Development owned by Borrower and wholly-owned Subsidiaries as of
end of quarter as appropriately annualized (including pro forma Property
Operating Income for entire quarter for Unencumbered Assets acquired during the
quarter) (attach schedule noting Property Operating Income for each Unencumbered
Asset as appropriately annualized)
       
 
     

 



--------------------------------------------------------------------------------



 



         
(ii) less Property Operating Income attributable to each such Unencumbered Asset
that was formerly a Rollover Project
       
 
     
 
       
(iii) Property Operating Income attributable to each such Unencumbered Asset
that was formerly a Rollover Project
       
 
     
 
       
(iv) $0
       
 
     
 
       
(v) greater of item (iii) and item (iv)
       
 
     
 
       
(vi) sum of items (i), (ii) and (v)
       
 
     
 
       
(vii) 8.0%
       
 
     
 
       
(viii) item (vi) divided by item (vii)
       
 
     
 
       
(ix) Unrestricted cash, including cash on deposit with qualified intermediary
       
 
     
 
       
(x) GAAP value of each first mortgage receivable secured by an income producing
commercial property, provided that no such first mortgage receivable is subject
to any Lien
       
 
     
 
       
(xi) GAAP value of Assets Under Development that are Unencumbered Assets
       
 
     
 
       
(xii) Intentionally Deleted
       
 
       
(xiii) Intentionally Deleted
       
 
       
(xiv) Deduction if amounts in (ix), (x), and (xi), exceed 20% of value of
Unencumbered Assets
       
 
     
 
       
(xv) then-current book value of each Rollover Project
       
 
     
 
       
(xvi) 50% of item (xv)
       
 
     
 
       
(xvii) Intentionally Deleted
       
 
       
(xviii) Intentionally Deleted
       
 
       
(xix) Intentionally Deleted.
       
 
       
(xx) Intentionally Deleted.
       
 
       
(xxi) 10% of the Value of Unencumbered Assets
       
 
     
 
       
(xxii) lesser of (xvi) and (xxi)
       
 
     

 



--------------------------------------------------------------------------------



 



         
(xxiii) Sum of (viii) plus (ix) plus (x) plus (xiii) minus (xiv) plus (xxii) is
Value of Unencumbered Assets
       
 
     
 
       
(b) Consolidated Senior Unsecured Debt (provide schedule of such Debt)
       
 
       
VALUE OF UNENCUMBERED ASSETS RATIO [(a) divided by (b)]:
       
 
       
Must be greater than or equal to:
    1.60  
 
       
7.  Property Operating Income Ratio (Section 9.8(e))
       
 
       
(a) Property Operating Income from all Unencumbered Assets owned for any part of
the preceding quarter
       
 
     
 
       
(b) Debt Service on Consolidated Senior Unsecured Debt for the preceding quarter
       
 
     
 
       
(i) Interest Expense (Borrower and Subsidiaries only)
       
 
     
 
       
(ii) Regular principal payments (Borrower and Subsidiaries)
       
 
     
 
       
(iii) Debt Service [sum of (i) and (ii)]
       
 
     
 
       
UNENCUMBERED PROPERTY OPERATING INCOME RATIO [(a) divided by (b)]
       
 
       
Must be greater than or equal to:
    1.75  
 
       
8.  Consolidated Secured Debt to Implied Capitalization Value (Section 9.8(f))
       
 
       
(a) Consolidated Secured Debt
       
 
       
(i) Secured Indebtedness of Consolidated Operating Partnership
       
 
     
 
       
(ii) Unsecured Indebtedness of Subsidiaries in excess of $5,000,000
       
 
     
 
       
(iii) Consolidated Secured Debt [sum of (i) plus (ii)]
       
 
     
 
       
(b) Implied Capitalization Value [line (xxv) in Item 4(b) above]
       
 
     
 
       
(c) (a) divided by (b)
       
 
     
 
       
Must be less than or equal to:
    35 %

 



--------------------------------------------------------------------------------



 



         
9. Minimum Market Value Net Worth (Section 9.8(g))
       
 
       
(a) Market Value Net Worth
       
 
       
(i) Implied Capitalization Value [line (xxv) in Item 4(b) above]
       
 
     
 
       
(ii) Indebtedness of Consolidated Operating Partnership
       
 
     
 
       
(iii) Market Value Net Worth [(i) minus (ii)]
       
 
     
 
       
(b) $1,600,000,000
       
 
       
(c) product of .75 and net proceeds of stock and unit offerings since March 31,
2005
       
 
     
 
       
(d) sum of (b) plus (c)
       
 
     
 
       
(a)(iii) must be greater than or equal to (d)
       
 
       
10. Maximum Revenue From a Single Tenant (Section 9.11)
       
 
       
(a) 7.5% of Consolidated Operating Partnership’s total rent revenue as of last
day of quarter, annualized
       
 
     
 
       
    (b) Identify any tenant for which rent revenue (exclusive of tenant
reimbursements) as annualized exceeds amount shown in (a)
       
 
     
 
       
11. Transfers of Unencumbered Assets (Section 9.5)
       
 
       
    (a) Aggregate Value of all Unencumbered Assets transferred during measuring
period (including Unencumbered Asset desired to be transferred)
       
 
     
 
       
(b) Aggregate Value of Unencumbered Assets at start of current measuring period
(trailing 4 quarters)
       
 
     
 
       
(c) Aggregate Value of Unencumbered Assets added during current measuring period
       
 
     
 
       
(d) 30% of sum of (b) and (c)
       
 
     

If Item (a) exceeds Item (d) then Borrower, General Partner, and Borrower’s
Subsidiaries shall not transfer or dispose of (except as otherwise permitted
under the Agreement) an Unencumbered Asset without the prior written consent of
the Required Lenders.
NOTE: To the extent of any inconsistency between the form of this Compliance
Certificate and the terms of the Agreement, the terms of the Agreement shall
prevail.

 



--------------------------------------------------------------------------------



 



EXHIBIT I
Intentionally Deleted

 



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below, the interest in and to all of
the Assignor’s rights and obligations in its capacity as a Lender under the
Credit Agreement and any other documents or instruments delivered pursuant
thereto that represents the amount and percentage interest identified below of
all of the Assignor’s outstanding rights and obligations under the respective
facilities identified below (including without limitation any letters of credit,
guaranties and swingline loans included in such facilities and, to the extent
permitted to be assigned under applicable law, all claims (including without
limitation contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity), suits, causes of action and any other
right of the Assignor against any Person whether known or unknown arising under
or in connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby) (the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
1. Assignor:
2. Assignee:                                                             [and is
an Affiliate/Approved Fund of [identify Lender]9
3. Borrower(s):
4. Administrative
Agent:                                                               , as the
agent under the Credit Agreement.
5. Credit Agreement: The Fourth Amended and Restated Unsecured Revolving Credit
Agreement dated as of                                         among
[name of Borrower(s)], the Lenders party thereto, [name of Administrative
Agent], as Administrative Agent, and the other agents party thereto.
 

9   Select as applicable.

 



--------------------------------------------------------------------------------



 



6. Assigned Interest:

                              Aggregate Amount of     Amount of            
Commitment/Loans for     Commitment/Loans     Percentage Assigned of   Facility
Assigned   all Lenders*     Assigned*     Commitment/Loans2  
____________3
  $       $         — %
____________
  $       $         — %
____________
  $       $         — %

7. Trade Date:                                                             4
Effective Date: ___, 20___[TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE ADMINISTRATIVE
AGENT.]
     The terms set forth in this Assignment and Assumption are hereby agreed to:

              ASSIGNOR
 
            [NAME OF ASSIGNOR]
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
            ASSIGNEE
 
            [NAME OF ASSIGNEE]
 
       
 
  By:    
 
       
 
  Title:    
 
       

              [Consented to and]5 Accepted:        
 
            [NAME OF ADMINISTRATIVE AGENT], as Administrative Agent    
 
           
By:
           
 
 
 
       
 
           
Title:
           
 
 
 
       
 
            [Consented to:]6        

 

*   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.   2
  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 



--------------------------------------------------------------------------------



 



3   Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment,” “Term Loan Commitment,”, etc.)   4   Insert if satisfaction
of minimum amounts is to be determined as of the Trade Date.   5   To be added
only if the consent of the Administrative Agent is required by the terms of the
Credit Agreement.   6   To be added only if the consent of the Borrower and/or
other parties (e.g. Swingline Lender, L/C Issuer) is required by the terms of
the Credit Agreement.

          [NAME OF RELEVANT PARTY]    
 
       
By:
       
 
 
 
   
Title:
       
 
 
 
   

 



--------------------------------------------------------------------------------



 



ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1 Assignor. The Assignor represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby. Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency, perfection, priority, collectibility,
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document,
(v) inspecting any of the property, books or records of the Borrower, or any
guarantor, or (vi) any mistake, error of judgment, or action taken or omitted to
be taken in connection with the Loans or the Loan Documents.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are “plan assets” as defined under ERISA and that its rights, benefits and
interests in and under the Loan Documents will not be “plan assets” under ERISA,
(v) agrees to indemnify and hold the Assignor harmless against all losses, costs
and expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (vii) attached as Schedule 1 to this Assignment and Assumption is
any documentation required to be delivered by the Assignee with respect to its
tax status pursuant to the terms of the Credit Agreement, duly completed and
executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with

 



--------------------------------------------------------------------------------



 



their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
     2. Payments. The Assignee shall pay the Assignor, on the Effective Date,
the amount agreed to by the Assignor and the Assignee. From and after the
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Illinois.

 



--------------------------------------------------------------------------------



 



EXHIBIT K
FORM OF DESIGNATION AGREEMENT
Dated _____________, 20__
     Reference is made to the Fourth Amended and Restated Unsecured Revolving
Credit Agreement dated as of ___, 2005 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among First Industrial,
L.P., a Delaware limited partnership (the “Borrower”), First Industrial Realty
Trust, Inc., the Lenders parties thereto, ___as Syndication Agent, ___as
Documentation Agent and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”) for the Lenders. Terms defined in the Credit Agreement
are used herein with the same meaning.
     [NAME OF DESIGNOR] (the “Designor”), [NAME OF DESIGNATED LENDER] (the
“Designee”), the Administrative Agent and the Borrower agree as follows:
     1. The Designor hereby designates the Designee, and the Designee hereby
accepts such designation, to have a right to make Competitive Bid Loans pursuant
to Section 2.16 of the Credit Agreement. Any assignment by Designor to Designee
of its rights to make a Competitive Bid Loan pursuant to such Section 2.16 shall
be effective at the time of the funding for such Competitive Bid Loan and not
before such time.
     2. Except as set forth in Section 7 below, the Designor makes no
representation or warranty and assumes no responsibility pursuant to this
Designation Agreement with respect to (a) any statements, warranties or
representations made in or in connection with any Loan Document or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of any Loan Document or any other instrument and document furnished pursuant
thereto and (b) the financial condition of the Borrower or General Partner or
the performance or observance by the Borrower or General Partner of any of their
respective obligations under any Loan Document or any other instrument or
document furnished pursuant thereto. (It is acknowledged that the Designor may
make representations and warranties of the type described above in other
agreements to which the Designor is a party).
     3. The Designee (a) confirms that it has received a copy of each Loan
Document, together with copies of the financial statements referred to in
Section 8.2 of the Credit Agreement and such other documents and information as
it has deemed appropriate to make its own independent credit analysis and
decision to enter into this Designation Agreement, (b) agrees that it will,
independently and without reliance upon the Administrative Agent, the Designor
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under any Loan Document; (c) confirms that it is a Designated
Lender; (d) appoints and authorizes the Administrative Agent to take such action
as agent on its behalf and to exercise such powers and discretion under any Loan
Document as are delegated to the Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto,
and (e) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of any Loan Document are required to be performed
by it as a Lender.

 



--------------------------------------------------------------------------------



 



     4. The Designee hereby appoints the Designor as the Designee’s agent and
attorney in fact, and grants to the Designor an irrevocable power of attorney,
to deliver and receive all communications and notices under the Credit Agreement
and other Loan Documents and to exercise on the Designee’s behalf all rights to
vote and to grant and make approvals, waivers, consents or amendment to or under
the Credit Agreement or other Loan Documents. Any document executed by the
Designor on the Designee’s behalf in connection with the Credit Agreement or
other Loan Documents shall be binding on the Designee. The Borrower, the
Administrative Agent and each of the Lenders may rely on and are beneficiaries
of the preceding provisions.
     5. Following the execution of this Designation Agreement by the Designor
and its Designee, it will be delivered to the Administrative Agent for
acceptance and recording by the Administrative Agent and the Borrower. The
effective date for this Designation Agreement (the “Effective Date”) shall be
the date of acceptance hereof by the Administrative Agent and the Borrower,
unless otherwise specified on the signature page thereto.
     6. The Administrative Agent shall not institute or join any other person in
instituting against the Designee any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding, or other proceeding under any federal or
state bankruptcy or similar law, for one year and a day after the Maturity Date.
     7. The Borrower shall not institute or join any other person in instituting
against the Designee any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding, or other proceeding under any federal or state
bankruptcy or similar law, for one year and a day after the Maturity Date.
     8. The Designor unconditionally agrees to pay or reimburse the Designee and
save the Designee harmless against all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed or asserted by any of the
parties to the Loan Documents against the Designee, in its capacity as such, in
any way relating to or arising out of this Designation Agreement or any other
Loan Documents or any action taken or omitted by the Designee hereunder or
thereunder, provided that the Designor shall not be liable for any portion of
such liabilities, obligations, losses, damage, penalties, actions, judgments,
suits, costs, expenses or disbursements if the same results from the Designee’s
gross negligence or willful misconduct.
     9. Upon such acceptance and recording of this Designation Agreement by the
Borrower and the Administrative Agent, as of the Effective Date, the Designee
shall be entitled to the benefits of the Credit Agreement with a right to fund
and receive payment of the principal and interest on Competitive Bid Loans
pursuant to Section 2.16 of the Credit Agreement and otherwise with the rights
and obligations of a Participant of Designor thereunder.
     10. This Designation Agreement shall be governed by, and construed in
accordance with, the laws of the State of Illinois, without reference to the
provisions thereof regarding conflicts of law.
     11. This Designation Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same

 



--------------------------------------------------------------------------------



 



agreement. Delivery of an executed counterpart of a signature page to this
Designation Agreement by facsimile transmission shall be effective as of
delivery of a manually executed counterpart of this Designation Agreement.
     IN WITNESS WHEREOF, the Designor and the Designee, intending to be legally
bound, have caused this Designation Agreement to be executed by their officers
thereunto duly authorized as of the date first above written.

                          Effective Date10_______________________,
_____________, 20__                         [NAME OF DESIGNOR], as Designor
 
                       
 
          By:            
 
                       
 
                       
 
          Title:            
 
                       
 
                                    [NAME OF DESIGNATED LENDER],             as
Designee
 
                       
 
          By:            
 
                       
 
                       
 
          Title:            
 
                       
 
                                    Applicable Lending Office (and address for
notices):
 
                                   
[ADDRESS]
 
                        Accepted this ____ day of _______________, 20__        
   
 
                        [AGENT], as Administrative Agent       [FIRST
INDUSTRIAL, L.P.]
 
                                    By: FIRST INDUSTRIAL REALTY TRUST,          
  INC., its general partner
By:
          By:            
 
                       
 
                       
Title:
          Title:            
 
                       

 

10   This date should be no earlier than five Business Days after the delivery
of this Designation Agreement to the Administrative Agent.

 



--------------------------------------------------------------------------------



 



EXHIBIT L
AMENDMENT TO FOURTH AMENDED AND RESTATED
UNSECURED REVOLVING CREDIT AGREEMENT
     This Amendment to the Fourth Amended and Restated Unsecured Revolving
Credit Agreement (the “Agreement”) is made as of ___, ___, by and among First
Industrial, L.P., a Delaware limited partnership (“Borrower”) First Industrial
Realty Trust, Inc., JPMorgan Chase Bank, N.A., individually and as
“Administrative Agent,” and one or more new or existing “Lenders” shown on the
signature pages hereof.
R E C I T A L S
     A. Borrower, Administrative Agent and certain other Lenders have entered
into an Fourth Amended and Restated Unsecured Revolving Credit Agreement dated
as of ___, 2005 (as amended, the “Credit Agreement”). All capitalized terms used
herein and not otherwise defined shall have the meanings given to them in the
Credit Agreement.
     B. Pursuant to the terms of the Credit Agreement, the Lenders initially
agreed to provide Borrower with a revolving credit facility in an aggregate
principal amount of up to $___. The Borrower, the Administrative Agent and the
Lenders now desire to amend the Credit Agreement in order to, among other things
(i) increase the Aggregate Commitment to $___; and (ii) admit [name of new
banks] as “Lenders” under the Credit Agreement.
     NOW, THEREFORE, in consideration of the foregoing Recitals and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
AGREEMENTS
     1. The foregoing Recitals to this Amendment hereby are incorporated into
and made part of this Amendment.
     2. From and after ___, ___(the “Effective Date”) (i) [name of new banks]
shall be considered as “Lenders” under the Credit Agreement and the Loan
Documents, and (ii) [name of existing lenders] shall each be deemed to have
increased its Commitment to the amount shown next to their respective signatures
on the signature pages of this Amendment, each having a Commitment in the amount
shown next to their respective signatures on the signature pages of this
Amendment. The Borrower shall, on or before the Effective Date, execute and
deliver to each of such new or existing Lenders a new or amended and restated
Note in the amount of such Commitment (and in the case of a new Lender, a
Competitive Bid Note as well).
     3. From and after the Effective Date, the Aggregate Commitment shall equal
___Million Dollars ($___,000,000).

 



--------------------------------------------------------------------------------



 



     4. For purposes of Section 15.1 of the Credit Agreement (Giving Notice),
the address(es) and facsimile number(s) for [name of new banks] shall be as
specified below their respective signature(s) on the signature pages of this
Amendment.
     5. The Borrower hereby represents and warrants that, as of the Effective
Date, there is no Default or Event of Default, the representations and
warranties contained in Articles VI and VII of the Credit Agreement are true and
correct as of such and the Borrower has no offsets or claims against any of the
Lenders.
     6. As expressly modified as provided herein, the Credit Agreement shall
continue in full force and effect.
     7. This Amendment may be executed in any number of counterparts, all of
which taken together shall constitute one agreement, and any of the parties
hereto may execute this Amendment by signing any such counterpart.
     IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
as of the date first written above.

          FIRST INDUSTRIAL, L.P.    
 
        By: FIRST INDUSTRIAL REALTY TRUST, INC., its general partner
 
       
By:
       
 
 
 
   
Print Name:
       
Title:
 
 
   
 
 
 
   

First Industrial, L.P.
c/o First Industrial Realty Trust, Inc.
311 South Wacker Drive, Suite 400
Chicago, Illinois 60606
Attention: Mr. Scott Musil
Facsimile: (312) 895-9380

          FIRST INDUSTRIAL REALTY TRUST, INC.    
 
       
By:
       
 
 
 
   
Print Name:
       
Title:
 
 
   
 
 
 
   

 



--------------------------------------------------------------------------------



 



          JPMORGAN CHASE BANK, N.A., Individually and as Administrative Agent
 
       
By:
       
 
 
 
   
Print Name:
       
Title:
 
 
   
 
 
 
   

1 Bank One Plaza
Chicago, Illinois 60670
Facsimile: 312/325-3722
Attention: Real Estate and Lodging Investment Banking
Amount of Commitment: $________

          [NAME OF NEW LENDER]    
 
       
By:
       
 
 
 
   
Print Name:
       
Title:
 
 
   
 
 
 
   
 
        [Address of New Lender]    
Phone:
       
 
 
 
   
Facsimile:
       
 
 
 
   
Attention:
       
 
 
 
   

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.9
LITIGATION (BORROWER)
See Attached

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.19
ENVIRONMENTAL COMPLIANCE
None

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.24
TRADE NAMES
See Attached

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.25
SUBSIDIARIES (BORROWER)
See Attached

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.26
UNENCUMBERED ASSETS AS OF JUNE 30, 2005
See Attached

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.8
LITIGATION (GENERAL PARTNER)
See Attached

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.18
SUBSIDIARIES (GENERAL PARTNER)
See Attached

 